Exhibit 10.4
Execution Version

AMENDMENT NO. 5 TO
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


This AMENDMENT NO. 5 (this “Amendment”) dated as of November 14, 2014, is made
to the Fourth Amended and Restated Receivables Purchase Agreement, dated as of
May 18, 2011 (as amended supplemented or otherwise modified from time to time
prior to the date hereof, the “Agreement”), is made by and among CGSF Funding
Corporation (the “Seller”), McKesson Corporation, as initial Servicer (the
“Servicer”), the Conduit Purchasers party hereto, the Committed Purchasers party
hereto, the Managing Agents party hereto, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch (as successor to JPMorgan Chase Bank, N.A.), as Collateral
Agent. Capitalized terms used herein but not defined herein shall have the
meanings given to such terms in the Agreement.
PRELIMINARY STATEMENTS:
(1)    The parties hereto are parties to the Agreement.
(2)    Subject to the terms set forth herein, the parties hereto have agreed to
amend the Agreement as set forth herein.
NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
SECTION 1.    Amendments. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Agreement is hereby amended as follows: 
1.1    Clause (p) of Section 4.1 of the Agreement is amended and restated in its
entirety to read as follows:
(p)    Not an Investment Company. Such Seller Party is not, and after giving
effect to the transactions contemplated hereby, will not be required to register
as, an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or any successor statute. The Seller is not a “covered fund”
under the Volker Rule and in determining that the Seller is not a covered fund,
the Seller, among other things, either (x) does not rely solely on the exemption
from the definition of “investment company” set forth in Section 3(c)(1) and/or
Section 3(c)(7) of the Investment Company Act of 1940, as amended or (y) is
entitled to the benefit of the exclusion for loan securitizations in the Volcker
Rule under 10 C.F.R. 248.10(c)(8).
1.2    Section 4.1 of the Agreement is hereby amended to (i) re-number clause
(x) as clause (y) thereof and (ii) add the following new clause (x) immediately
following clause (w) thereof:
(x)    Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on its behalf that are designed to achieve
compliance by it and its Subsidiaries, if any, directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, giving due regard
to the nature of such Person’s business and activities, and it and its
Subsidiaries and their respective officers and employees acting in any capacity
in connection with or directly benefitting from the transactions contemplated
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
each case in all material respects. Neither it nor any of its Subsidiaries nor,
to its knowledge any of their respective directors, officers, employees, agents
or affiliates is a Person that is, or is owned or

 

--------------------------------------------------------------------------------



controlled by any Person that is: (i) the subject of any international economic
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or any governmental
authority or regulatory body in Canada (collectively, “Sanctions”), or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.
1.3    Article IV of the Agreement is hereby amended to add the following new
Section 4.3 at the end thereof:
Section 4.3    Representations and Warranties of McKesson Corporation. McKesson
Corporation, as Originator and as initial Servicer, hereby represents and
warrants to the Collateral Agent, the Managing Agents and the Purchasers, that:
(a)    Risk Retention. McKesson Corporation, as Originator, has, individually or
through related entities, retained a material net economic interest in the
Receivables in an amount at least equal to the percentage required under, and in
a manner permitted by, Paragraph 1 of Article 405 of the European Union Capital
Requirements Regulation, and has not entered into any credit risk mitigation or
any short positions or any other hedge with respect to such net economic
interest, other than any hedge, risk mitigation or contract of insurance not
prohibited by the European Union Risk Retention Requirements.
(b)    Compliance with Representations. On and as of the date of each purchase
of a Purchaser Interest hereunder and the date of each Reinvestment hereunder,
McKesson Corporation, as Originator and as initial Servicer, hereby represents
and warrants that the representations and warranties made by it set forth in
this Section 4.3 are true and correct on and as of the date of such purchase or
Reinvestment (and after giving effect to such purchase or Reinvestment) as
though made on and as of each such date.
1.4    Clause (b) of Section 5.1 of the Agreement is hereby amended to insert
the words “and Section 4.3” immediately following the words “set forth in
Section 4.1”.
1.5    The second sentence of Section 5.2 of the Agreement is hereby amended to
insert the words “and Section 4.3” immediately following the words “set forth in
Section 4.1”.
1.6    Article VI of the Agreement is hereby amended to add the following new
Section 6.3 at the end thereof:    
Section 6.3    Affirmative Covenants of McKesson Corporation. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, McKesson Corporation, as
Originator and as initial Servicer, hereby covenants that McKesson Corporation,
as Originator, individually or through related entities, shall (i) retain a net
economic interest in the Receivables in an amount at least equal to the
percentage required under, and in a manner permitted by, Paragraph 1 of Article
405 of the European Union Capital Requirements Regulation, (ii) not enter into
any credit risk mitigation or any short positions or any other hedge with
respect to such net economic interest, other than any hedge, risk mitigation or
contract of insurance not prohibited by the European Union Risk Retention
Requirements and (iii) subject to any duty of confidentiality shall promptly
furnish to each Managing Agent which has elected to receive such information on
behalf of its Purchaser Group such information regarding McKesson Corporation,
as Originator and as initial Servicer, the Seller and the credit quality and
performance of the Receivables as any member of such Purchaser Group may from
time to time reasonably request in order to enable the members of such Purchaser
Group to comply with their obligations under Article 406 of the European Union
Capital Requirements Regulation with respect to the transactions contemplated by
the Transaction Documents.

2



--------------------------------------------------------------------------------



1.7    Section 6.2 of the Agreement is hereby amended to add the following new
clause (g) at the end thereof:
(g)    Anti-Corruption Laws and Sanctions.  Such Seller Party shall not,
directly or indirectly, use the proceeds of any Incremental Purchase, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, in each case, (A) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in any Purchaser Interests).
1.8    The definition of “Special Obligor” appearing in Exhibit I to the
Agreement is amended and restated in its entirety to read as follows:
“Special Obligor” means Wal-Mart Stores, Inc., CVS/Caremark Corporation, Target
Corporation, Safeway, Inc. and such other Special Obligors as may be designated
by the Managing Agents from time to time.
1.9    The definition of “Facility Termination Date” appearing in Exhibit I to
the Agreement is amended by deleting the reference to “November 14, 2014”
therein and substituting the date “November 14, 2016” therefor.
1.10    Exhibit I of the Agreement is amended to insert the following
definitions in appropriate alphabetical order therein:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller, the Servicer, the Originator or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption, including, without limitation, the Foreign Corrupt Practices Act of
1977, as amended, and any applicable law or regulation implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.
“European Union Risk Retention Requirements” means Part 5 (Articles 404-410) of
the European Union Capital Requirements Regulation, Commission Delegated
Regulation CEU) No 625/2014 of 13 March 2014 and Commission Delegated Regulation
CEU) No 602/2014 of 4 June 2014, as the same may be amended or re-enacted from
time to time and any guidelines or related documents published from time to time
in relation thereto by the European Banking Authority (or any predecessor or
successor agency or authority) and the European Commission. 
“European Union Capital Requirements Regulation” means the European Union
Capital Requirements Regulation (Regulation (EU) No 575/2013).
“Sanctions” has the meaning specified in Section 4.1(x).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.



3



--------------------------------------------------------------------------------



1.11    Schedule A to the Receivables Purchase Agreement is amended and restated
in its entirety as set forth on Annex A hereto.
1.12    McKesson Corporation, individually, hereby joins as a party to the
Agreement solely for the purposes of making the representations and warranties
and covenants in Sections 4.3 and 6.3.
SECTION 2.    Conditions of Effectiveness. This Amendment shall become effective
as of the date hereof when, and only when, the Collateral Agent shall have
received executed counterparts of this Amendment from the parties hereto.
SECTION 3.    Representations and Warranties of the Seller and the Servicer.
Each of the Seller and the Servicer represents and warrants as to itself as
follows:
3.1    The execution and delivery by such Person of this Amendment are within
its corporate or limited liability company powers, as applicable, and authority
and have been duly authorized by all necessary corporate or limited liability
company action, as applicable, on its part.
3.2    This Amendment has been duly executed and delivered by such Person.
3.3    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Person of this Amendment.
3.4    This Amendment and the Agreement, as amended by this Amendment,
constitute legal, valid and binding obligations of such Person enforceable
against such Person in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.
3.5    Both before and after the effectiveness of this Amendment, the covenants,
representations and warranties of such Person set forth in the Agreement and
each other Transaction Document to which it is a party, are true and correct in
all material respects as of the date hereof.
3.6    Both before and after the effectiveness of this Amendment, no event or
circumstance has occurred and is continuing which constitutes an Amortization
Event or a Potential Amortization Event.
SECTION 4.    Reference to and the Effect on the Agreement.
4.1    On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.
4.2    Each of the Seller and the Servicer hereby agrees that, except as
expressly amended above, the Agreement is hereby ratified and confirmed and
shall continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally.

4



--------------------------------------------------------------------------------



SECTION 5.    Costs and Expenses. As provided in Section 9.3 of the Agreement,
the Seller agrees to pay on demand all reasonable costs and expenses of the
Collateral Agent, the Managing Agents and the Purchasers in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith, including, without
limitation, the reasonable fees and out-of-pocket expenses of Sidley Austin LLP,
counsel for the Collateral Agent, the Managing Agents and the Purchasers with
respect thereto and with respect to advising the Collateral Agent, the Managing
Agents and the Purchasers as to their respective rights and responsibilities
hereunder and thereunder.
SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws (and not the law of conflicts other than
Sections 5-1401 and 5-1402 of the General Obligations Law) of the State of New
York.


Remainder of Page Intentionally Left Blank

5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.




 
 
 
CGSF FUNDING CORPORATION,
as the Seller
 
 
By:
 
/s/ Paul Smith
Name:
 
Paul Smith
Title:
 
President
 
McKESSON CORPORATION, as the Servicer
 
 
By:
 
/s/ Willie C. Bogan
Name:
 
Willie C. Bogan
Title:
 
Secretary






Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ David V. DeAngelis
Name:
 
David V. DeAngelis
Title:
 
Vice President
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as the Collateral Agent and as a Managing Agent
 
 
By:
 
/s/ Luna Mills
Name:
 
Luna Mills
Title:
 
Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Purchaser
 
 
By:
 
/s/ Jaime Sussman
Name:
 
Jaime Sussman
Title:
 
Vice President




Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Jill A. Russo
Name:
 
Jill A. Russo
Title:
 
Vice President
 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Eugene Dempsey
Name:
 
Eugene Dempsey
Title:
 
Director




Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Mark Falcione
Name:
 
Mark Falcione
Title:
 
Executive Vice President


Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Nina Austin
Name:
 
Nina Austin
Title:
 
Vice President


Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Andrew D. Jones
Name:
 
Andrew D. Jones
Title:
 
Director




Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
NIEUW AMSTERDAM RECEIVABLES
CORPORATION, as a Conduit Purchaser
 
 
By:
 
/s/ Damian A. Perez
Name:
 
Damian A. Perez
Title:
 
Vice President
 
COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Christopher Lew
Name:
 
Christopher Lew
Title:
 
Vice President
 
 
By:
 
/s/ Stephen G. Adams
Name:
 
Stephen G. Adams
Title:
 
Managing Director


Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------





 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as a Managing Agent
 
 
By:
 
/s/ Elizabeth R. Wagner
Name:
 
Elizabeth R. Wagner
Title:
 
Vice President




Signature Page to Amendment No. 5 to
Fourth Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------




Annex A


SCHEDULE A
PURCHASER GROUPS AND COMMITMENTS
Purchaser Group
Conduit Purchaser(s)
Purchaser Group Type
Committed Purchaser(s)
Commitment
Purchaser Group
Limit
BTMU Purchaser Group
Gotham Funding Corporation
CP Funding Purchaser Group
The Bank of Tokyo-
Mitsubishi UFJ Ltd., New York Branch
$300,000,000
$300,000,000
Scotia Purchaser Group
Liberty Street Funding LLC
CP Funding Purchaser Group
The Bank of Nova Scotia
$250,000,000
$250,000,000
Rabobank Purchaser Group
Nieuw Amsterdam Receivables Corporation
CP Funding Purchaser Group
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch
$250,000,000
$250,000,000
Fifth Third Purchaser Group
N/A
Bank Funding Purchaser Group
Fifth Third Bank
$150,000,000
$150,000,000
Bank of America Purchaser Group
N/A
Bank Funding Purchaser Group
Bank of America, N.A.
$150,000,000
$150,000,000
Wells Fargo Purchaser Group
N/A
Bank Funding Purchaser Group
Wells Fargo Bank, National Association
$150,000,000
$150,000,000
PNC Purchaser Group
N/A
Bank Funding Purchaser Group
PNC Bank, National Association
$100,000,000
$100,000,000
TOTAL
$1,350,000,000
$1,350,000,000













--------------------------------------------------------------------------------




AMENDMENT NO. 4 TO
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 4 (this “Amendment”) dated as of January 30, 2014, is made to
the Fourth Amended and Restated Receivables Purchase Agreement, dated as of
May 18, 2011 (as amended supplemented or otherwise modified from time to time
prior to the date hereof, the “Agreement”), is made by and among CGSF Funding
Corporation (the “Seller”), McKesson Corporation, as initial Servicer (the
“Servicer”), the Conduit Purchasers party hereto, the Committed Purchasers party
hereto, the Managing Agents party hereto, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch (as successor to JPMorgan Chase Bank, N.A.), as Collateral
Agent. Capitalized terms used herein but not defined herein shall have the
meanings given to such terms in the Agreement.
PRELIMINARY STATEMENTS:
(1) The parties hereto are parties to the Agreement.
(2) Subject to the terms set forth herein, the parties hereto have agreed to
amend the Agreement as set forth herein.
NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
Amendments. Effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2 hereof, the Agreement is hereby
amended as follows:
Section 8.2(c)(x)(v) of the Agreement is amended by deleting each reference
therein to “October 23, 2013” and substituting therefor the date “January 23,
2014”.
The definition of “Celesio Bridge Facility” appearing in Exhibit I to the
Agreement is amended by deleting the reference therein to “October 23, 2013” and
substituting therefor the date “January 23, 2014”.
Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof when, and only when, the Collateral Agent shall have received
executed counterparts of this Amendment from the parties hereto.
Representations and Warranties of the Seller and the Servicer. Each of the
Seller and the Servicer represents and warrants as to itself as follows:
The execution and delivery by such Person of this Amendment are within its
corporate or limited liability company powers, as applicable, and authority and
have been duly authorized by all necessary corporate or limited liability
company action, as applicable, on its part.
This Amendment has been duly executed and delivered by such Person.
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by such Person of this Amendment.
This Amendment and the Agreement, as amended by this Amendment, constitute
legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.




--------------------------------------------------------------------------------





Both before and after the effectiveness of this Amendment, the covenants,
representations and warranties of such Person set forth in the Agreement and
each other Transaction Document to which it is a party, are true and correct in
all material respects as of the date hereof.
Both before and after the effectiveness of this Amendment, no event or
circumstance has occurred and is continuing which constitutes an Amortization
Event or a Potential Amortization Event.
Reference to and the Effect on the Agreement.
On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.
Each of the Seller and the Servicer hereby agrees that, except as expressly
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally.
Costs and Expenses. As provided in Section 9.3 of the Agreement, the Seller
agrees to pay on demand all reasonable costs and expenses of the Collateral
Agent, the Managing Agents and the Purchasers in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith, including, without
limitation, the reasonable fees and out-of-pocket expenses of Sidley Austin LLP,
counsel for the Collateral Agent, the Managing Agents and the Purchasers with
respect thereto and with respect to advising the Collateral Agent, the Managing
Agents and the Purchasers as to their respective rights and responsibilities
hereunder and thereunder.
Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the internal laws (and not the law of conflicts other than Sections 5-1401
and 5-1402 of the General Obligations Law) of the State of New York.
Remainder of Page Intentionally Left Blank




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
 
 
CGSF FUNDING CORPORATION,
as the Seller
 
 
By:
 
/s/ Nicholas A. Loiacono
Name:
 
Nicholas A. Loiacono
Title:
 
President
 
McKESSON CORPORATION, as the Servicer
 
 
By:
 
/s/ Willie C. Bogan
Name:
 
Willie C. Bogan
Title:
 
Secretary





--------------------------------------------------------------------------------





 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ David V. DeAngelis
Name:
 
David V. DeAngelis
Title:
 
Vice President
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as the Collateral Agent and as a Managing Agent
 
 
By:
 
/s/ Luna Mills
Name:
 
Luna Mills
Title:
 
Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Purchaser
 
 
By:
 
/s/ Jaime Sussman
Name:
 
Jaime Sussman
Title:
 
Vice President





--------------------------------------------------------------------------------





 
 
 
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Jill A. Russo
Name:
 
Jill A. Russo
Title:
 
Vice President
 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Diane Emanuel
Name:
 
Diane Emanuel
Title:
 
Managing Director





--------------------------------------------------------------------------------





 
 
 
PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Mark Falcione
Name:
 
Mark Falcione
Title:
 
Executive Vice President





--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Nina Austin
Name:
 
Nina Austin
Title:
 
Vice President





--------------------------------------------------------------------------------





 
 
 
FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Andrew D. Jones
Name:
 
Andrew D. Jones
Title:
 
Vice President





--------------------------------------------------------------------------------





 
 
 
NIEUW AMSTERDAM RECEIVABLES
CORPORATION, as a Conduit Purchaser
 
 
By:
 
/s/ David DeAngelis
Name:
 
Davis DeAngelis
Title:
 
Vice President
 
COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Christopher Lew
Name:
 
Christopher Lew
Title:
 
Vice President
 
 
By:
 
/s/ Dana Hartman
Name:
 
Dana Hartman
Title:
 
Executive Director





--------------------------------------------------------------------------------





 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as a Managing Agent
 
 
By:
 
/s/ Ryan C. Tozier
Name:
 
Ryan C. Tozier
Title:
 
Assistant Vice President





--------------------------------------------------------------------------------







AMENDMENT NO. 3 TO
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 3 (this “Amendment”) dated as of November 15, 2013, is made
to the Fourth Amended and Restated Receivables Purchase Agreement, dated as of
May 18, 2011 (as amended supplemented or otherwise modified from time to time
prior to the date hereof, the “Agreement”), is made by and among CGSF Funding
Corporation (the “Seller”), McKesson Corporation, as initial Servicer (the
“Servicer”), the Conduit Purchasers party hereto, the Committed Purchasers party
hereto, the Managing Agents party hereto, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch (as successor to JPMorgan Chase Bank, N.A.), as Collateral
Agent. Capitalized terms used herein but not defined herein shall have the
meanings given to such terms in the Agreement.
PRELIMINARY STATEMENTS:
(1) The parties hereto are parties to the Agreement.
(2) Subject to the terms set forth herein, the parties hereto have agreed to
amend the Agreement as set forth herein.
NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
SECTION 1. Amendments. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Agreement is hereby amended as follows:
1.1. The lead-in to Section 6.1(a) of the Agreement is amended and restated in
its entirety to read as follows:
“(a) Financial Reporting. Such Seller Party will maintain, for itself and each
of its Material Subsidiaries, a system of accounting established and
administered in accordance with generally accepted accounting principles (or,
with respect to Celesio, in accordance with either generally accepted accounting
principles or IFRS), and furnish to the Collateral Agent and the Managing
Agents:”
1.2. Section 7.7 of the Agreement is amended and restated in its entirety to
read as follows:
“Section 7.7 Financial Covenant. McKesson agrees that it will, as of the end of
each calendar month, maintain a ratio of Total Debt to Total Capitalization of
not greater than 0.65 to 1.00.”
1.3. Section 8.2 of the Agreement is amended to insert the following as new
clause (c) immediately following clause (b) thereof:
“(c) Notwithstanding the foregoing, during the period beginning on the “Closing
Date” (as defined under the Celesio Bridge Facility) and ending on the later of
(i) 90 days from and including the “Closing Date” and (ii) 60 days following the
discovery by an Authorized Officer of a Seller Party of a Celesio Default (as
defined below), which discovery occurs within the time period referred to in
clause (i) (the “Clean-up Period”), none of the Collateral Agent or any
Purchaser may (x) declare that a Potential Amortization Event or an Amortization
Event has occurred (and no such Potential Amortization Event or




--------------------------------------------------------------------------------









Amortization Event will be deemed to otherwise exist hereunder during the
Clean-Up Period), or (y) terminate the Commitments or declare the Amortization
Date to have occurred as a result solely of one or more Potential Amortization
Events or Amortization Events described in Section 8.1(c) or (d), in each case,
insofar as it relates to Celesio or any of its Subsidiaries (including for the
avoidance of doubt any Potential Amortization Event or Amortization Event
arising under Section 8.1(c) with respect to the Relevant Obligations of
Celesio) (a “Celesio Default”); provided, that:
(x) the event or circumstance giving rise to such Celesio Default, or the result
of such Celesio Default, (i) directly relates to Celesio or any of its
Subsidiaries (or any of their businesses, assets or liabilities), (ii) is
capable of being cured or remedied during the Clean-up Period and (subject to
any restrictions and limitations on the influence that Dragonfly GmbH & Co.
KGaA, a partnership limited by shares incorporated under the laws of Germany
(“Bidco”) may exercise as shareholder of Celesio pursuant to mandatory German
corporate law) commercially reasonable steps are taken by McKesson or Bidco to
remedy it, (iii) could not reasonably be expected to have a Material Adverse
Effect, (iv) has not been procured or approved by McKesson or Bidco, and (v) was
either not known by an Authorized Officer of McKesson prior to October 23, 2013
or was disclosed or otherwise described in the financial statements and reports
of Celesio publicly filed prior to October 23, 2013; and
(y) that the Collateral Agent and the Purchasers shall be entitled to exercise
any and all rights and remedies granted to them hereunder and under the
Transaction Documents with respect to any such Potential Amortization Event or
Amortization Event that is still in existence after the expiration of the
Clean-up Period;
provided, further, however that this Section 8.2(c) shall not apply to any
Celesio Default if either (x) the Celesio Bridge Facility is in effect and the
event or condition giving rise to such Celesio Default would result in an “Event
of Default” (as defined in the Celesio Bridge Facility) thereunder and the
“Clean-up Period” (as defined in the Celesio Bridge Facility) does not apply
with respect to such event or condition or (y) the Revolving Credit Agreement is
in effect and the event or condition giving rise to such Celesio Default would
result in an “Event of Default” (as defined in the Revolving Credit Agreement)
thereunder and the “Clean-up Period” (as defined in the Revolving Credit
Agreement) does not apply with respect to such event or condition.”
1.4. Clauses (c) and (d) of clause (iii) of the definition of “Regulatory
Change” appearing in Section 9.2(a) are amended and restated in their entirety
to read as follows:
“(c) the second Basel Accord prepared by the Basel Committee on Banking
Supervision, as updated from time to time (“Basel II”) and the third Basel
Accord prepared by the Basel Committee on Banking Supervision, as updated from
time to time (“Basel III”); or (d) or any existing or future rules, regulations,
guidance, interpretations, requests or directives from any Regulatory Authority
relating to the FAS 166/167 Capital Guidelines, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Basel II or Basel III (whether or not having
the force of law).”
1.5. Section 9.3 of the Agreement is amended and restated in its entirety to
read as follows:
“Section 9.3 Other Costs and Expenses. Seller shall pay to the Collateral Agent,
the Managing Agents and the Purchasers on demand all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, all
rating agency fees, costs and expenses incurred by any Purchaser or Managing
Agent, the cost of the Purchasers’
 
2




--------------------------------------------------------------------------------









auditors auditing the books, records and procedures of Seller, reasonable fees
and out-of-pocket expenses of legal counsel for the Purchasers, the Managing
Agents and the Collateral Agent (which such counsel may be employees of the
Purchasers, the Managing Agents or the Collateral Agent) with respect thereto
and with respect to advising the Purchasers, the Managing Agents and the
Collateral Agent as to their respective rights and remedies under this
Agreement. Seller shall pay to the Collateral Agent or the relevant Managing
Agent, within ten (10) days following demand therefor, any and all costs and
expenses of the Collateral Agent, the Managing Agents and the Purchasers, if
any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.”
1.6. Section 12.2 of the Agreement is amended and restated in its entirety to
read as follows:
“Section 12.2 Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or facsimile numbers set
forth below:
If to the Seller:
CGSF Funding Corporation
One Post Street
San Francisco, California 94104
If to the Servicer:
McKesson Corporation
One Post Street
San Francisco, California 94104
If to the Collateral Agent:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: Luna K. Mills
If to any Managing Agent:
The address set forth on Schedule B hereto
If to any Purchaser:
The address of the related Managing Agent set forth on Schedule B hereto
 
3




--------------------------------------------------------------------------------









or, in each case, at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 12.2. Seller hereby authorizes the Collateral
Agent to effect purchases and Tranche Period and Discount Rate selections based
on telephonic notices made by any Person whom the Collateral Agent in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the Collateral Agent a written confirmation of each telephonic notice signed by
an authorized officer of Seller; however, the absence of such confirmation shall
not affect the validity of such notice. If the written confirmation differs from
the action taken by the Collateral Agent, the records of the Collateral Agent
shall govern absent manifest error.”
1.7. Section 12.13(a) of the Agreement is amended and restated in its entirety
to read as follows:
“(a) BTMU Roles. Each of the Committed Purchasers acknowledges that BTMU acts,
or may in the future act, (i) as administrative agent or administrative trustee
for one or more of the Conduit Purchasers, (ii) as Managing Agent for one or
more of the Conduit Purchasers, (iii) as issuing and paying agent for one or
more Conduit Purchaser’s Commercial Paper, (iv) to provide credit or liquidity
enhancement for the timely payment for one or more Conduit Purchaser’s
Commercial Paper and (v) to provide other services from time to time for some or
all of the Purchasers (collectively, the “BTMU Roles”). Without limiting the
generality of this Section 12.13(a) , each Committed Purchaser hereby
acknowledges and consents to any and all BTMU Roles and agrees that in
connection with any BTMU Role, BTMU may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as administrative agent or administrative trustee for the related
Conduit Purchasers, and the giving of notice of a mandatory purchase pursuant
its Liquidity Agreement.”
1.8. The definition of “CP Rate” appearing in Exhibit I to the Agreement is
amended and restated in its entirety to read as follows:
“CP Rate” means, with respect to any Conduit Purchaser for any Tranche Period,
the per annum rate equivalent to the weighted average cost (as determined by the
related Managing Agent and which shall include commissions of placement agents
and dealers, incremental carrying costs incurred with respect to Pooled
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Purchaser, other borrowings by such Conduit
Purchaser (other than under any commercial paper program support agreement) and
any other costs associated with the issuance of Pooled Commercial Paper) of or
related to the issuance of Pooled Commercial Paper that are allocated, in whole
or in part, by such Conduit Purchaser or its Managing Agent to fund or maintain
its Purchaser Interests during such Tranche Period; provided, however, that if
any component of such rate is a discount rate, in calculating the “CP Rate” for
such Conduit Purchaser for such Purchaser Interest for such Tranche Period, such
Conduit Purchaser shall for such component use the rate resulting from
converting such discount rate to an interest-bearing equivalent rate per annum.
1.9. The definition of “Daily/30 Day LIBOR Rate” appearing in Exhibit I to the
Agreement is deleted in its entirety.
1.10. The definition of “Facility Termination Date” appearing in Exhibit I to
the Agreement is amended by deleting the reference to “November 15, 2013”
therein and substituting the date “November 14, 2014” therefor.
 
4




--------------------------------------------------------------------------------









1.11. The definition of “JPMorgan Chase” appearing in Exhibit I to the Agreement
is deleted in its entirety.
1.12. Exhibit I of the Agreement is amended to insert the following definitions
in appropriate alphabetical order therein:
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch.
“Celesio” means Celesio AG, a stock corporation incorporated under the laws of
Germany.
“Celesio Bridge Facility” means that certain Senior Bridge Term Loan Agreement,
dated as of October 23, 2013, among McKesson, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.
“IFRS” means International Financial Reporting Standards, as published by the
International Accounting Standards Board.
1.13. Schedule B to the Agreement is amended and restated as set forth on Annex
II to this Amendment.
SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof when, and only when, (a) the Collateral Agent shall have
received executed counterparts of this Amendment from the parties hereto,
(b) the Collateral Agent and each Managing Agent shall have received each of the
items listed on Annex I hereto, in form and substance reasonably satisfactory to
the Collateral Agent and the Managing Agents, and (c) each Managing Agent (or,
with respect to PNC Bank, National Association, to PNC Capital Markets LLC),
shall have received payment of the Commitment Fee payable to such Managing Agent
on the date hereof under the Fee Letter.
SECTION 3. Representations and Warranties of the Seller and the Servicer. Each
of the Seller and the Servicer represents and warrants as to itself as follows:
3.1. The execution and delivery by such Person of this Amendment are within its
corporate or limited liability company powers, as applicable, and authority and
have been duly authorized by all necessary corporate or limited liability
company action, as applicable, on its part.
3.2. This Amendment has been duly executed and delivered by such Person.
3.3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Person of this Amendment.
3.4. This Amendment and the Agreement, as amended by this Amendment, constitute
legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
3.5. Both before and after the effectiveness of this Amendment, the covenants,
representations and warranties of such Person set forth in the Agreement and
each other Transaction Document to which it is a party, are true and correct in
all material respects as of the date hereof.
 
5




--------------------------------------------------------------------------------





3.6. Both before and after the effectiveness of this Amendment, no event or
circumstance has occurred and is continuing which constitutes an Amortization
Event or a Potential Amortization Event.
SECTION 4. Reference to and the Effect on the Agreement.
4.1. On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.
4.2. Each of the Seller and the Servicer hereby agrees that, except as expressly
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally.
SECTION 5. Costs and Expenses. As provided in Section 9.3 of the Agreement, the
Seller agrees to pay on demand all reasonable costs and expenses of the
Collateral Agent, the Managing Agents and the Purchasers in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith, including, without
limitation, the reasonable fees and out-of-pocket expenses of Sidley Austin LLP,
counsel for the Collateral Agent, the Managing Agents and the Purchasers with
respect thereto and with respect to advising the Collateral Agent, the Managing
Agents and the Purchasers as to their respective rights and responsibilities
hereunder and thereunder.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts other than
Sections 5-1401 and 5-1402 of the General Obligations Law) of the State of New
York.
Remainder of Page Intentionally Left Blank
 
6




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
 
 
CGSF FUNDING CORPORATION,
as the Seller
 
 
By:
 
/s/ Nicholas Loiacono
Name:
 
Nicholas Loiacono
Title:
 
President

 
 
 
 
McKESSON CORPORATION, as the Servicer
 
 
By:
 
/s/ Willie C. Bogan
Name:
 
Willie C. Bogan
Title:
 
Secretary

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ David V. DeAngelis
Name:
 
David V. DeAngelis
Title:
 
Vice President
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as the Collateral Agent and as a Managing Agent
 
 
By:
 
/s/ Luna Mills
Name:
 
Luna Mills
Title:
 
Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser
 
 
By:
 
/s/ Jaime Sussman
Name:
 
Jaime Sussman
Title:
 
Vice President

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Jill A. Russo
Name:
 
Jill A. Russo
Title:
 
Vice President
 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Christopher Usas
Name:
 
Christopher Usas
Title:
 
Director

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Jason Rising
Name:
 
Jason Rising
Title:
 
Senior Vice President

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Nina Austin
Name:
 
Nina Austin
Title:
 
Vice President

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Andrew D. Jones
Name:
 
Andrew D. Jones
Title:
 
Vice President

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
NIEUW AMSTERDAM RECEIVABLES CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ Damian Perez
Name:
 
Damian Perez
Title:
 
Vice President
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent

 
 
 
 
By:
 
/s/ Christopher Lew
Name:
 
Christopher Lew
Title:
 
Vice President
 
 
By:
 
/s/ Dana Hartman
Name:
 
Dana Hartman
Title:
 
Executive Director

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as a Managing Agent
 
 
By:
 
/s/ Elizabeth R. Wagner
Name:
 
Elizabeth R. Wagner
Title:
 
Vice President

Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------









Annex I to Amendment No. 3
to Fourth Amended and Restated Receivables Purchase Agreement
McKesson Corporation
November 15, 2013
Closing Checklist1 
 
 
 
 
Servicer:
 
McKesson Corporation (“McKesson”)
 
 
Seller:
 
CGSF Funding Corporation (“CGSF”)
 
 
Collateral Agent:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”)
 
 
Resigning Collateral Agent
 
JPMorgan Chase Bank, N.A. (“JPMorgan”)
 
 
Departing Managing
Agent/Committed Purchaser:
 
JPMorgan
 
 
Departing Conduit Purchaser:
 
Jupiter Securitization Company LLC
 
 
Counsel to McKesson:
 
Morrison & Foerster LLP (“Morrison”)
 
 
Counsel to JPMorgan:
 
Sidley Austin LLP (“Sidley”)

PRINCIPAL DOCUMENTS
 
1
Instrument of Resignation and Appointment of Collateral Agent and Termination
and Joinder Agreement among Seller, Servicer, the Departing Managing
Agent/Committed Purchaser, the Departing Conduit Purchaser, the Resigning
Collateral Agent, the Conduit Purchasers, the Committed Purchasers, the Managing
Agents and the Collateral Agent

 
2
Amendment No. 3 to Fourth Amended and Restated Receivables Purchase Agreement
among the Seller, the Servicer, the Conduit Purchasers, the Committed
Purchasers, the Managing Agents and the Collateral Agent

 
3
Twelfth Amended and Restated Fee Letter among the Seller, the Collateral Agent
and the Managing Agents

 

--------------------------------------------------------------------------------

1


Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in Fourth Amended and Restated Receivables Purchase Agreement.





--------------------------------------------------------------------------------









4
DACA Notice Letters regarding Collateral Agent assignment for the following
account banks:

(a) Wells Fargo Bank, National Association
(b) U.S. Bank National Association
(c) Bank of America, N.A.
UCC MATTERS
 
5
UCC Amendments reflecting BTMU as secured party in respect of financing
statements filed against Seller

 
6
UCC Amendments reflecting BTMU as secured party in respect of financing
statements filed against Originator

 
7
UCC Search Report of UCC Financing Statements filed against Seller

 
8
UCC Search Report of UCC Financing Statements filed against Originator

 
9
Tax Lien and Judgment Search Report against Seller

 
10
Tax Lien and Judgment Search Report against Originator

LEGAL OPINIONS
 
11
Reliance Letter of Morrison in connection with May 18, 2011 Legal Opinions with
respect to (i) Enforceability and Perfection Issues, (ii) True Sale Issues and
(iii) Nonconsolidation Issues

 
12
Reliance Letter of McKesson in connection with May 18, 2011 Legal Opinion

MISCELLANEOUS
 
13
Good standing certificates and certified charters for Seller and McKesson

POST-CLOSING MATTERS
 
14
Post-filing UCC lien search reports evidencing the recording of the above UCC
amendments



Signature Page to Amendment No. 3 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------









Annex II to Amendment No. 3
to Fourth Amended and Restated Receivables Purchase Agreement
SCHEDULE B
PURCHASER GROUP NOTICE
 
 
 
 
Purchaser Group
 
Notice Address
 
 
BTMU Purchaser Group
 
The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: Luna K. Mills
 
 
Scotia Purchaser Group
 
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attn: Peter Gartland
 
 
Rabobank Purchaser Group
 
Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank
International”, New York Branch
245 Park Avenue, 37th Floor
New York, New York 10167
Attn: Transaction Management
 
 
Bank of America Purchaser Group
 
Bank of America, N.A.
214 North Tryon Street
NC1-027-21-04
Charlotte, NC 28202
Attn: Securitization Finance Group





--------------------------------------------------------------------------------











 
 
 
PNC Purchaser Group
 
PNC Bank, National Association
Three PNC Plaza, 4th Floor
255 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Attn: Robyn Reeher
 
 
Fifth Third Purchaser Group
 
Fifth Third Bank
38 Fountain Square Plaza
MD 109046
Cincinnati, OH 45202
Attn: Asset Securitization Group
 
 
Wells Fargo Purchaser Group
 
Wells Fargo Bank, National Association
1100 Abernathy Road
Suite 1600
Atlanta, GA 30328
Attn: Elizabeth Wagner / Tim Brazeau





--------------------------------------------------------------------------------





AMENDMENT NO. 2 TO
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 2 to FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) dated as of May 15, 2013, to the Fourth Amended and
Restated Receivables Purchase Agreement, dated as of May 18, 2011 (as amended
supplemented or otherwise modified from time to time prior to the date hereof,
the “Agreement”), is made by and among CGSF Funding Corporation (the “Seller”),
McKesson Corporation, as initial Servicer (the “Servicer”), the Conduit
Purchasers hereto, the Committed Purchasers party hereto, the Managing Agents
party hereto, Bank of America, N.A., as departing Committed Purchaser (the
“Departing Committed Purchaser”) and as departing Managing Agent (the “Departing
Managing Agent”), Wells Fargo Bank, National Association, as new Committed
Purchaser (the “New Committed Purchaser”) and as new Managing Agent (the “New
Managing Agent”), and JPMorgan Chase Bank, N.A. (“JPMorgan”) (successor by
merger to Bank One, NA (Main Office Chicago)), as Collateral Agent. Capitalized
terms used herein but not defined herein shall have the meanings given to such
terms in the Agreement.
PRELIMINARY STATEMENTS:
(1) The parties hereto are parties to the Agreement.
(2) Each of the Departing Managing Agent and the Departing Committed Purchaser
desires to cease being a party to the Agreement.
(3) Each of the New Managing Agent and the New Committed Purchaser desires to
join and become party to the Agreement.
(4) Subject to the terms set forth herein, the parties hereto have agreed to
amend the Agreement as set forth herein.
NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
SECTION 1. Termination of Departing Committed Purchaser and Departing Managing
Agent.
1.1. On the date hereof, the Seller shall remit to the Departing Managing Agent,
by wire transfer of immediately available funds to such account as may be
specified by the Departing Managing Agent, in the amount set forth in the final
invoice dated as of May 15, 2013 and delivered by the Departing Managing Agent
to the Seller on May 14, 2013 (such amount, the “Termination Amount”) in payment
of all accrued and unpaid Obligations owing to the Departing Committed Purchaser
and the Departing Managing Agent as of the date hereof.
1.2. Upon receipt of the Termination Amount, each of the Departing Committed
Purchaser and the Departing Managing Agent shall relinquish its respective
rights and be released from its obligations under the Agreement and cease to be
a party thereto (except for those rights and obligations which by the express
terms of the Agreement or the other Transaction Documents would survive the
termination thereof).
 
1—




--------------------------------------------------------------------------------







1.3. Each of the Departing Committed Purchaser and the Departing Managing Agent
acknowledges and agrees that notwithstanding the terms of that certain Tenth
Amended and Restated Fee Letter, dated as of May 18, 2011 (the “Existing Fee
Letter”), by and among the Borrower, the Departing Managing Agent and the other
Managing Agents party thereto, the consent of the Departing Managing Agent shall
not be required in order to amend, restate, supplement or otherwise modify, or
waive any provision of or provide any consent under, the Existing Fee Letter.
SECTION 2. Joinder of New Purchaser Group.
2.1. The parties hereto acknowledge and agree that, effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 4 below, there shall be created a new Purchaser Group under the
Agreement (the “New Purchaser Group”) consisting of the New Managing Agent and
the New Committed Purchaser. Each of the New Managing Agent and the New
Committed Purchaser shall be referred to in this Section 2 as a “New Party” and
all of the foregoing shall be referred to collectively as the “New Parties.”
2.2. By executing and delivering this Amendment, each New Party confirms to and
agrees with the Collateral Agent, the Managing Agents and the Purchasers as
follows:
(i) none of the Collateral Agent, the Managing Agents or the Purchasers makes
any representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or any other instrument or document
furnished pursuant thereto, or the financial condition of the Seller or the
Servicer, or the performance or observance by the Seller or the Servicer of any
of their respective obligations under the Agreement or any other instrument or
document furnished pursuant thereto;
(ii) each New Party confirms that it has received a copy of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become party to the Agreement;
(iii) each New Party will, independently and without reliance upon the
Collateral Agent, any Managing Agent or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement;
(iv) the New Committed Purchaser appoints and authorizes the New Managing Agent
to take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to a Managing Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
Article X of the Agreement;
(v) each New Party appoints and authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement as
are delegated to the Collateral Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article X of
the Agreement; and
(vi) the New Committed Purchaser agrees (for the benefit of the parties hereto
and the other Purchasers) that it will perform in accordance with their terms
all of the obligations which by the terms of the Agreement are required to be
performed by it as a Purchaser designated as a Committed Purchaser.
2.3. The signature page to this Amendment for the New Purchaser Group sets forth
administrative information with respect to the New Purchaser Group.
 
2—




--------------------------------------------------------------------------------





SECTION 3. Amendments. Effective as of the date hereof and subject to the
payment of the Termination Amount and the satisfaction of the conditions
precedent set forth in Section 4 hereof, the Agreement is hereby amended as
follows:
3.1. Section 1.2(a) shall be amended by deleting the phrase “two (2)” in the
proviso at the end thereof, and replacing it with the phrase “three (3)”.
3.2. Section 6.2(d) of the Agreement is amended by inserting the following at
the beginning thereof: “Except as permitted under Section 7.2(d) ,”.
3.3. Section 7.2(d) is amended by amending and restating the first sentence
thereof to read in its entirety as follows:
“The Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable or amend or otherwise modify the security agreement (or the
provisions of any other agreement providing for a security interest in
collateral), if any, securing any Receivable, as the Servicer determines to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment or amendment or modification shall not alter the status
of such Receivable as a Delinquent Receivable or Defaulted Receivable or limit
the rights of the Collateral Agent or the Purchasers under this Agreement.”.
3.4. The definition of “Facility Termination Date” appearing in Exhibit I to the
Agreement is amended by deleting the reference to “May 15, 2013” therein and
substituting the date “November 15, 2013” therefor.
3.5. Schedule A to the Agreement is amended and restated in its entirety as set
forth on Annex I to this Amendment.
SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof when, and only when, (a) the Collateral Agent shall have
received executed counterparts of this Amendment from the parties hereto, and
(b) each Managing Agent (or, with respect to PNC Bank, National Association, to
PNC Capital Markets LLC), shall have received payment, by wire transfer of
immediately available funds to the account specified on Schedule A to the Fee
Letter, a one-time, nonrefundable fully earned upfront fee in an amount equal to
the product of (i) 0.025% and (ii) the Purchaser Group Limit of its related
Purchaser Group on the date hereof for the account of the Purchasers in its
related Purchaser Group.
SECTION 5. Representations and Warranties of the Seller and the Servicer. Each
of the Seller and the Servicer represents and warrants as to itself as follows:
5.1. The execution and delivery by such Person of this Amendment are within its
corporate or limited liability company powers, as applicable, and authority and
have been duly authorized by all necessary corporate or limited liability
company action, as applicable, on its part.
5.2. This Amendment has been duly executed and delivered by such Person.
5.3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Person of this Amendment.
5.4. This Amendment and the Agreement, as amended by this Amendment, constitute
legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
 
3—




--------------------------------------------------------------------------------







5.5. Both before and after the effectiveness of this Amendment, the covenants,
representations and warranties of such Person set forth in the Agreement and
each other Transaction Document to which it is a party, are true and correct in
all material respects as of the date hereof.
5.6. Both before and after the effectiveness of this Amendment, no event or
circumstance has occurred and is continuing which constitutes an Amortization
Event or a Potential Amortization Event.
SECTION 6. Reference to and the Effect on the Agreement.
6.1. On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.
6.2. Each of the Seller and the Servicer hereby agrees that, except as expressly
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally.
SECTION 7. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses of the Collateral Agent, the Managing Agents and the
Purchasers in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered in connection
herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of Sidley Austin LLP, counsel for the Collateral Agent, the Managing
Agents and the Purchasers with respect thereto and with respect to advising the
Collateral Agent, the Managing Agents and the Purchasers as to their respective
rights and responsibilities hereunder and thereunder.
SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts other than
Sections 5-1401 and 5-1402 of the General Obligations Law) of the State of New
York.
Remainder of Page Intentionally Left Blank
 
4—




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
 
 
CGSF FUNDING CORPORATION, as the Seller
 
 
By:
 
/s/ Nicholas Loiacono
Name:
 
Nicholas Loiacono
Title:
 
President

 
 
 
 
McKESSON CORPORATION, as the Servicer
 
 
By:
 
/s/ Willie C. Bogan
Name:
 
Willie C. Bogan
Title:
 
Secretary

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
JUPITER SECURITIZATION COMPANY LLC (as successor in interest to JS SILOED
TRUST),
as a Conduit Purchaser
 
 
By:
 
JPMorgan Chase Bank, N.A., its attorney-in-fact
 
 
By:
 
/s/ Corina Mills
Name:
 
Corina Mills
Title:
 
Executive Director
 
JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, a Managing Agent and as Collateral Agent
 
 
By:
 
/s/ Corina Mills
Name:
 
Corina Mills
Title:
 
Executive Director

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Jill A. Russo
Name:
 
Jill A. Russo
Title:
 
Vice President
 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Norman Last
Name:
 
Norman Last
Title:
 
Managing Director

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ David V. DeAngelis
Name:
 
David V. DeAngelis
Title:
 
Vice President

 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Managing Agent
 
 
By:
 
/s/ Luna Mills
Name:
 
Luna Mills
Title:
 
Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser
 
 
By:
 
/s/ Jaime Sussman
Name:
 
Jaime Sussman
Title:
 
Vice President

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
NIEUW AMSTERDAM RECEIVABLES
CORPORATION, as a Conduit Purchaser
 
 
By:
 
/s/ Kevin Burns
Name:
 
Kevin Burns
Title:
 
President
 
COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Christopher Lew
Name:
 
Christopher Lew
Title:
 
Vice President
 
 
By:
 
/s/ Dana Hartman
Name:
 
Dana Hartman
Title:
 
Executive Director

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
MARKET STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Doris J. Hearn
Name:
 
Doris J. Hearn
Title:
 
Vice President
 
PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ William P. Falcon
Name:
 
William P. Falcon
Title:
 
Senior Vice President

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Andrew D. Jones
Name:
 
Andrew D. Jones
Title:
 
Vice President

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a New Committed Purchaser and as New Managing Agent
 
 
By:
 
/s/ Elizabeth R. Wagner
Name:
 
Elizabeth R. Wagner
Title:
 
Vice President
 
Address for notices:
6 Concourse Parkway, NE
Suite 1450
 
Atlanta, GA 30328
Attn:
 
Elizabeth Wagner
 
 
Tim Brazeau

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
as Departing Committed Purchaser and a Departing Managing Agent
 
 
By:
 
/s/ Nina Austin
Name:
 
Nina Austin
Title:
 
Vice President

Signature Page to Amendment No. 2 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





SCHEDULE A
PURCHASER GROUPS AND COMMITMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchaser Group
 
Conduit
 Purchaser(s)
 
Purchaser
 Group Type
 
Committed
 Purchaser(s)
 
Commitment
 
 
Purchaser
 Group
 Limit
JPMorgan Purchaser Group
 
Jupiter Securitization Company LLC
 
CP Funding
 Purchaser Group
 
JPMorgan Chase Bank, N.A.
 
$
275,000,000
 
 
$
275,000,000
BTMU Purchaser Group
 
Gotham Funding Corporation
 
CP Funding
 Purchaser Group
 
The Bank of Tokyo-Mitsubishi UFJ Ltd., New York Branch
 
$
250,000,000
 
 
$
250,000,000
Scotia Purchaser Group
 
Liberty Street Funding LLC
 
CP Funding
 Purchaser Group
 
The Bank of Nova Scotia
 
$
200,000,000
 
 
$
200,000,000
PNC Purchaser Group
 
Market Street Funding LLC
 
CP Funding
 Purchaser Group
 
PNC Bank, National Association
 
$
175,000,000
 
 
$
175,000,000
Fifth Third Purchaser Group
 
N/A
 
Bank Funding
 Purchaser Group
 
Fifth Third Bank
 
$
150,000,000
 
 
$
150,000,000
Rabobank Purchaser Group
 
Nieuw Amsterdam Receivables Corporation
 
CP Funding
 Purchaser Group
 
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch
 
$
150,000,000
 
 
$
150,000,000
Wells Fargo Purchaser Group
 
N/A
 
Bank Funding
 Purchaser Group
 
Wells Fargo Bank, National Association
 
$
150,000,000
 
 
$
150,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
 
 
$
1,350,000,000
 
 
$
1,350,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





Execution Version
AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 1 to FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”) dated as of May 16, 2012, to the Fourth Amended and
Restated Receivables Purchase Agreement, dated as of May 18, 2011 (as amended
supplemented or otherwise modified from time to time prior to the date hereof,
the “Agreement”), is made by and among CGSF Funding Corporation (the “Seller”),
McKesson Corporation, as initial Servicer (the “Servicer”), the Conduit
Purchasers hereto, the Committed Purchasers party hereto, the Managing Agents
party hereto, Bryant Park Funding LLC (the “Departing Conduit Purchaser”), HSBC
Bank PLC (the “Departing Committed Purchaser” and, together with the Departing
Conduit Purchaser, the “Departing Purchasers”), HSBC Securities (USA), Inc. (the
“Departing Managing Agent”), and JPMorgan Chase Bank, N.A. (“JPMorgan”)
(successor by merger to Bank One, NA (Main Office Chicago)), as Collateral
Agent. Capitalized terms used herein but not defined herein shall have the
meanings given to such terms in the Agreement.
PRELIMINARY STATEMENTS:
(1) The parties hereto are parties to the Agreement.
(2) Each of the Departing Purchasers and the Departing Managing Agent desires to
cease being a party to the Agreement.
(3) Subject to the terms set forth herein, the parties hereto have agreed to
amend the Agreement as set forth herein.
NOW THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
SECTION 1. Termination of Departing Purchasers and Departing Agent.
1.1 On the date hereof, the Seller shall remit to the Departing Managing Agent,
by wire transfer of immediately available funds to such account as may be
specified by the Departing Managing Agent, in the amount set forth in the final
invoice dated as of May 16, 2012 and delivered by the Departing Managing Agent
to the Seller on May 14, 2012 (such amount, the “Termination Amount”) in payment
of all accrued and unpaid Obligations owing to the Departing Conduit Purchaser,
the Departing Committed Purchaser and the Departing Managing Agent as of the
date hereof.
1.2 Upon receipt of the Termination Amount, each of the Departing Conduit
Purchaser, the Departing Committed Purchaser and the Departing Managing Agent
shall relinquish its respective rights and be released from its obligations
under the Agreement and cease to be a party thereto (except for those rights and
obligations which by the express terms of the Agreement or the other Transaction
Documents would survive the termination thereof).
1.3 Each of the Departing Conduit Purchaser, the Departing Committed Purchaser
and the Departing Managing Agent acknowledge and agree that notwithstanding the
terms of that certain Tenth Amended and Restated Fee Letter, dated as of May 18,
 
1




--------------------------------------------------------------------------------





2011 (the “Existing Fee Letter”), by and among the Borrower, the Departing
Managing Agent and the other Managing Agents party thereto, the consent of the
Departing Managing Agent shall not be required in order to amend, restate,
supplement or otherwise modify, or waive any provision of or provide any consent
under, the Existing Fee Letter.
SECTION 2. Amendments. Effective as of the date hereof and subject to the
payment of the Termination Amount and the satisfaction of the conditions
precedent set forth in Section 3 hereof, the Agreement is hereby amended as
follows:
2.1 Section 1.2(a) is hereby amended by replacing the phrase “each Managing
Agent”, where it appears in the first line thereof, with the phrase “the
Collateral Agent (which shall provide a copy to each Managing Agent)”.
2.2 Section 1.3 is hereby amended by replacing the phrase “each Managing Agent”,
where it appears in the first line thereof, with the phrase “the Collateral
Agent (which shall provide a copy to each Managing Agent)”.
2.3 Section 1.4 is hereby amended by replacing the phrase “to the related
Managing Agent, for the account of such Purchaser, at its account and in
accordance with its payment instructions set forth on Schedule A to the Fee
Letter (as such account and instructions may be amended from time to time by
written notice from such Managing Agent to each Seller Party)”, where it appears
beginning in the fifth line thereof, with the phrase “to the Collateral Agent
who shall promptly forward such amount to the related Managing Agent, for the
account of such Purchaser, at its account and in accordance with its payment
instructions set forth on Schedule A to the Fee Letter (as such account and
instructions may be amended from time to time by written notice from such
Managing Agent to each Seller Party and the Collateral Agent)”.
2.4 Section 2.1 is hereby amended by replacing the phrase “each Managing Agent”,
where it appears in the second line thereof, with the phrase “the Collateral
Agent (which shall promptly forward such amount to the applicable Managing
Agent)”.
2.5 Section 2.2(b) is hereby amended as follows:
(i) by replacing the phrase “Managing Agents’ respective accounts”, where it
appears in the second line thereof, with the phrase “Collateral Agent (which
shall promptly forward to the Managing Agents)”;
(ii) by replacing the phrase “Managing Agents’ respective accounts”, where it
appears in the ninth line thereof, with the phrase “Collateral Agent (which
shall promptly forward to the Managing Agents)”; and
(iii) by replacing the phrase “Managing Agents’ respective accounts”, where it
appears beginning in the fourteenth line thereof, with the phrase “Collateral
Agent, which shall promptly forward to the Managing Agents,”.
2.6 Section 2.3 is hereby amended by replacing the phrase “Managing Agents’
respective accounts”, where it appears in the fourth line thereof, with the
phrase “Collateral Agent (which shall promptly forward to the Managing Agents)”.
2.7 Section 2.6 is hereby amended by replacing the phrase “Managing Agents”,
where it appears in the fourth line thereof, with the phrase “Collateral Agent
(which shall promptly forward to the Managing Agents)”.
2.8 Section 3.2 is hereby amended by replacing the phrase “each Managing Agent
(for the benefit of the applicable Purchasers)”, where it appears beginning in
the first line thereof, with the phrase “Collateral Agent (which shall promptly
forward to each Managing Agent, for the benefit of the applicable Purchasers)”.
2.9 The definition of “CP Rate” appearing in Exhibit I to the Agreement is
amended and restated in its entirety as follows:
“CP Rate” means, (x) with respect to any Conduit Purchaser administered or
managed by JPMorgan Chase for any Tranche Period, the Daily/30 Day LIBOR Rate in
respect of each day during such Tranche Period; and (y) with respect to any
other Conduit Purchaser for any Tranche Period, the
 
2




--------------------------------------------------------------------------------





per annum rate equivalent to the weighted average cost (as determined by the
related Managing Agent and which shall include commissions of placement agents
and dealers, incremental carrying costs incurred with respect to Pooled
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Purchaser, other borrowings by such Conduit
Purchaser (other than under any commercial paper program support agreement) and
any other costs associated with the issuance of Pooled Commercial Paper) of or
related to the issuance of Pooled Commercial Paper that are allocated, in whole
or in part, by such Conduit Purchaser or its Managing Agent to fund or maintain
its Purchaser Interests during such Tranche Period; provided, however, that if
any component of such rate is a discount rate, in calculating the “CP Rate” for
such Conduit Purchaser for such Purchaser Interest for such Tranche Period, such
Conduit Purchaser shall for such component use the rate resulting from
converting such discount rate to an interest-bearing equivalent rate per annum.
2.10 The definition of “Facility Termination Date” appearing in Exhibit I to the
Agreement is amended by deleting the reference to “May 16, 2012” therein and
substituting the date “May 15, 2013” therefor.
2.11 The definition of “Net Worth” appearing in Exhibit I to the Agreement is
amended and restated in its entirety as follows:
“Net Worth” means (a) the sum of (i) capital stock, (ii) additional paid in
capital, (iii) retained earnings (or minus accumulated deficits) and
(iv) accumulated other comprehensive income, minus (b) treasury stock, in each
case, of the Originator and its Subsidiaries determined on a consolidated basis
in conformity with generally accepted accounting principles on such date.
2.12 Exhibit I to the Agreement is amended by adding the following new defined
term in the appropriate alphabetical order therein:
“Daily/30 Day LIBOR Rate” shall mean, for any day, a rate per annum equal to the
thirty (30) day London-Interbank Offered Rate appearing on the Bloomberg BBAM
(British Bankers Association) Page (or on any successor or substitute page of
such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by JPMorgan Chase, as Managing
Agent, from time to time in accordance with its customary practices for purposes
of providing quotations of interest rates applicable to U.S. Dollar deposits in
the London interbank market) at approximately 11:00 a.m. (London time) on such
day or, if such day is not a LIBO Business Day, the immediately preceding LIBO
Business Day. In the event that such rate is not available on any day at such
time for any reason, then the “Daily/30 Day LIBOR Rate” for such day shall be
the rate at which thirty (30) day U.S. Dollar deposits of $5,000,000 are offered
by the principal London office of JPMorgan Chase in immediately available funds
in the London interbank market at approximately 11:00 a.m. (London time) on such
day; and if JPMorgan Chase, as Managing Agent, is for any reason unable to
determine the Daily/30 Day LIBOR Rate in the foregoing manner or has determined
in good faith that the Daily/ 30 Day LIBOR Rate determined in such manner does
not accurately reflect the cost of acquiring, funding or maintaining a Purchaser
Interest, the Daily/30 Day LIBOR Rate for such day shall be the Base Rate.
2.13 Schedule A to the Agreement is amended and restated in its entirety as set
forth on Annex I to this Amendment.
SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof when, and only when, (a) the Collateral Agent shall have
received executed counterparts of this Amendment from the parties hereto, and
(b) each Managing Agent (or, with respect to PNC Bank, National Association, to
PNC Capital Markets LLC), shall have received payment, by wire transfer of
immediately available funds to the account specified on Schedule A to the Fee
Letter, a one-time, nonrefundable fully earned upfront fee in an amount equal to
the product of (i) 0.05% and (ii) the Purchaser Group Limit of its related
Purchaser Group on the date hereof for the account of the Purchasers in its
related Purchaser Group.
 
3




--------------------------------------------------------------------------------





SECTION 4. Representations and Warranties of the Seller and the Servicer. Each
of the Seller and the Servicer represents and warrants as to itself as follows:
4.1 The execution and delivery by such Person of this Amendment are within its
corporate or limited liability company powers, as applicable, and authority and
have been duly authorized by all necessary corporate or limited liability
company action, as applicable, on its part.
4.2 This Amendment has been duly executed and delivered by such Person.
4.3 No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Person of this Amendment.
4.4 This Amendment and the Agreement, as amended by this Amendment, constitute
legal, valid and binding obligations of such Person enforceable against such
Person in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
4.5 Both before and after the effectiveness of this Amendment, the covenants,
representations and warranties of such Person set forth in the Agreement and
each other Transaction Document to which it is a party, are true and correct in
all material respects as of the date hereof.
4.6 Both before and after the effectiveness of this Amendment, no event or
circumstance has occurred and is continuing which constitutes an Amortization
Event or a Potential Amortization Event.
SECTION 5. Reference to and the Effect on the Agreement.
5.1 On and after the effective date of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Agreement and each reference to the Agreement in any
certificate delivered in connection therewith, shall mean and be a reference to
the Agreement as amended hereby.
5.2 Each of the Seller and the Servicer hereby agrees that, except as expressly
amended above, the Agreement is hereby ratified and confirmed and shall continue
to be in full force and effect and enforceable, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally.
SECTION 6. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses of the Collateral Agent, the Managing Agents and the
Purchasers in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered in connection
herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of Sidley Austin LLP, counsel for the Collateral Agent, the Managing
Agents and the Purchasers with respect thereto and with respect to advising the
Collateral Agent, the Managing Agents and the Purchasers as to their respective
rights and responsibilities hereunder and thereunder.
SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws (and not the law of conflicts other than
Sections 5-1401 and 5-1402 of the General Obligations Law) of the State of New
York.
 
4




--------------------------------------------------------------------------------





Remainder of Page Intentionally Left Blank
 
5




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
 
 
CGSF FUNDING CORPORATION, as the Seller
 
 
By:
 
/s/ Nicholas Loiacono
Name:
 
Nicholas Loiacono
Title:
 
President
 
McKESSON CORPORATION, as the Servicer
 
 
By:
 
/s/ Willie C. Bogan
Name:
 
Willie C. Bogan
Title:
 
Secretary

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
JUPITER SECURITIZATION COMPANY LLC (as successor in interest to JS SILOED
TRUST),
as a Conduit Purchaser
 
 
By:
 
JPMorgan Chase Bank, N.A., not in its
 
 
 
 
individual capacity but solely as administrative trustee
 
 
By:
 
/s/ Corina Mills
Name:
 
Corina Mills
Title:
 
Executive Director
 
JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, a Managing Agent and as Collateral Agent
 
 
By:
 
/s/ Corina Mills
Name:
 
Corina Mills
Title:
 
Executive Director

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Nina Austin
Name:
 
Nina Austin
Title:
 
Vice President

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Jill A. Russo
Name:
 
Jill A. Russo
Title:
 
Vice President
 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Norman Last
Name:
 
Norman Last
Title:
 
Managing Director

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ David V. DeAngelis
Name:
 
David V. DeAngelis
Title:
 
Vice President
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Managing Agent
 
 
By:
 
/s/ Aditya Reddy
Name:
 
Aditya Reddy
Title:
 
Managing Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser
 
 
By:
 
/s/ M. Antioco
Name:
 
M. Antioco
Title:
 
Associate

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
NIEUW AMSTERDAM RECEIVABLES
CORPORATION, as a Conduit Purchaser
 
 
By:
 
/s/ Kevin Burns
Name:
 
Kevin Burns
Title:
 
President
 
COOPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Christopher Lew
Name:
 
Christopher Lew
Title:
 
Vice President
 
 
By:
 
/s/ Izumi Fukushima
Name:
 
Izumi Fukushima
Title:
 
Executive Director

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
MARKET STREET FUNDING LLC,
as a Conduit Purchaser
 
/s/ Karla L. Boyd
Name:
 
Karla L. Boyd
Title:
 
Vice President
 
PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ William P. Falcon
Name:
 
William P. Falcon
Title:
 
Senior Vice President

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Andrew D. Jones
Name:
 
Andrew D. Jones
Title:
 
Vice President

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





 
 
 
BRYANT PARK FUNDING LLC,
as Departing Conduit Purchaser
 
 
By:
 
/s/ Damian Perez
Name:
 
Damian Perez
Title:
 
Vice President
 
HSBC SECURITIES (USA), INC.,
as a Departing Managing Agent
 
 
By:
 
/s/ Laurie Lawler
Name:
 
Laurie Lawler
Title:
 
Vice President
 
HSBC BANK PLC,
as Departing Committed Purchaser
 
 
By:
 
/s/ Victoria Lindsell
Name:
 
Victoria Lindsell
Title:
 
Managing Director

Signature Page to Amendment No. 1 to
Fourth Amended and Restated Receivables Purchase Agreement




--------------------------------------------------------------------------------





SCHEDULE A
PURCHASER GROUPS AND COMMITMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchaser Group
 
Conduit
 Purchaser(s)
 
Purchaser
 Group Type
 
Committed
 Purchaser(s)
 
Commitment
 
 
Purchaser
 Group
 Limit
JPMorgan Purchaser Group
 
Jupiter Securitization Company LLC
 
CP Funding Purchaser Group
 
JPMorgan Chase Bank, N.A.
 
$
275,000,000
 
 
$
275,000,000
BTMU Purchaser Group
 
Gotham Funding Corporation
 
CP Funding Purchaser Group
 
The Bank of Tokyo-Mitsubishi UFJ Ltd., New York Branch
 
$
250,000,000
 
 
$
250,000,000
Scotia Purchaser Group
 
Liberty Street Funding LLC
 
CP Funding Purchaser Group
 
The Bank of Nova Scotia
 
$
200,000,000
 
 
$
200,000,000
PNC Purchaser Group
 
Market Street Funding LLC
 
CP Funding Purchaser Group
 
PNC Bank, National Association
 
$
175,000,000
 
 
$
175,000,000
Bank of America Purchaser Group
 
N/A
 
Bank Funding Purchaser Group
 
Bank of America, N.A.
 
$
150,000,000
 
 
$
150,000,000
Fifth Third Purchaser Group
 
N/A
 
Bank Funding Purchaser Group
 
Fifth Third Bank
 
$
150,000,000
 
 
$
150,000,000
Rabobank Purchaser Group
 
Nieuw Amsterdam Receivables Corporation
 
CP Funding Purchaser Group
 
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch
 
$
150,000,000
 
 
$
150,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
 
 
$
1,350,000,000
 
 
$
1,350,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





Execution Version
FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of May 18, 2011
among
CGSF FUNDING CORPORATION,
as Seller,
McKESSON CORPORATION,
as Servicer,
THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
 
PURCHASE ARRANGEMENTS
1
 
 
 
 
 
 
 
 
Section 1.1
 
Purchase Facility
2
 
 
 
 
 
 
 
 
Section 1.2
 
Increases
2
 
 
 
 
 
 
 
 
Section 1.3
 
Decreases
3
 
 
 
 
 
 
 
 
Section 1.4
 
Payment Requirements
3
 
 
 
 
 
 
ARTICLE II
 
PAYMENTS AND COLLECTIONS
3
 
 
 
 
 
 
 
 
Section 2.1
 
Payments
3
 
 
 
 
 
 
 
 
Section 2.2
 
Collections Prior to Amortization
3
 
 
 
 
 
 
 
 
Section 2.3
 
Collections Following Amortization
4
 
 
 
 
 
 
 
 
Section 2.4
 
Application of Collections
4
 
 
 
 
 
 
 
 
Section 2.5
 
Payment Rescission
5
 
 
 
 
 
 
 
 
Section 2.6
 
Seller Interest
5
 
 
 
 
 
 
 
 
Section 2.7
 
Clean Up Call
5
 
 
 
 
 
 
ARTICLE III
 
FUNDING
5
 
 
 
 
 
 
 
 
Section 3.1
 
General Funding Provisions
5
 
 
 
 
 
 
 
 
Section 3.2
 
Yield Payments
6
 
 
 
 
 
 
 
 
Section 3.3
 
Selection and Continuation of Tranche Periods for Committed Purchasers in CP
Funding Purchaser Groups
6
 
 
 
 
 
 
 
 
Section 3.4
 
Discount Rates of Committed Purchasers in CP Funding Purchaser Groups
6
 
 
 
 
 
 
 
 
Section 3.5
 
Suspension of the LIBO Rate
7
 
 
 
 
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
7
 
 
 
 
 
 
 
 
Section 4.1
 
Representations and Warranties of Seller Parties
7
 
 
 
 
 
 
 
 
Section 4.2
 
Committed Purchaser Representations and Warranties
10
 
 
 
 
 
 
ARTICLE V
 
CONDITIONS OF PURCHASES
11
 
 
 
 
 
 
 
 
Section 5.1
 
Conditions Precedent to the Effectiveness of this Agreement
11
 
 
 
 
 
 
 
 
Section 5.2
 
Conditions Precedent to All Purchases and Reinvestment
11
 
 
 
 
 
 
ARTICLE VI
 
COVENANTS
12
 
 
 
 
 
 
 
 
Section 6.1
 
Affirmative Covenants of the Seller Parties
12
 
 
 
 
 
 
 
 
Section 6.2
 
Negative Covenants of the Seller Parties
18
 
 
 
 
 
 
ARTICLE VII
 
ADMINISTRATION AND COLLECTION
19
 
 
 
 
 
 
 
 
Section 7.1
 
Designation of Servicer
19
 
 
 
 
 
 
 
 
Section 7.2
 
Duties of Servicer
20
 
 
 
 
 
 
 
 
Section 7.3
 
Collection Notices
21
 
 
 
 
 
 





--------------------------------------------------------------------------------



 
 
 
 
 
Page
 
 
Section 7.4
 
Responsibilities of Seller
21
 
 
 
 
 
 
 
 
Section 7.5
 
Reports
21
 
 
 
 
 
 
 
 
Section 7.6
 
Servicing Fees
21
 
 
 
 
 
 
 
 
Section 7.7
 
Financial Covenant
22
 
 
 
 
 
 
ARTICLE VIII
 
AMORTIZATION EVENTS
22
 
 
 
 
 
 
 
 
Section 8.1
 
Amortization Events
22
 
 
 
 
 
 
 
 
Section 8.2
 
Remedies
23
 
 
 
 
 
 
ARTICLE IX
 
INDEMNIFICATION
23
 
 
 
 
 
 
 
 
Section 9.1
 
Indemnities by the Seller Parties
23
 
 
 
 
 
 
 
 
Section 9.2
 
Increased Cost and Reduced Return
26
 
 
 
 
 
 
 
 
Section 9.3
 
Other Costs and Expenses
28
 
 
 
 
 
 
 
 
Section 9.4
 
Withholding Tax Exemption
28
 
 
 
 
 
 
ARTICLE X
 
THE AGENTS
29
 
 
 
 
 
 
 
 
Section 10.1
 
Authorization and Action
29
 
 
 
 
 
 
 
 
Section 10.2
 
Delegation of Duties
30
 
 
 
 
 
 
 
 
Section 10.3
 
Exculpatory Provisions
30
 
 
 
 
 
 
 
 
Section 10.4
 
Reliance by Agents
30
 
 
 
 
 
 
 
 
Section 10.5
 
Non-Reliance on Agents and Other Purchasers
31
 
 
 
 
 
 
 
 
Section 10.6
 
Reimbursement and Indemnification
31
 
 
 
 
 
 
 
 
Section 10.7
 
Agents in their Individual Capacities
31
 
 
 
 
 
 
 
 
Section 10.8
 
Successor Agent
31
 
 
 
 
 
 
ARTICLE XI
 
ASSIGNMENTS; PARTICIPATIONS
32
 
 
 
 
 
 
 
 
Section 11.1
 
Assignments
32
 
 
 
 
 
 
 
 
Section 11.2
 
Participations
33
 
 
 
 
 
 
 
 
Section 11.3
 
Additional Purchaser Groups; Joinder by Conduit Purchaser
33
 
 
 
 
 
 
 
 
Section 11.4
 
Extension of Facility Termination Date
34
 
 
 
 
 
 
 
 
Section 11.5
 
Terminating Committed Purchasers
34
 
 
 
 
 
 
ARTICLE XII
 
MISCELLANEOUS
35
 
 
 
 
 
 
Section 12.1
 
Waivers and Amendments
35
 
 
 
 
 
 
 
 
Section 12.2
 
Notices
36
 
 
 
 
 
 
 
 
Section 12.3
 
Ratable Payments
36
 
 
 
 
 
 



-i-
    




--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued) 
 
 
 
 
 
Page
 
 
Section 12.4
 
Protection of Ownership Interests of the Purchasers
37
 
 
 
 
 
 
 
 
Section 12.5
 
Confidentiality
37
 
 
 
 
 
 
 
 
Section 12.6
 
Bankruptcy Petition
38
 
 
 
 
 
 
 
 
Section 12.7
 
Limitation of Liability; Limitation of Payment; No Recourse
38
 
 
 
 
 
 
 
 
Section 12.8
 
CHOICE OF LAW
39
 
 
 
 
 
 
 
 
Section 12.9
 
CONSENT TO JURISDICTION
39
 
 
 
 
 
 
 
 
Section 12.10
 
WAIVER OF JURY TRIAL
40
 
 
 
 
 
 
 
 
Section 12.11
 
Integration; Binding Effect; Survival of Terms
40
 
 
 
 
 
 
 
 
Section 12.12
 
Counterparts; Severability; Section References
40
 
 
 
 
 
 
 
 
Section 12.13
 
Agent Roles
40
 
 
 
 
 
 
Section 12.14
 
Characterization
41
 
 
 
 
 
 
Section 12.15
 
Amendment and Restatement; Consent to Amendment of Receivables Sale Agreement
42
 
 
 
 
 
 
Section 12.16
 
Federal Reserve
42
 
 
 
 
 
 
Section 12.17
 
USA PATRIOT Act
42
 
 
 
 

 
-ii-








--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
 
EXHIBITS
 
 
 
 
 
 
Exhibit I
 
—
 
Definitions
 
 
 
Exhibit II
 
—
 
Form of Purchase Notice
 
 
 
Exhibit II-A
 
—
 
Form of Reduction Notice
 
 
 
Exhibit III
 
—
 
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s)
 
 
 
Exhibit IV
 
—
 
[Reserved.]
 
 
 
Exhibit V
 
—
 
Form of Compliance Certificate
 
 
 
Exhibit VI
 
—
 
Form of Assignment Agreement
 
 
 
Exhibit VII
 
—
 
Form of Joinder Agreement
 
 
 
SCHEDULES
 
 
 
 
 
 
 
Schedule A
 
—
 
Purchaser Groups and Commitments
 
 
 
Schedule B
 
—
 
Purchaser Group Notice

 
-iii-






--------------------------------------------------------------------------------










FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This Fourth Amended and Restated Receivables Purchase Agreement dated as of
May 18, 2011 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, this “Agreement”) is among CGSF Funding Corporation, a
Delaware corporation (“Seller”), McKesson Corporation, a Delaware corporation,
as initial Servicer (“McKesson”; McKesson, together with the Seller, the “Seller
Parties” and each a “Seller Party”), the entities from time to time party hereto
as Conduit Purchasers (together with their respective successors and assigns
hereunder, the “Conduit Purchasers”), the entities from time to time party
hereto as Committed Purchasers (together with their respective successors and
assigns hereunder, the “Committed Purchasers”), the entities from time to time
party hereto as Managing Agents (together with their respective successors and
assigns hereunder, the “Managing Agents”), and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)) (“JPMorgan Chase”),
as collateral agent for the Purchasers hereunder or any successor collateral
agent hereunder (together with its successors and assigns hereunder, the
“Collateral Agent”). Unless defined elsewhere herein, capitalized terms used in
this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
WHEREAS, Seller, McKesson, the Conduit Purchasers, the Committed Purchasers, the
Managing Agents and the Collateral Agent are parties to that certain Third
Amended and Restated Receivables Purchase Agreement dated as of May 19, 2010 (as
heretofore amended, restated, supplemented or otherwise modified from time to
time, the “Original RPA”);
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend and restate the Original RPA in its entirety;
WHEREAS, Seller desires to transfer and assign Purchaser Interests to the
Purchasers from time to time;
WHEREAS, the Conduit Purchasers may, in their absolute and sole discretion,
purchase Purchaser Interests from Seller from time to time, and in the event
that (i) a Conduit Purchaser declines to make any purchase or (ii) a Purchaser
Group does not have a Conduit Purchaser member, the Committed Purchasers that
are part of the applicable Purchaser Group shall purchase Purchaser Interests
from time to time;
WHEREAS, JPMorgan Chase has been requested and is willing to act as Collateral
Agent on behalf of the Conduit Purchasers, the Committed Purchasers and the
Managing Agents in accordance with the terms hereof;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------



ARTICLE I
PURCHASE ARRANGEMENTS
Section 1.1 Purchase Facility.
(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Collateral Agent for the
benefit of the Purchasers. In accordance with the terms and conditions set forth
herein, each Conduit Purchaser may, at its option, instruct the related Managing
Agent (which will instruct the Collateral Agent) to purchase on its behalf
through the Collateral Agent, or if (i) such Conduit Purchaser shall decline to
purchase or (ii) a Purchaser Group does not have a Conduit Purchaser member, the
Collateral Agent shall purchase, on behalf of the applicable Committed
Purchasers, Purchaser Interests from time to time in an aggregate amount not to
exceed the Purchase Limit, and for each Purchaser Group in an aggregate amount
not to exceed the Purchaser Group Limit for such Purchaser Group, during the
period from the date hereof to but not including the Amortization Date.
(b) Seller may, upon at least ten (10) Business Days’ prior written notice to
the Collateral Agent and each Managing Agent, terminate in whole or reduce in
part, ratably among the Purchaser Groups, the unused portion of the Purchase
Limit and the Purchaser Group Limits; provided, that each partial reduction of
the Purchase Limit shall be in an amount equal to $5,000,000 or an integral
multiple thereof.
Section 1.2 Increases.
(a) Seller shall provide each Managing Agent with prior notice in a form set
forth as Exhibit II hereto (a “Purchase Notice”) of each Incremental Purchase in
conformity with the Required Notice Period. Each Purchase Notice shall be
subject to Section 5.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $15,000,000 in the aggregate for all Purchasers), date of purchase
(which date shall give effect to the applicable Required Notice Period), the
type of Discount Rate (determined in accordance with, and subject to the
limitations set forth in, Article III hereof) and Tranche Period; provided, that
the Seller may not send more than two (2) Purchase Notices in any one-week
period.
(b) Following receipt of a Purchase Notice, (i) for each Purchaser Group which
has a Conduit Purchaser member, the related Managing Agent shall notify such
Conduit Purchaser of its receipt of same and determine whether such Conduit
Purchaser agrees to make the purchase, and if the applicable Conduit Purchaser
declines to make such purchase, the Managing Agent shall notify the Committed
Purchasers in such Purchaser Group of its receipt of such Purchase Notice and of
the Conduit Purchaser declining to make such purchase and the Incremental
Purchase of the Purchaser Interest will be made by such Committed Purchasers and
(ii) for each Purchaser Group which does not have a Conduit Purchaser member,
the related Managing Agent shall notify the Committed Purchasers in such
Purchaser Group of its receipt of such Purchase Notice and the Incremental
Purchase of the Purchaser Interest will be made by such Committed Purchasers.
(c) Each Incremental Purchase to be made hereunder shall be made ratably among
the Purchaser Groups in accordance with their respective Purchaser Group Limits.
(d) On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article V, each applicable
Purchaser shall make available to its related Managing Agent at its address
listed beneath its signature on its signature page to this Agreement, for
deposit to such account as the Seller designates from time to time, in
immediately available funds, no later than
2




--------------------------------------------------------------------------------



12:00 noon (Chicago time), an amount equal to such Purchaser’s Pro Rata Share of
the Purchaser Interests then being purchased.


Section 1.3 Decreases. Seller shall provide each Managing Agent with prior
written notice in the form set forth as Exhibit II-A hereto (a “Reduction
Notice”) of any reduction of Aggregate Capital from Collections in conformity
with the Required Notice Period. Such Reduction Notice shall designate (i) the
date (the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”) which shall be applied ratably to reduce the Capital of
each Purchaser Group and further applied by each Managing Agent to the Purchaser
Interests of the Conduit Purchasers and the Committed Purchasers in the related
Purchaser Group in such proportions as may be agreed by such Managing Agent and
such Purchasers. Only one (1) Reduction Notice shall be outstanding at any time.
Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. If such amounts are payable to a Purchaser
they shall be paid to the related Managing Agent, for the account of such
Purchaser, at its account and in accordance with its payment instructions set
forth on Schedule A to the Fee Letter (as such account and instructions may be
amended from time to time by written notice from such Managing Agent to each
Seller Party). All computations of Yield (other than Yield calculated using the
Base Rate) and per annum fees hereunder and under the Fee Letter shall be made
on the basis of a year of 360 days for the actual number of days elapsed. All
computations of Yield calculated using the Base Rate shall be made on the basis
of a year of 365 or 366 days, as applicable, for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
ARTICLE II
PAYMENTS AND COLLECTIONS
Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to each Managing Agent when due,
for the account of the related Purchaser or Purchasers (i) such fees as set
forth in the Fee Letter, (ii) all amounts payable as Yield, (iii) all amounts
payable as Deemed Collections (which, subject to the servicing procedures set
forth in Article VII, shall be applied to reduce Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (iv) all amounts payable to reduce
the Purchaser Interest, if required, pursuant to Section 2.6, (v) all amounts
payable pursuant to Article IX , if any, (vi) all Broken Funding Costs and
(vii) all Default Fees (collectively, the “Obligations”). The Seller shall pay
to the Servicer in accordance with Sections 2.2 and 2.4 hereof all Servicer
costs and expenses in connection with servicing, administering and collecting
the Receivables, including, without limitation, the Servicing Fee. If any Person
fails to pay any of the Obligations when due, such Person agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or the Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller shall immediately
pay such Collections or Deemed Collections to the Servicer and, at all times
prior to such payment, such Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers, the Managing Agents and the Collateral
Agent.
3




--------------------------------------------------------------------------------



Section 2.2 Collections Prior to Amortization.
(a) Prior to the Amortization Date, any Collections and/or Deemed Collections
received by the Servicer shall be held in trust by the Servicer for the payment
of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
this Section 2.2. If at any time any Collections are received by the Servicer
prior to the Amortization Date, (i) the Servicer shall set aside and hold in
trust for the benefit of (x) the Purchasers: (A) the Termination Percentage of
Collections and Deemed Collections evidenced by the Purchaser Interests of each
Terminating Committed Purchaser, (B) an amount equal to the accrued and unpaid
Obligations, (C) an amount equal to the Aggregate Reduction, if any, to be
effected pursuant to Section 1.3 and (y) the Servicer, amounts owing to the
Servicer under Section 2.1 and (ii) Seller hereby requests and the Purchasers
(other than any Terminating Committed Purchasers) hereby agree to make,
simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with
that portion of the balance of each and every Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Committed Purchasers), such that after giving effect to
such Reinvestment, the amount of Capital of such Purchaser Interest immediately
after such receipt and corresponding Reinvestment shall be equal to the amount
of Capital immediately prior to such receipt.
(b) On each Settlement Date prior to the occurrence of the Amortization Date,
the Servicer shall remit to the Managing Agents’ respective accounts the amounts
set aside since the immediately preceding Settlement Date that have not been
applied to pay Yield or subject to a Reinvestment and apply such amounts (if not
previously paid in accordance with Section 2.1) first, to reduce due but unpaid
Obligations in the order specified in Section 2.4 and second, to reduce the
Capital of all Purchaser Interests of Terminating Committed Purchasers, applied
ratably to each Terminating Committed Purchaser according to the respective
Capital of such Terminating Committed Purchasers. If such Capital and other
Obligations shall be reduced to zero, any additional Collections received by the
Servicer (i) if applicable, shall be remitted to the Managing Agents’ respective
accounts no later than 12:00 noon (Chicago time) to the extent required to fund
any Aggregate Reduction on such Settlement Date, applied ratably in accordance
with the Pro Rata Share of each such Managing Agent’s Purchaser Group and
(ii) any balance remaining thereafter shall be remitted from the Servicer to
Seller on such Settlement Date. In the event that, pursuant to Section 1.3, an
Aggregate Reduction is to take place on a date other than a Settlement Date, on
the date of such Aggregate Reduction, the Servicer shall remit to the Managing
Agents’ respective accounts (ratably in accordance with the Pro Rata Share of
the related Purchaser Group), out of amounts set aside pursuant to
Section 2.2(a), an amount equal to such Aggregate Reduction to be applied in
accordance with Section 1.3.
Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections and Deemed Collections
received on such day. On the Amortization Date and each date thereafter, (i) the
Servicer shall remit to the Managing Agents’ respective accounts, in accordance
with the applicable Pro Rata Shares, the amounts set aside pursuant to the
preceding sentence, and (ii) each Managing Agent shall apply such amounts to
reduce the Aggregate Capital and any other Aggregate Unpaids due and payable to
the related Purchaser Group.
Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
(i) first, to the payment of the Servicer’s reasonable out of pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the
4




--------------------------------------------------------------------------------



Servicing Fee, if Seller or one of its Affiliates is then acting as Servicer and
no Servicer Default has occurred and is continuing, or if Seller or one of its
Affiliates is not then acting as the Servicer;
(ii) second, to the reimbursement of the Collateral Agent’s and each Managing
Agent’s costs of collection and enforcement of this Agreement;
 
(iii) third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter and all accrued and unpaid Yield;
(iv) fourth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital (without regard to any Termination Percentage);
(v) fifth, for the ratable payment of all other unpaid Obligations and Servicer
costs and expenses, including the Servicing Fee; provided that when the Seller
or one of its Affiliates is acting as the Servicer, such Servicer costs and
expenses, including the Servicing Fee, will not be paid until after the payment
in full of all other Obligations; and
(vi) sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero,
to the Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Collateral Agent, the Managing Agents and the Purchasers in
accordance with the amount of such Aggregate Unpaids owing to each of them in
respect of each such priority.
Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Collateral Agent
(for application to the Person or Persons who suffered such rescission, return
or refund) the full amount thereof, plus the Default Fee from the date of any
such rescission, return or refunding.
Section 2.6 Seller Interest. Seller shall ensure that the Purchaser Interests of
the Purchasers shall at no time exceed in the aggregate 100%. If the aggregate
of the Purchaser Interests of the Purchasers exceeds 100%, Seller shall pay to
the Managing Agents, within one Business Day, an amount to be applied to reduce
the Aggregate Capital, such that after giving effect to such payment the
aggregate of the Purchaser Interests equals or is less than 100%.
Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Managing Agents in accordance with the Required Notice Period), at any time
following the reduction of the Capital to a level that is less than 10.0% of the
original Purchase Limit, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser, any Managing Agent or the Collateral Agent.
5




--------------------------------------------------------------------------------



ARTICLE III
FUNDING
Section 3.1 General Funding Provisions. Subject to Section 3.5 hereof, (a) each
Purchaser Interest of the Committed Purchasers in a CP Funding Purchaser Group
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Base Rate, (b) each Purchaser Interest of the Committed Purchasers
in a Bank Funding Purchaser Group shall accrue Yield for each day during its
Tranche Period at the LIBO Rate and (c) each Purchaser Interest directly or
indirectly funded substantially with Pooled Commercial Paper shall accrue Yield
for each day that any Capital in respect of such Purchaser Interest is
outstanding at the CP Rate, in each case, in accordance with the terms and
conditions hereof. Until Seller gives notice to the Managing Agents of another
Discount Rate in accordance with Section 3.4, the initial Discount Rate for any
Purchaser Interest transferred to the Committed Purchasers in a CP Funding
Purchaser Group pursuant to the terms and conditions hereof shall be the Base
Rate. If any Committed Purchaser in a CP Funding Purchaser Group acquires by
assignment from any Conduit Purchaser any Purchaser Interest pursuant to such
Conduit Purchaser’s respective Liquidity Agreement, each Purchaser Interest so
assigned shall each be deemed to have a new Tranche Period commencing on the
date of any such assignment.
Section 3.2 Yield Payments. On each Monthly Settlement Date, Seller shall pay to
each Managing Agent (for the benefit of the applicable Purchasers), an aggregate
amount equal to (i) the accrued and unpaid Yield with respect to each Purchaser
Interest for the immediately preceding Accrual Period, if Yield for such
Purchaser Interest is calculated on the basis of the CP Rate, and (ii) the
accrued and unpaid Yield with respect to each Purchaser Interest for the most
recently ended Tranche Period for such Purchaser Interest, if Yield for such
Purchaser Interest is calculated on the basis of any Discount Rate other than
the CP Rate, in each case, in accordance with Article III.
Section 3.3 Selection and Continuation of Tranche Periods for Committed
Purchasers in CP Funding Purchaser Groups.
(a) With consultation from (and approval by) each related Managing Agent, Seller
shall from time to time request Tranche Periods for the Purchaser Interests of
the Committed Purchasers in CP Funding Purchaser Groups; provided, however, that
no more than fifteen (15) Tranche Periods shall be outstanding at any one time
and Seller shall always request Tranche Periods such that at least one Tranche
Period shall end on the date specified in clause (A) of the definition of
Settlement Date.
(b) Seller or a Managing Agent, upon notice to and consent by the other received
at least three (3) Business Days prior to the end of a Tranche Period (the
“Terminating Tranche”) for any Purchaser Interest, may, effective on the last
day of the Terminating Tranche of a Committed Purchaser in a CP Funding
Purchaser Group: (i) divide any such Purchaser Interest into multiple Purchaser
Interests, (ii) combine any such Purchaser Interest with one or more other
Purchaser Interests which have a Terminating Tranche ending on the same day as
such Terminating Tranche or (iii) combine any such Purchaser Interest with one
or more other Purchaser Interests which either have a Terminating Tranche ending
on such day or are newly created on such day, provided, in no event may a
Purchaser Interest of a Conduit Purchaser be combined with a Purchaser Interest
of a Committed Purchaser.
Section 3.4 Discount Rates of Committed Purchasers in CP Funding Purchaser
Groups. Seller may select the LIBO Rate or the Base Rate for each Purchaser
Interest of the Committed Purchasers in CP Funding Purchaser Groups. Seller
shall by 12:00 noon (Chicago time): (i) at least three (3) Business Days prior
to the expiration of any Terminating Tranche with respect to which the LIBO Rate
is being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Base Rate is being requested as a new
6




--------------------------------------------------------------------------------



Discount Rate, give each related Managing Agent irrevocable notice of the new
Discount Rate for the Purchaser Interest associated with such Terminating
Tranche.
Section 3.5 Suspension of the LIBO Rate.
(a) If any Committed Purchaser notifies its related Managing Agent that it has
determined that funding its Pro Rata Share of the Purchaser Interests at a LIBO
Rate would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Purchaser
Interests at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
such LIBO Rate, then such Managing Agent shall notify the Collateral Agent and
shall suspend the availability of such LIBO Rate and require Seller to select
the Base Rate for any Purchaser Interest accruing Yield at such LIBO Rate.
(b) If less than all of the Committed Purchasers give a notice to the Managing
Agents pursuant to Section 3.5(a), each Committed Purchaser which gave such a
notice shall be obligated, at the request of Seller or such Committed
Purchaser’s Managing Agent (on behalf of the related Conduit Purchaser or
Conduit Purchasers), to assign all of its rights and obligations hereunder to
(i) another Committed Purchaser that is acceptable to such related Conduit
Purchaser or Conduit Purchasers or (ii) another funding entity nominated by
Seller that is acceptable to such Conduit Purchaser or Conduit Purchasers and
willing to participate in this Agreement through the Facility Termination Date
in the place of such notifying Committed Purchaser; provided that (i) the
notifying Committed Purchaser receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such notifying Committed Purchaser’s
Pro Rata Share of the Capital and Yield owing to all of the Committed Purchasers
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Purchaser Interests of the Committed Purchasers,
and (ii) the replacement Committed Purchaser otherwise satisfies the
requirements of Section 11.1(b).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1 Representations and Warranties of Seller Parties. Each Seller Party
hereby represents and warrants to the Collateral Agent, the Managing Agents and
the Purchasers, as to itself, that:
(a) Corporate Existence and Power. Such Seller Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its state of incorporation or formation, as the case may be, and is
duly qualified to do business and is in good standing as a foreign corporation
or limited liability company, and has and holds all corporate or limited
liability company power and all governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is conducted except where the failure to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.
(b) Power and Authority; Due Authorization Execution and Delivery. The execution
and delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Seller, Seller’s use of the
proceeds of purchases made hereunder, are within its corporate or limited
liability company powers and authority and have been duly authorized by all
necessary corporate or limited liability company action on its part. This
Agreement and each other Transaction Document to which such Seller Party is a
party has been duly executed and delivered by such Seller Party.
7




--------------------------------------------------------------------------------





(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or
certificate of formation or operating agreement, as the case may be, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Material Subsidiaries (except as created hereunder) except, in any case,
where such contravention or violation could not reasonably be expected to have a
Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.
 
(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.
(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Collateral Agent, the Managing Agents or
the Purchasers for purposes of or in connection with this Agreement, any Monthly
Report, any of the other Transaction Documents or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished by such
Seller Party or any of its Affiliates to the Collateral Agent, the Managing
Agents or the Purchasers will be, true and accurate in every material respect on
the date such information is stated or certified (or, if such information
specifies another date, such other date) and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
(h) Use of Proceeds. No purchase hereunder will violate, or be inconsistent
with, Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time. No proceeds of any purchase hereunder will be
directly secured or “indirectly secured” by any “margin stock,” as such terms
are defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System from time to time.
(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law)
8




--------------------------------------------------------------------------------



of all appropriate jurisdictions to perfect Seller’s ownership interest in each
Receivable, its Collections and the Related Security.
(j) Perfection.
(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and Related Security and Collections
with respect thereto in favor of the Collateral Agent (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims, and
is enforceable as such as against creditors of and purchasers from Seller.
 
(ii) The Receivables constitute “accounts” within the meaning of the applicable
UCC.
(iii) Seller owns and has good and marketable title to the Receivables, Related
Security and Collections, free and clear of any Adverse Claim, claim or
encumbrance of any Person.
(iv) Seller has caused or will have caused, within ten days, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Receivables, Related Security and Collections granted to the Collateral
Agent (on behalf of the Purchasers) hereunder.
(v) Other than the security interest granted to the Collateral Agent (for the
benefit of the Purchasers) pursuant to this Agreement, Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables, Related Security or Collections. Seller has not authorized the
filing of and is not aware of any financing statements against Seller that
include a description of collateral covering the Receivables, Related Security
or Collections other than any financing statement relating to the security
interest granted to the Collateral Agent (for the benefit of the Purchasers)
hereunder or that has been terminated. Seller is not aware of any judgment or
tax lien filings against Seller.
The parties hereto shall not waive a breach of any of the foregoing perfection
representations, warranties or covenants without the prior written consent of
the Collateral Agent (acting at the direction of the Required Committed
Purchasers upon confirmation that such waiver will not result in a withdrawal or
downgrade of the rating of the Commercial Paper of any Conduit Purchaser).
(k) Places of Business. The principal places of business and chief executive
office of such Seller Party and the offices where it keeps all of its Records
are located at the addresses listed on Exhibit III or such other locations of
which the Collateral Agent has been notified in accordance with Section 6.2(a)
in jurisdictions where all action required by Section 12.4(a) has been taken and
completed. Each Seller Party’s Federal Employer Identification Number is
correctly set forth on Exhibit III. Each Seller Party is organized solely under
the laws of the State of Delaware.
(l) Collections. The conditions and requirements set forth in Section 6.1(j) and
Section 7.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit I to the Fee Letter (as such
Exhibit I to the Fee Letter may be amended or supplemented from time to time by
either Seller Party by delivery of a new Exhibit I thereto to the Collateral
Agent and the Managing Agents). The Seller has not granted or delegated to any
Person, other than the Collateral Agent as contemplated by this Agreement or
pursuant
9




--------------------------------------------------------------------------------



to a Collection Account Agreement, dominion or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of or the right to
give instructions with respect to the disposition of funds without the consent
of any other Person with respect to any Lock-Box or Collection Account, or the
right to take dominion or “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) of any such Lock-Box or Collection Account
at a future time or upon the occurrence of a future event.


(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that, since March 31, 2011, no event has occurred with respect to the initial
Servicer that would have a material adverse effect on its financial condition or
operations or its ability to perform its obligations under this Agreement and
(ii) Seller represents and warrants that since March 31, 2011, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Seller, (B) the ability of Seller to perform its
obligations under this Agreement or (C) the collectibility of the Receivables
generally or any material portion of the Receivables; provided, that with
respect to each of clause (i) and clause (ii), the insolvency of, or any other
event with respect to, any Obligor or Obligors which results in the Eligible
Receivables from such Obligor or Obligors ceasing to be Eligible Receivables
shall not be deemed to have a Material Adverse Effect so long as (x) immediately
after giving effect to such insolvency or event, as applicable, the Net
Receivables Balance less the Aggregate Reserves equals or exceeds the Aggregate
Capital, and (y) such insolvency or event, as applicable, does not materially
adversely affect the ability of the initial Servicer to perform its obligations
and duties under this Agreement.
(n) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.
(o) Ownership of Seller. McKesson directly owns 100% of the issued and
outstanding capital stock of Seller, free and clear of any Adverse Claim. Such
capital stock is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Seller.
(p) Not an Investment Company. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such material change as to which
the Collateral Agent has been notified in accordance with Section 6.1(a)(vii) .
(s) Reasonably Equivalent Value. The Seller has given reasonably equivalent
value in consideration of the transfer of each Receivable, and no such transfer
has been made for or on account of an antecedent debt.
10




--------------------------------------------------------------------------------



(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase by the Seller was
an Eligible Receivable on such purchase date.
(v) Net Receivables Balance. Each Seller Party has determined that, immediately
after giving effect to each Incremental Purchase and Reinvestment hereunder, the
Net Receivables Balance is at least equal to the sum of (i) the Aggregate
Capital, plus (ii) the Aggregate Reserves.
(w) Accounting. Such Seller Party treats the transactions contemplated by the
Receivables Sale Agreement as sales and/or capital contributions, for all
purposes, including, without limitation, accounting purposes, notwithstanding
the fact that the consolidated financial statements of McKesson and the Seller
are prepared in accordance with GAAP and, as a result of the consolidation
required by GAAP, the transfers shall be reflected as a financing by McKesson in
its consolidated financial statements, and such Seller Party (i) has made
appropriate notations in any such consolidated financial statements (or in the
accompanying notes) to indicate that the Seller is a separate legal entity from
McKesson and to indicate that the assets and credit of the Seller is not
available to satisfy the debts and obligations of McKesson and (ii) the assets
of Seller are listed separately on any balance sheet of such Seller Party
prepared on a standalone basis.
(x) Compliance with Representations. On and as of the date of each purchase of a
Purchaser Interest hereunder and the date of each Reinvestment hereunder, each
Seller Party hereby represents and warrants that all of the other
representations and warranties made by it set forth in this Section 4.1 are true
and correct on and as of the date of such purchase or Reinvestment (and after
giving effect to such purchase or Reinvestment) as though made on and as of each
such date (except where such representation or warranty relates to an earlier
date, in which case as of such earlier date).
Section 4.2 Committed Purchaser Representations and Warranties. Each Committed
Purchaser hereby represents and warrants to the Collateral Agent, the Managing
Agents and the Conduit Purchasers that:
(a) Existence and Power. Such Committed Purchaser is a corporation, limited
liability company or a banking association duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, and has all company power to perform its obligations hereunder.
(b) No Conflict. The execution and delivery by such Committed Purchaser of this
Agreement and the performance of its obligations hereunder are within its
company powers, have been duly authorized by all necessary company action, do
not contravene or violate (i) its certificate or articles of incorporation,
formation or association or by-laws or limited liability company agreement,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any
11




--------------------------------------------------------------------------------



Adverse Claim on its assets. This Agreement has been duly authorized, executed
and delivered by such Committed Purchaser.
(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Committed Purchaser of
this Agreement and the performance of its obligations hereunder.


(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
ARTICLE V
CONDITIONS OF PURCHASES
Section 5.1 Conditions Precedent to the Effectiveness of this Agreement. This
Agreement shall become effective as of the date hereof upon satisfaction of each
of the following conditions precedent on or prior to the Effective Date:
(a) The Collateral Agent shall have received fully executed copies of each of
the documents and other items reasonably requested by the Collateral Agent, in
form and substance acceptable to the Collateral Agent and each Managing Agent;
(b) Each of the representations and warranties set forth in Section 4.1 shall be
true and correct on and as of the Effective Date as though made on and as of
such date (except where such representation or warranty relates to an earlier
date, in which case as of such earlier date);
(c) Each of the representations and warranties set forth in the Receivables Sale
Agreement shall be true and correct on and as of the Effective Date as though
made on and as of such date (except where such representation or warranty
relates to an earlier date, in which case as of such earlier date);
(d) No Amortization Event or Potential Amortization Event shall have occurred
and be continuing and the Amortization Date shall not have occurred;
(e) The Collateral Agent and each Managing Agent shall have received all fees
and expenses required to be paid on the Effective Date pursuant to the terms of
this Agreement and the Fee Letter; and
(f) Each of the Collateral Agent and each Managing Agent and each Purchaser
shall have received such other approvals and documents as it has reasonably
requested from the Seller or McKesson.
Section 5.2 Conditions Precedent to All Purchases and Reinvestment. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
conditions precedent that (a) in the case of each such purchase or Reinvestment,
the Servicer shall have delivered to the Managing Agents on or prior to the date
of such purchase, in form and substance satisfactory to the Managing Agents, all
Monthly Reports, Weekly Reports and/or Daily Reports as and when due under
Section 7.5 and (ii) upon the Collateral Agent’s or any Managing Agent’s
request, the Servicer shall have delivered to the Managing Agents at least three
(3) days prior to such purchase or Reinvestment an interim Monthly Report
showing the amount of Eligible Receivables or such other form of report in form
and substance reasonably satisfactory to the Managing Agents showing adequate
information relating to the amount of
12




--------------------------------------------------------------------------------



Eligible Receivables; (b) the Facility Termination Date shall not have occurred;
(c) no Amortization Event or, with respect to any Incremental Purchase, no
Potential Amortization Event shall have occurred; (d) the Originator shall have
marked its records evidencing the Receivables in a manner satisfactory to the
Collateral Agent; and (e) the Collateral Agent shall have received such other
approvals, opinions or documents as it may reasonably request. With respect to
each Incremental Purchase and Reinvestment, as a condition to such Incremental
Purchase or Reinvestment, on the date of such purchase the Seller represents and
warrants that the representations and warranties set forth in Section 4.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment (and after giving effect thereto) as though made on and as of such
date (except where such representation or warranty relates to an earlier date,
in which case as of such earlier date).
 
ARTICLE VI
COVENANTS
Section 6.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:
(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Material Subsidiaries, a system of accounting established and administered
in accordance with generally accepted accounting principles, and furnish to the
Collateral Agent and the Managing Agents:
(i) Annual Reporting. Within ninety (90) days after the close of each of its
respective fiscal years, audited, unqualified financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for the Seller Parties on a consolidated basis for such
fiscal year certified in a manner acceptable to the Collateral Agent and the
Managing Agents by independent public accountants acceptable to the Collateral
Agent and the Managing Agents together with unaudited consolidating financial
statements for the Seller; provided, that such information need not be furnished
directly to the Collateral Agent and the Managing Agents if it is publicly
available at no charge on the EDGAR system of the United States Securities and
Exchange Commission (“EDGAR”) within such period; provided, further, that the
Seller shall only to be required to deliver financial statements for the Seller
to the extent such statements are prepared.
(ii) Quarterly Reporting. Within sixty (60) days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, balance
sheets of each of the Originator and the Servicer (if different from the
Originator), and, to the extent such financial statements are prepared, for the
Seller, in each such case as at the close of each such period, together with
statements of income and retained earnings and, with respect to the Originator
only, a statement of cash flows for each such Person for the period from the
beginning of such fiscal year to the end of such quarter, in each case,
certified by an Authorized Officer; provided, that such information need not be
furnished directly to the Collateral Agent and the Managing Agents if it is
publicly available at no charge on EDGAR within such period.
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished; provided, that a copy of any such
statement or report need not be furnished directly to the
13




--------------------------------------------------------------------------------



Collateral Agent and the Managing Agents if the same is publicly available at no
charge on EDGAR within such period.
(v) Securities Exchange Commission Filings. Promptly upon the filing thereof,
copies of all registration statements and annual, quarterly, monthly or other
regular reports which such Seller Party or any of its Material Subsidiaries
files with the Securities and Exchange Commission; provided, that a copy of any
such statement or report need not be furnished directly to the Collateral Agent
and the Managing Agents if the same is publicly available at no charge on EDGAR
promptly upon the filing thereof.
(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Collateral Agent, any Managing Agent or any Conduit, copies of the same.
 
(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment.
(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Collateral Agent
or any Managing Agent may from time to time reasonably request in order to
protect the interests of the Collateral Agent, the Managing Agents, and the
Purchasers under or as contemplated by this Agreement. Any report, statement or
other material required to be delivered pursuant to this clause (a) shall be
deemed to have been furnished to the Collateral Agent and the Managing Agents on
the date that such report, statement or other material is posted on the EDGAR
system of the Securities and Exchange Commission or the website of the
Originator at www.mckesson.com .
(b) Notices. Such Seller Party will notify the Collateral Agent and each
Managing Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.
(ii) Judgment and Proceedings. (A) The entry of any judgment or decree against
(1) the Servicer or any of its Material Subsidiaries if the amount of any such
judgment or decree against the Servicer or one of its Material Subsidiaries
exceeds $25,000,000 after deducting (a) the amount with respect to which the
Servicer or any such Material Subsidiary is insured and with respect to which
the insurer has assumed responsibility in writing, and (b) the amount for which
the Servicer or any such Material Subsidiary is otherwise indemnified if the
terms of such indemnification are satisfactory to the Collateral Agent and the
Managing Agents, or (2) Seller; or (B) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Seller.
(iii) Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.
(iv) Receivables Sale Agreement Amortization Date. The occurrence of the
“Amortization Date” under the Receivables Sale Agreement.
14




--------------------------------------------------------------------------------



(v) Defaults Under Other Agreements. The occurrence of an event of default, or
event that, with the giving of notice or passage of time or both, would result
in an event of default, under any other financing arrangement pursuant to which
such Seller Party is a debtor or an obligor that is reasonably likely to result
in a Material Adverse Effect.
(vi) Downgrade of the Originator. Any downgrade in the rating of any
Indebtedness of the Originator by S&P, Fitch or Moody’s, setting forth the
Indebtedness affected and the nature of such change.
(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate or limited liability company existence, rights, franchises and
privileges in the jurisdiction of its incorporation or formation, as the case
may be, and qualify and remain qualified in good standing as a foreign
corporation or limited liability company, as the case may be, in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify could not reasonably be expected to have a
Material Adverse Effect.
(d) Audits. Such Seller Party will furnish to the Collateral Agent and each
Managing Agent from time to time such information with respect to it and the
Receivables as the Collateral Agent or such Managing Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Collateral Agent or such Managing Agent upon reasonable
notice and at the sole cost of such Seller Party, permit the Collateral Agent or
such Managing Agent, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts (subject to confidentiality restrictions in the relevant
Contracts) and, in each case, with any of the officers or employees of Seller or
the Servicer having knowledge of such matters; provided, however, that prior to
the Amortization Date, so long as no Amortization Event has occurred and is
continuing, the Collateral Agent, the Managing Agents and their respective
agents or representatives shall not, on a collective basis, conduct the
activities described in clauses (i) and (ii) above more frequently than one time
per year.
(e) Keeping and Marking of Records and Books.
(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable).
(ii) Such Seller Party will on or prior to the date hereof, mark its records and
other books and records relating to the Purchaser Interests with a legend,
acceptable to the Collateral Agent, describing the Purchaser Interests.
(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be
15




--------------------------------------------------------------------------------



observed by it under the Contracts related to the Receivables, and (ii) comply
in all respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract, except, in each case, where the failure to
so comply would not result in a Material Adverse Effect. Seller will pay when
due any taxes payable in connection with the Receivables, exclusive of taxes on
or measured by income or gross receipts of the Purchasers, the Collateral Agent,
or the Managing Agents.
(g) Performance and Enforcement of Receivables Sale Agreement. Seller shall, and
shall require the Originator to, perform each of its obligations and
undertakings under and pursuant to the Receivables Sale Agreement, shall
purchase Receivables thereunder in strict compliance with the terms thereof and
shall take all action necessary or reasonably appropriate to enforce the rights
and remedies accorded to Seller under the Receivables Sale Agreement. Seller
shall take all actions reasonably necessary to perfect and enforce its rights
and interests (and the rights and interests of the Collateral Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Collateral Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
(h) Ownership. Seller shall take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of the Collateral
Agent and the Purchasers (including , without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in such Receivables, Related Security (to the extent covered
by Article 9 of the UCC) and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the Collateral
Agent may reasonably request), and (ii) establish and maintain, in favor of the
Collateral Agent, for the benefit of the Purchasers, a valid and perfected first
priority undivided percentage ownership interest (and/or a valid and perfected
first priority security interest) in all Receivables, Related Security (to the
extent covered by Article 9 of the UCC) and Collections to the full extent
contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Collateral Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Collateral Agent’s (for the
benefit of the Purchasers) interest in such Receivables, Related Security (to
the extent covered by Article 9 of the UCC) and Collections and such other
action to perfect, protect or more fully evidence the interest of the Collateral
Agent for the benefit of the Purchasers as the Collateral Agent may reasonably
request).
(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from the Originator. Therefore, from
and after the date of execution and delivery of this Agreement, Seller shall
take all reasonable steps, including, without limitation, all steps that the
Collateral Agent, any Managing Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of the Originator and any Affiliates thereof and
not just a division of the Originator. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller shall:
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
the Originator;


16




--------------------------------------------------------------------------------



(B) if applicable, compensate all employees, consultants and agents directly,
from Seller’s bank accounts, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of the Originator, allocate the
compensation of such employee, consultant or agent between Seller and the
Originator on a basis that reflects the services rendered to Seller and the
Originator;
(C) clearly identify its offices (by signage or otherwise) as its offices, if
any, and, if any such office is located in the offices of the Originator, Seller
shall lease such office at a fair market rent;
 
(D) if applicable, have separate stationery, invoices and checks in its own
name;
(E) conduct all transactions with the Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges), if any, for items
shared between Seller and the Originator on the basis of actual use to the
extent practicable, if any, and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;
(F) at all times have a Board of Directors consisting of at least three members,
at least one member of which is an Independent Director;
(G) observe all organizational formalities as a distinct entity, and ensure that
all corporate or limited liability company actions relating to (A) the
selection, maintenance or replacement of the Independent Director, (B) the
dissolution or liquidation of Seller or (C) the initiation of, participation in,
acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Seller, are duly authorized by unanimous vote of
its Board of Directors (including the Independent Director);
(H) maintain Seller’s books and records separate from those of the Originator
and otherwise readily identifiable as its own assets rather than assets of the
Originator;
(I) prepare its financial statements, if any, separately from those of the
Originator and ensure that any consolidated financial statements of the
Originator or any Affiliate thereof that include Seller and that are filed with
the Securities and Exchange Commission or any other governmental agency have
notes stating to the effect that Seller is a separate corporate entity and that
its assets will be available to satisfy the claims of the creditors of Seller
and of no other Person;
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
Originator and only maintain bank accounts or other depository accounts to which
the Seller alone is the account party, into which the Seller alone makes
deposits and from which the Seller alone (or the Collateral Agent or Managing
Agents hereunder) has the power to make withdrawals;


17




--------------------------------------------------------------------------------





(K) pay all of Seller’s operating expenses, if any, from the Seller’s own assets
(except for certain payments by the Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 6.1(i));
(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originator for the purchase of
Receivables from the Originator under the Receivables Sale Agreement, and
(4) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;
(M) maintain its organizational documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
organizational documents in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 6.1(i) of this Agreement;
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Collateral Agent and each Managing Agent;
(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
(P) maintain at all times the Required Capital Amount and refrain from making
any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued on the date hereof by
Morrison & Foerster LLP as counsel for Seller and the Originator relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
(j) Collections. Such Seller Party shall cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection


18




--------------------------------------------------------------------------------



Account to be, at all times, subject to a Collection Account Agreement that is
in full force and effect. In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller shall remit (or
shall cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof and, at all times prior to such remittance, Seller shall itself
hold or, if applicable, shall cause such payments to be held in trust for the
exclusive benefit of the Collateral Agent, the Managing Agents and the
Purchasers. Seller shall maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Collateral Agent as contemplated by this Agreement.
(k) Taxes. Such Seller Party shall file all tax returns and reports required by
law to be filed by it and shall promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books.
 
(l) Corporate Ownership. The Seller shall remain a wholly-owned, direct
Subsidiary of McKesson.
Section 6.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a) Name Change, Offices and Records. Such Seller Party will not make any change
to its name (within the meaning of Section 9-507(c) of any applicable enactment
of the UCC), type or jurisdiction of organization or location of books and
records unless, with respect to any such name change, change in type or
jurisdiction of organization, or change in location of its books and records,
such Seller Party (x) at least thirty (30) days prior to the effective date
thereof, notifies the Collateral Agent and each Managing Agent thereof,
(y) prior to the effectiveness thereof, takes all other steps to ensure that the
Collateral Agent, for the benefit of itself and the Purchasers, continues to
have a first priority, perfected ownership or security interest in the
Receivables, the Related Security related thereto and any Collections thereon
and (z) except with respect to a change in location of books and records, prior
to the effectiveness thereof, delivers to the Collateral Agent (i) such
financing statements (Forms UCC-1 and UCC-3) as the Collateral Agent or any
Managing Agent may reasonably request to reflect such name change, change in
type or jurisdiction of organization, (ii) if the Collateral Agent, any Managing
Agent or any Purchaser shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to such Seller Party’s
valid existence and good standing, enforceability of the Transaction Documents
and the perfection and priority of the Collateral Agent’s ownership or security
interest in the Receivables, the Related Security and Collections and (iii) such
other documents and instruments as the Collateral Agent or any Managing Agent
may reasonably request in connection therewith, including, without limitation,
information which the Collateral Agent or any Managing Agent may request in
connection with its compliance with “know your customer” regulations, the
Patriot Act and any other rules or regulations applicable to such Person and, in
the case of a change to the Seller’s type of organization, copies of the
organizational documents of the Seller which shall contain provisions customary
for bankruptcy-remote entities of such type participating in asset-backed
financings and consistent with the provisions of Section 6.1(i) and otherwise be
in form and substance reasonably acceptable to the Collateral Agent.
(b) Change in Payment Instructions to Obligors. Except as may be required by
Collateral Agent pursuant to Section 7.2(b), such Seller Party will not add or
terminate any bank as a Collection
19




--------------------------------------------------------------------------------



Bank, or make any change in the instructions to Obligors regarding payments to
be made to any Lock-Box or Collection Account, unless the Collateral Agent shall
have received (i) at least ten (10) days before the proposed effective date
therefor, written notice of such addition, termination or change; provided,
however, that the Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account, and (ii) at least ten (10) days
before the proposed effective date therefor (or such shorter prior period as may
be agreed to by the Collateral Agent in its sole discretion), with respect to
the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box. In the event of any change in any Lock-Box, Collection Bank or
Collection Account in accordance with this Section 6.2(b), such Seller Party
shall deliver an updated Exhibit I to the Fee Letter to the Collateral Agent.
 
(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 7.2(d),
the Servicer will not, and will not extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy.
(d) Sales, Liens. Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Collateral Agent and the
Purchasers provided for herein), and Seller shall defend the right, title and
interest of the Collateral Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Seller or the Originator. Seller shall not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any inventory the sale of which would give rise to a Receivable.
(e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves for any period
of time greater than one (1) Business Day.
(f) Amortization Date Determination. Seller shall not designate an Amortization
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Collateral Agent, except with respect to the occurrence of such Amortization
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.
ARTICLE VII
ADMINISTRATION AND COLLECTION
Section 7.1 Designation of Servicer.
(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 7.1. McKesson is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence and during the continuance of an
Amortization Event, the Collateral Agent may at any time designate as Servicer
any Person to succeed McKesson or any successor Servicer.
20




--------------------------------------------------------------------------------





(b) Without the prior written consent of the Collateral Agent and the Required
Committed Purchasers, McKesson shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (i) Seller or
another Affiliate of McKesson and (ii) with respect to certain Defaulted
Receivables, outside collection agencies in accordance with its customary
practices. Seller shall not be permitted to further delegate to any other Person
any of the duties or responsibilities of the Servicer delegated to it by
McKesson. If at any time after the occurrence of an Amortization Event, the
Collateral Agent shall designate as Servicer any Person other than McKesson or
an Affiliate of McKesson, all duties and responsibilities theretofore delegated
by McKesson or another Affiliate of McKesson to Seller may, at the discretion of
the Collateral Agent, be terminated forthwith on notice given by the Collateral
Agent to McKesson and to Seller.
 
(c) So long as the Servicer is McKesson or an Affiliate of McKesson,
(i) McKesson shall be and remain primarily liable to the Collateral Agent and
the Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder; (ii) the Collateral Agent and the
Purchasers shall be entitled to deal exclusively with McKesson in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder; and (iii) the Collateral Agent and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
McKesson in order for communication to the Servicer and its sub-servicer or
other delegate with respect thereto to be accomplished. McKesson, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.
Section 7.2 Duties of Servicer.
(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall cause a Collection Account
Agreement to be in effect at all times with respect to each Collection Account.
In the case of any remittances received in any Lock-Box or Collection Account
that shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the
Collateral Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 7.3, the Collateral Agent may request that the Servicer, and the
Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables, to remit all payments thereon to a new depositary account specified
by the Collateral Agent and, at all times thereafter, Seller and the Servicer
shall not deposit or otherwise credit, and shall not permit any other Person to
deposit or otherwise credit to such new depositary account any cash or payment
item other than Collections.
(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Article II;
provided, that nothing in this sentence shall require the Servicer to segregate
Collections on a daily basis from its other funds. The Servicer shall, upon the
request of the Collateral Agent after the occurrence and during the continuance
of an Amortization Event, segregate, in a manner acceptable to the Collateral
Agent, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Collateral
Agent such allocable share
21




--------------------------------------------------------------------------------



of Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Collateral Agent or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, the
Collateral Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
 
(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Collateral
Agent after the occurrence and during the continuance of an Amortization Event
deliver or make available to the Collateral Agent all such Records, at a place
selected by the Collateral Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness not constituting Receivables.
After the occurrence and during the continuance of an Amortization Event, the
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II .
(f) Any payment by an Obligor in respect of any indebtedness owed by it to the
Originator or Seller shall, except as reasonably identified by the Servicer as
not constituting a Collection, as otherwise specified by such Obligor, as
otherwise required by contract or law or unless otherwise instructed by the
Collateral Agent, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
Section 7.3 Collection Notices. The Collateral Agent is authorized at any time
after the occurrence and during the continuance of an Amortization Event to date
and to deliver to the Collection Banks the Collection Notices. Seller hereby
transfers to the Collateral Agent for the benefit of the Purchasers, effective
when the Collateral Agent delivers such notice, the exclusive ownership and
control of each Lock-Box and the Collection Accounts. In case any authorized
signatory of Seller whose signature appears on a Collection Account Agreement
shall cease to have such authority before the delivery of such notice, such
Collection Notice shall nevertheless be valid as if such authority had remained
in force. After the occurrence and during the continuance of an Amortization
Event, Seller hereby authorizes the Collateral Agent, and agrees that the
Collateral Agent shall be entitled, to (i) endorse Seller’s name on checks and
other instruments representing Collections and (ii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Collateral Agent rather than Seller. Following the Amortization Date, Seller
hereby authorizes the Collateral Agent, and agrees that the Collateral Agent
shall be entitled, to enforce the Receivables, the related Contracts and the
Related Security.
Section 7.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Collateral Agent and the Purchasers of
their rights hereunder shall not release the Servicer, the Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
22




--------------------------------------------------------------------------------



Section 7.5 Reports. The Servicer shall prepare and forward to each Managing
Agent (a) during a Level 1 Ratings Period, a Monthly Report on each Monthly
Reporting Date; (b) during a Level 2 Ratings Period, a Monthly Report on each
Monthly Reporting Date and a Weekly Report on each Weekly Reporting Date and
(c) during a Level 3 Ratings Period, a Monthly Report on each Monthly Reporting
Date and a Daily Report on each Business Day, in each case, accompanied by, if
the Collateral Agent or any Managing Agent shall request, a listing by Obligor
of all Receivables together with an aging of such Receivables; provided, that if
an Amortization Event has occurred and is continuing, the Servicer shall prepare
and forward Monthly Reports, Weekly Reports and Daily Reports to each Managing
Agent at such times as each Managing Agent shall request.
Section 7.6 Servicing Fees. In consideration of McKesson’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as McKesson shall
continue to perform as Servicer hereunder, the Seller shall pay over to McKesson
on each Monthly Settlement Date, in accordance with the priority of payments set
forth in Article II, a fee (the “Servicing Fee”) equal to (i) one percent
(1%) of the average daily Net Receivables Balance during the preceding
Collection Period, times (ii) 1/12, as compensation for its servicing
activities.
Section 7.7 Financial Covenant. McKesson agrees that it will, as of the end of
each calendar month, maintain a ratio of Total Debt to Total Capitalization of
not greater than 0.565 to 1.00.
ARTICLE VIII
AMORTIZATION EVENTS
Section 8.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due and, for any such payment or deposit which is not in respect
of Capital, such failure continues for one (1) Business Day, or (ii) to perform
or observe any term, covenant or agreement hereunder (other than as referred to
in clause (i) of this paragraph (a)) and such failure shall continue for five
(5) consecutive Business Days after the earlier of written notice from the
Collateral Agent or any Managing Agent or Purchaser or actual knowledge on the
part of such Seller Party of such failure.
(b) Any representation or warranty made by any Seller Party in this Agreement,
any other Transaction Document or in any other document delivered pursuant
hereto or thereto shall prove to have been incorrect in any material respect
when made or deemed made.
(c) (i) Failure of Seller to pay any Indebtedness when due; (ii) failure of any
other Seller Party or any Material Subsidiary thereof to pay Indebtedness (other
than any intercompany Indebtedness) when due in excess of $100,000,000
(“Relevant Indebtedness”) and such failure continues after the applicable grace
or notice period, if any, specified in the relevant document evidencing or
governing such Indebtedness on the date of such failure; or (iii) the default by
any Seller Party or any Material Subsidiary thereof in the performance of any
term, provision or condition contained in any agreement under which any Relevant
Indebtedness was created or is governed (other than a default resulting solely
from a change of control of a Subsidiary in connection with the acquisition
thereof by McKesson or a Subsidiary thereof (other than the Seller)), the effect
of which is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity; or (iv) any
Relevant Indebtedness of any Seller Party shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.
23




--------------------------------------------------------------------------------





(d) (i) Any Seller Party or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due or shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Seller Party
or any of its Material Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property, and, with respect to a Seller Party or any of its Material
Subsidiaries other than the Seller, such proceeding instituted against any
Seller Party or any of its Material Subsidiaries shall not be stayed, released,
vacated or fully bonded within sixty (60) days after commencement, filing or
levy or (ii) any Seller Party or any of its Material Subsidiaries shall take any
corporate action to authorize any of the actions set forth in clause (i) above
in this subsection (d).
 
(e) The aggregate Purchaser Interests shall exceed 100% and shall continue as
such until the earlier of (i) one Business Day following the date any Seller
Party has actual knowledge thereof and (ii) the next Settlement Date.
(f) As at the end of any calendar month, the Delinquency Ratio shall exceed
1.75%, or the Loss-to-Balance Ratio shall exceed 1.50%, or the Receivables
Dilution Ratio shall exceed 10.00%.
(g) A Change of Control shall occur with respect to any Seller Party.
(h) One or more final judgments for the payment of money shall be entered
against Seller or one or more final judgments for the payment of money in excess
of $25,000,000 shall be entered against any other Seller Party on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
fifteen (15) consecutive days without a stay of execution.
(i) (1) Any “Amortization Event” or the “Amortization Date” shall occur under
the Receivables Sale Agreement or (2) the Originator shall for any reason cease
to transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to the Seller under the Receivables Sale
Agreement.
(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor on Receivables
constituting a material portion of the Receivables shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Collateral Agent for the benefit of the Purchasers shall
cease to have a valid and perfected first priority security interest in the
Receivables, the Related Security and the Collections with respect thereto and
the Collection Accounts.
Section 8.2 Remedies.
(a) Upon the occurrence and during the continuation of an Amortization Event,
the Collateral Agent may with the consent of, and shall, upon the direction of,
any Managing Agent, take any of the following actions (with written notice to
the Seller): (i) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 8.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby
24




--------------------------------------------------------------------------------



expressly waived by each Seller Party, (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any of
the Aggregate Unpaids outstanding at such time, (iii) replace the Person then
acting as Servicer and (iv) deliver the Collection Notices to the Collection
Banks.
(b) Upon the occurrence of the Amortization Date, the Collateral Agent may with
the consent of, and shall, upon the direction of, any Managing Agent (with
written notice to the Seller) notify Obligors of the Purchasers’ interest in the
Receivables.
The aforementioned rights and remedies shall be in addition to all other rights
and remedies of the Collateral Agent and the Purchasers available under this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
 
ARTICLE IX
INDEMNIFICATION
Section 9.1 Indemnities by the Seller Parties. (a) Without limiting any other
rights that the Collateral Agent, any Managing Agent or any Purchaser may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify the
Collateral Agent, the Managing Agents and each Purchaser and their respective
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of the Collateral Agent, the Managing Agents
or such Purchaser) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by a Purchaser of an interest in the Receivables, and
(B) the Servicer hereby agrees to indemnify each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
any breach by the Servicer (whether in its capacity as Servicer or in its
capacity as Originator) of a representation, warranty, covenant or obligation
made by the Servicer hereunder or under any other Transaction Document
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B):
(w) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(x) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
financial inability to pay of the related Obligor;
(y) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or
(z) any claim by any Indemnified Party against another Indemnified Party;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.
25




--------------------------------------------------------------------------------





Without limiting the generality of the foregoing indemnification, Seller shall
indemnify the Collateral Agent, the Managing Agent and the Purchasers for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, subject to clause (x) in the preceding paragraph, but
otherwise regardless of whether reimbursement therefor would constitute recourse
to Seller or the Servicer) relating to or resulting from:
(i) any representation or warranty made by any Seller Party or the Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii) the failure by any Seller, the Servicer or the Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of the Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
 
(iii) any failure of Seller, the Servicer or the Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv) any products liability, personal injury, damage or similar claim arising
out of or in connection with merchandise, insurance or services that are the
subject of any Contract;
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi) the commingling of Collections of Receivables at any time with other funds;
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a purchase, the ownership of the Purchaser
Interests or any other investigation, litigation or proceeding relating to
Seller, the Servicer or the Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
(ix) any Amortization Event described in Section 8.1(d);
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from the Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value in consideration of the transfer of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;
26




--------------------------------------------------------------------------------





(xi) any failure to vest and maintain vested in the Collateral Agent and the
Purchasers, or to transfer to the Collateral Agent and the Purchasers, legal and
equitable title to, and ownership of, a first priority undivided percentage
ownership interest (to the extent of the Purchaser Interests contemplated
hereunder) or security interest in the Receivables, the Related Security and the
Collections, free and clear of any Adverse Claim;
(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
 
(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Collateral Agent or the Purchasers with respect to any Receivable
or the value of any such Receivable; and
(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action.
(b) Notwithstanding anything to the contrary in this Agreement, solely for the
purposes of determining Indemnified Amounts owing under this Section 9.1, any
representation, warranty or covenant qualified by materiality or the occurrence
of a Material Adverse Effect shall not be so qualified.
Section 9.2 Increased Cost and Reduced Return.
(a) If any Regulatory Change, except for changes in the rate of tax on the
overall net income of a Funding Source or taxes excluded by Section 9.1,
(i) subjects any Funding Source to any charge or withholding on or with respect
to this Agreement or any other Funding Agreement or a Funding Source’s
obligations under this Agreement or any other Funding Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Funding Source of any amounts payable under this Agreement or any other Funding
Agreement or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or liabilities of a Funding
Source, or credit extended by a Funding Source pursuant to this Agreement or any
other Funding Agreement (except the reserve requirement reflected in the LIBO
Rate) or (iii) imposes any other condition affecting this Agreement or any
Funding Agreement and the result of any of the foregoing is to increase the cost
to a Funding Source of performing its obligations under this Agreement or any
other Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under this Agreement or any other
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under this Agreement or any other Funding Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it then, within forty five (45) days following
demand therefor by the Collateral Agent or the relevant Managing Agent, Seller
shall pay, as set forth in Section 9.2(b) , such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction; provided, that (x) Seller shall only be liable
for amounts in respect of increased costs or reduced returns for the period of
up to ninety (90) days prior to the date on which such demand was made, (y) such
Funding Source shall have applied consistent return metrics to other similarly
situated borrowers or obligors (after consideration of facility pricing,
structure, usage patterns, capital treatment and relationship) with respect to
such increased costs or reduced returns and (z) to the extent that any Funding
Agreement described in this Section 9.2(a) covers facilities in addition to this
Agreement, each Conduit Purchaser or Funding Source, as the case may be, shall
allocate the liability for any such increased costs or reductions among Seller
and other Persons with
27




--------------------------------------------------------------------------------



whom such Conduit Purchaser or Funding Source, as the case may be, has entered
into agreements to purchase interests in or finance receivables and other
financial assets (“Other Customers”), and Seller shall not be liable for any
such increased costs or reductions that are attributable to any Other Customer.
The term “Regulatory Change” shall mean (i) the adoption after the date hereof
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), or any change therein, by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof (each, a “Regulatory Authority”), after
the date hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any Regulatory Authority, or compliance with any
request or directive (whether or not having the force of law) issued after the
date hereof by any such Regulatory Authority, or (iii) the compliance,
application or implementation, whether commenced prior to or after the date
hereof, by any Funding Source with: (a) the final rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues , adopted by the United States bank regulatory agencies on December 15,
2009 (the “FAS 166/167 Capital Guidelines”); (b) the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd Frank Act”); (c) the revised Basel
Accord prepared by the Basel Committee on Banking Supervision as set out in the
publication titled: “International Convergence of Capital Measurements and
Capital Standards: a Revised Framework,” as updated from time to time (“Basel
II”); or (d) or any existing or future rules, regulations, guidance,
interpretations, requests or directives from any Regulatory Authority relating
to the FAS 166/167 Capital Guidelines, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or Basel II (whether or not having the force of law).
(b) A certificate of the applicable Funding Source (or its related Managing
Agent on its behalf) claiming compensation under Section 9.2(a) shall be sent to
Seller and shall be conclusive absent manifest error; provided that such
certificate (i) sets forth in reasonable detail the amount or amounts payable to
such Funding Source pursuant to paragraph (a) of this Section 9.2, (ii) explains
the methodology used to determine such amount and (iii) states that such amount
is consistent with return metrics applied in determining amounts that such
Funding Source has required other similarly situated borrowers or obligors
(after consideration of facility pricing, structure, usage patterns, capital
treatment and relationship) to pay with respect to such increased costs or
reduced returns. The Seller shall pay such Funding Source (or its related
Managing Agent on its behalf) the amount as due on any such certificate on the
next Settlement Date following receipt of such notice.
(c) Each Funding Source subject to any Regulatory Change giving rise to a demand
pursuant to Section 9.2(a), at the request of Seller, shall assign pursuant to
Section 11.1(b) all of its rights and obligations under this Agreement to
(i) another Funding Source in such Funding Source’s Purchaser Group, which is
not subject to a Regulatory Change or Consolidation Event, and the Conduit
Purchasers in such Purchaser Group shall consent to such assignment (provided
that such assignee meets the requirements of Section 11.1(b) ), or (ii) another
financial institution selected by Seller and reasonably acceptable to Collateral
Agent.
(d) If any Funding Source (A) has or anticipates having any claim for
compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Change appearing in paragraph (a) of this Section 9.2, and (B) such
Funding Source reasonably determines, following consultation with Seller, that
having the facility evidenced by this Agreement publicly rated by two credit
rating agencies (or, if the applicable Funding Source or its related Managing
Agent reasonably determines, following consultation with Seller, that the rating
of a single credit rating agency is sufficient to achieve the same effect, by
one credit rating agency) would reduce the amount of such compensation by an
amount deemed by such Funding Source to be material, then, unless the facility
evidenced by this Agreement already has been publicly rated by one or more
credit rating agencies, such Funding Source (or its related Managing Agent)
28




--------------------------------------------------------------------------------



shall provide written notice to the Seller and the Servicer that such Funding
Source intends to request such public rating(s) of this facility from two credit
rating agencies (or one credit rating agency, as applicable) selected by such
Funding Source and acceptable to the Seller in its sole discretion (the
“Required Rating(s)”). The Seller and the Servicer agree that they shall
cooperate with such Funding Source’s efforts to obtain the Required Rating(s),
and shall use commercially reasonable efforts to provide the applicable credit
rating agencies (or credit rating agency, as applicable), either directly or
through distribution to the Collateral Agent or such Funding Source (or its
related Managing Agent), any information (subject to the agreement of each
applicable credit rating agency to maintain the confidentiality of any
information so provided which relates to any Obligor) requested by such credit
rating agencies (or credit rating agency, as applicable) for purposes of
providing and monitoring the Required Rating(s); provided that neither failure
to obtain the Required Rating(s) nor failure to have the facility rated (to the
extent that Seller has acted in good faith to attempt to obtain such rating)
shall constitute an Event of Default or early amortization event. The requesting
Funding Source shall pay the initial fees payable to the credit rating agencies
(or credit rating agency, as applicable) for providing the rating(s) and Seller
shall pay all ongoing fees payable to the credit rating agencies (or credit
rating agency, as applicable) for their continued monitoring of the rating(s).
Nothing in this Section 9.2(d) shall preclude any Funding Source from demanding
compensation from the Seller pursuant to Section 9.2(a) hereof at any time and
without regard to whether the Required Rating(s) shall have been obtained, or
shall require any Funding Source to obtain any ratings on the facility evidenced
by this Agreement prior to demanding any such compensation from the Seller;
provided, however, in demanding such compensation the applicable Funding Source
shall take into account and give effect to any reduction in amounts payable
under Section 9.2(a) due to the Required Rating(s) having been obtained.
Section 9.3 Other Costs and Expenses. Seller shall pay to the Collateral Agent,
the Managing Agents and the Conduit Purchasers on demand all costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, all
rating agency fees, costs and expenses incurred by any Conduit Purchaser or
Managing Agent, the cost of the Conduit Purchasers’ auditors auditing the books,
records and procedures of Seller, reasonable fees and out-of-pocket expenses of
legal counsel for the Conduit Purchasers, the Managing Agents and the Collateral
Agent (which such counsel may be employees of the Conduit Purchasers, the
Managing Agents or the Collateral Agent) with respect thereto and with respect
to advising the Conduit Purchasers, the Managing Agents and the Collateral Agent
as to their respective rights and remedies under this Agreement. Seller shall
pay to the Collateral Agent or the relevant Managing Agent, within ten (10) days
following demand therefor, any and all costs and expenses of the Collateral
Agent, the Managing Agents and the Purchasers, if any, including reasonable
counsel fees and expenses in connection with the enforcement of this Agreement
and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.
Section 9.4 Withholding Tax Exemption.
(a) At least five (5) Business Days prior to the first date on which any amount
is payable hereunder for the account of any Purchaser, each Purchaser that is
not a “United States person” for United States federal income tax purposes
agrees that it will deliver to each of Seller and the related Purchaser Group
Managing Agent two duly completed and originally executed copies of United
States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY with all necessary
attachments or applicable successor forms, certifying in each case that such
Purchaser is entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes. Each such Purchaser
further undertakes to deliver to each of Seller and the related Managing Agent
two additional copies of such form (or a successor form) on or before the date
that such form expires or becomes
29




--------------------------------------------------------------------------------



obsolete or after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by Seller or the related
Managing Agent, in each case certifying that such Purchaser is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless any change in any treaty, law or
regulation has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which
prevents such Purchaser from duly completing and delivering any such form with
respect to it and such Purchaser advises Seller and the related Managing Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.
(b) Each Purchaser that is not a “United States person” for U.S. federal income
tax purposes agrees to indemnify and hold Seller, the Managing Agents and the
Collateral Agent harmless in respect of any loss, cost or expense incurred by
Seller, any Managing Agent or the Collateral Agent as a result of, and agrees
that, notwithstanding any other provision hereof, payments hereunder to such
Purchaser may be subject to deduction or withholding without indemnification by
Seller for any United States federal income taxes, penalties, interest and other
costs and losses incurred or payable by Seller, any Managing Agent or the
Collateral Agent as a result of, (i) such Purchaser’s failure to submit any form
that is required pursuant to this Section 9.4 or (ii) Seller’s, any Managing
Agent’s or the Collateral Agent’s reliance on any form that such Purchaser has
provided pursuant to this Section 9.4 that is determined to be inaccurate in any
material respect.
ARTICLE X
THE AGENTS
Section 10.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPMorgan Chase to act as its agent hereunder and under each other
Transaction Document, and authorizes the Collateral Agent and its related
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Collateral Agent or such Managing Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. Neither the Collateral Agent nor
any Managing Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Collateral Agent or the Managing Agents shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Collateral Agent or the
Managing Agents. In performing their respective functions and duties hereunder
and under the other Transaction Documents, (i) the Collateral Agent shall act
solely as agent for the Purchasers, (ii) each Managing Agent shall act solely as
agent for the Conduit Purchasers and Committed Purchasers in the related
Purchaser Group and (iii) neither the Collateral Agent nor any Managing Agent
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any Seller Party or any of such Seller Party’s successors or
assigns. Neither the Collateral Agent nor any Managing Agent shall be required
to take any action that exposes the Collateral Agent or the Managing Agents to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Collateral
Agent and the Managing Agents hereunder shall terminate upon the indefeasible
payment in full of all Aggregate Unpaids. Each Purchaser hereby authorizes the
Collateral Agent and each Managing Agent, as applicable, to execute each of the
Uniform Commercial Code financing statements, this Agreement and such other
Transaction Documents as may require the Collateral Agent’s or a Managing
Agent’s signature on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).
Section 10.2 Delegation of Duties. The Collateral Agent and the Managing Agents
may execute any of their respective duties under this Agreement and each other
Transaction Document by or
30




--------------------------------------------------------------------------------



through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Collateral Agent
nor any Managing Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.
Section 10.3 Exculpatory Provisions. None of the Collateral Agent, the Managing
Agents or any of their respective directors, officers, agents or employees shall
be (i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article V, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. Neither the Collateral Agent nor any Managing Agent shall
be under any obligation to any Purchaser to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Seller Parties. Neither the Collateral
Agent nor any Managing Agent shall be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Collateral Agent
or such Managing Agent, as applicable, has received notice from Seller or a
Purchaser.
Section 10.4 Reliance by Agents. The Collateral Agent and the Managing Agents
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to Seller), independent accountants and other experts selected by the Collateral
Agent or any Managing Agent. The Collateral Agent and the Managing Agents shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Conduit Purchasers or the Required Committed
Purchasers or all of the Purchasers, as applicable, as they deem appropriate and
they shall first be indemnified to their satisfaction by the Purchasers,
provided that unless and until the Collateral Agent or any Managing Agent shall
have received such advice, the Collateral Agent or such Managing Agent may take
or refrain from taking any action, as the Collateral Agent or such Managing
Agent shall deem advisable and in the best interests of the Purchasers. The
Collateral Agent and the Managing Agents shall in all cases be fully protected
in acting, or in refraining from acting, in accordance with a request of the
related Conduit Purchasers or the Required Committed Purchasers or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Purchasers.
Section 10.5 Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Collateral Agent, the Managing Agents or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Collateral Agent or any Managing Agent hereafter taken,
including, without limitation, any review of the affairs of any Seller Party,
shall be deemed to constitute any representation or warranty by the Collateral
Agent or such Managing Agent. Each Purchaser represents and warrants to the
Collateral Agent and the Managing Agents that it has and will, independently and
without reliance upon the Collateral Agent, any Managing Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its
31




--------------------------------------------------------------------------------



own decision to enter into this Agreement, the other Transaction Documents and
all other documents related hereto or thereto.
Section 10.6 Reimbursement and Indemnification. The Committed Purchasers agree
to reimburse and indemnify the Collateral Agent and its respective officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Collateral Agent, acting in its capacity as Collateral
Agent, is entitled to reimbursement by the Seller Parties hereunder and (ii) for
any other expenses incurred by the Collateral Agent, in its capacity as
Collateral Agent, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents. The Committed Purchasers in each
Purchaser Group agree to reimburse and indemnify the related Managing Agent and
its respective officers, directors, employees, representatives and agents
ratably according to their Commitments, to the extent not paid or reimbursed by
the Seller Parties (i) for any amounts for which such Managing Agent, acting in
its capacity as Managing Agent, is entitled to reimbursement by the Seller
Parties hereunder and (ii) for any other expenses incurred by such Managing
Agent, in its capacity as Managing Agent, in connection with the administration
and enforcement of this Agreement and the other Transaction Documents.
Section 10.7 Agents in their Individual Capacities. The Collateral Agent, each
Managing Agent and each of its respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Seller or any
Affiliate of Seller as though it were not the Collateral Agent or a Managing
Agent hereunder. With respect to the acquisition of Purchaser Interests pursuant
to this Agreement, the Collateral Agent and each Managing Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not the Collateral Agent
or a Managing Agent, and the terms “Committed Purchaser,” “Purchaser,”
“Committed Purchasers” and “Purchasers” shall include the Collateral Agent and
each Managing Agent in its individual capacity.
Section 10.8 Successor Agent. The Collateral Agent and each Managing Agent may,
upon five (5) days’ notice to Seller and the Purchasers, and the Collateral
Agent or any Managing Agent will, upon the direction of all of the Purchasers
(other than such Collateral Agent or Managing Agent, in its individual capacity,
as applicable) resign as Collateral Agent or Managing Agent, as applicable. If
the Collateral Agent or a Managing Agent shall resign, then the Required
Committed Purchasers, in the case of the Collateral Agent, or the Committed
Purchasers of the related Purchaser Group, in the case of a Managing Agent
during such five-day period shall appoint from among the Committed Purchasers,
in the case of the Collateral Agent, or the Committed Purchasers of the related
Purchaser Group, in the case of a Managing Agent, a successor agent. If for any
reason no successor agent is appointed by the Required Committed Purchasers, in
the case of the Collateral Agent, or the Committed Purchasers of the related
Purchaser Group, in the case of a Managing Agent, during such five-day period,
then effective upon the termination of such five-day period, the Committed
Purchasers, in the case of the Collateral Agent, and the Committed Purchasers of
the related Purchaser Group, in the case of a Managing Agent, shall perform all
of the duties of the Collateral Agent or the applicable Managing Agent hereunder
and under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Collateral Agent’s or
Managing Agent’s resignation hereunder as Collateral Agent or Managing Agent, as
applicable, the retiring Collateral Agent or Managing Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article X and Article IX shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Collateral Agent or Managing Agent under this Agreement and
under the other Transaction Documents.
32




--------------------------------------------------------------------------------





Section 10.9 Collateral Agent as Secured Party Representative. The parties
hereto acknowledge that the Collateral Agent has been granted a collateral
assignment of, and security interest in, all of Seller’s rights under the
Receivables Sale Agreement, including without limitation its rights as secured
party or buyer with respect to assets transferred or pledged thereunder. In
connection with such assignment, Seller hereby authorizes the Collateral Agent
to be named as secured party of record, on Seller’s behalf and as Seller’s
secured party representative, with respect to all UCC financing statements filed
in connection with the Receivables Sale Agreement. Collateral Agent hereby
acknowledges and agrees that it is acting as Seller’s secured party
representative for purposes of perfection in being named as secured party of
record on such financing statements.
 
ARTICLE XI
ASSIGNMENTS; PARTICIPATIONS
Section 11.1 Assignments.
(a) Seller and each Committed Purchaser hereby agree and consent to the complete
or partial assignment by each Conduit Purchaser of all or any portion of its
rights under, interest in, title to and obligations under this Agreement (i) to
the related Committed Purchasers pursuant to this Agreement or pursuant to a
Liquidity Agreement, (ii) to any other issuer of commercial paper notes
sponsored or administered by the Managing Agent of such Conduit’s Purchaser
Group and with a rating of at least A-1/P-1 or (iii) to any other Person;
provided that, prior to the occurrence of an Amortization Event, such Conduit
Purchaser may not make any such assignment pursuant to this clause (iii), except
in the event that the circumstances described in Section 11.1(c) occur, without
the consent of Seller (which consent shall not be unreasonably withheld or
delayed), and upon such assignment, such Conduit Purchaser shall be released
from its obligations so assigned. Further, Seller and each Committed Purchaser
hereby agree that any assignee of any Conduit Purchaser of this Agreement or all
or any of the Purchaser Interests of such Conduit Purchaser shall have all of
the rights and benefits under this Agreement as if the term “Conduit Purchaser”
explicitly referred to such party, and no such assignment shall in any way
impair the rights and benefits of such Conduit Purchaser hereunder. Neither
Seller nor the Servicer shall have the right to assign its rights or obligations
under this Agreement.
(b) Any Committed Purchaser may, at any time and from time to time, assign to
one or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VI hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser. The consent of the Conduit Purchaser or Conduit Purchasers
in such Committed Purchaser’s Purchaser Group, if any, shall be required prior
to the effectiveness of any such assignment. The selling Committed Purchaser
will consult with the Seller regarding the suitability of the Purchasing
Committed Purchaser prior to the effectiveness of any assignment pursuant to
this Section 11.1(b) and, so long as the Seller’s response is not unreasonably
withheld or delayed, such Committed Purchaser will use commercially reasonable
efforts to accommodate the Seller’s preferences and, if the Seller timely
solicits a commitment from an eligible assignee on terms that are not
disadvantageous to the assigning Committed Purchaser, such Committed Purchaser
will accommodate the Seller’s request. Each assignee of a Committed Purchaser
which is a member of a Purchaser Group which has a Conduit Purchaser as a member
must have a short-term debt rating from S&P and Moody’s equal to or greater than
the ratings required in order to maintain the rating of the commercial paper
issued by the related Conduit Purchaser (the “Required Ratings”). Upon delivery
of the executed Assignment Agreement to the Collateral Agent, such selling
Committed Purchaser shall be released from its obligations hereunder to the
extent of such assignment. Thereafter the Purchasing Committed Purchaser shall
for all purposes be a Committed Purchaser party to this Agreement and shall have
all the rights and obligations of a Committed Purchaser
33




--------------------------------------------------------------------------------



under this Agreement to the same extent as if it were an original party hereto
and no further consent or action by Seller, the Purchasers or the Collateral
Agent shall be required.
(c) Each of the Committed Purchasers that is (i) not a Conduit Purchaser and
(ii) a member of a Purchaser Group that has a Conduit Purchaser as a member,
agrees that in the event that it shall cease to have the Required Ratings (an
“Affected Committed Purchaser”), such Affected Committed Purchaser shall be
obliged, at the request of the Conduit Purchasers in such Committed Purchaser’s
Purchaser Group or the applicable Managing Agent, to assign all of its rights
and obligations hereunder to (x) another Committed Purchaser or (y) another
funding entity nominated by such Managing Agent and acceptable to such affected
Conduit Purchasers, and willing to participate in this Agreement through the
Facility Termination Date in the place of such Affected Committed Purchaser;
provided, that the Affected Committed Purchaser receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Committed
Purchaser’s Pro Rata Share of the Aggregate Capital and Yield owing to the
Committed Purchasers and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Committed Purchasers.
Section 11.2 Participations. Any Committed Purchaser may, in the ordinary course
of its business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Pro Rata Share of the Purchaser Interests of the
Committed Purchasers or any other interest of such Committed Purchaser
hereunder. The selling Committed Purchaser will consult with the Seller
regarding the suitability of each Participant prior to the effectiveness of any
participation pursuant to this Section 11.2 and, so long as the Seller’s
response is not unreasonably withheld or delayed, such Committed Purchaser will
use commercially reasonable efforts to accommodate the Seller’s preferences,
and, if the Seller timely solicits a commitment from an eligible Participant on
terms that are not disadvantageous to the selling Committed Purchaser, such
Committed Purchaser will accommodate the Seller’s request. Notwithstanding any
such sale by a Committed Purchaser of a participating interest to a Participant,
such Committed Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Committed Purchaser shall remain solely responsible for
the performance of its obligations hereunder, and Seller, the Servicer, the
Conduit Purchasers, the Managing Agents and the Collateral Agent shall continue
to deal solely and directly with such Committed Purchaser in connection with
such Committed Purchaser’s rights and obligations under this Agreement. No
Participant shall have rights greater than those of the related Committed
Purchaser. Each Committed Purchaser agrees that any agreement between such
Committed Purchaser and any such Participant in respect of such participating
interest shall not restrict such Committed Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 11.1(b)(i).
Section 11.3 Additional Purchaser Groups; Joinder by Conduit Purchaser.
(a) Upon the Seller’s request, an additional Purchaser Group may be added to
this Agreement at any time by the execution and delivery of a joinder agreement,
substantially in the form set forth in Exhibit VII hereto (a “Joinder
Agreement”) by the members of such proposed additional Purchaser Group, the
Seller, the Servicer and the Collateral Agent, which execution and delivery
shall not be unreasonably refused by such parties. Upon the effective date of
such Joinder Agreement, (i) each Person specified therein as a “New Conduit
Purchaser” shall become a party hereto as a Conduit Purchaser, entitled to the
rights and subject to the obligations of a Conduit Purchaser hereunder,
(ii) each Person specified therein as a “New Committed Purchaser” shall become a
party hereto as a Committed Purchaser, entitled to the rights and subject to the
obligations of a Committed Purchaser hereunder, (iii) each Person specified
therein as a “New Managing Agent” shall become a party hereto as a Managing
Agent, entitled to the rights and subject to the obligations of a Managing Agent
hereunder and (iv) the Purchase Limit shall be increased, if appropriate, by an
amount which is equal to (x) the aggregate
34




--------------------------------------------------------------------------------



Commitments of the New Committed Purchasers party to such Joinder Agreement. On
or prior to the effective date of such Joinder Agreement, the Seller, each new
Purchaser and the new Managing Agent shall enter into a Fee Letter for purposes
of setting forth the fees payable to the members of such Purchaser Group in
connection with this Agreement.
(b) Any Purchaser Group may add a Conduit Purchaser member at any time by the
execution and delivery of a Joinder Agreement by such proposed Conduit
Purchaser, the other members of such Purchaser Group, the Seller, the Servicer
and the Collateral Agent, which execution and delivery shall not be unreasonably
refused by such parties. Upon the effective date of such Joinder Agreement, each
Person specified therein as a “New Conduit Purchaser” shall become a party
hereto as a Conduit Purchaser, entitled to the rights and subject to the
obligations of a Conduit Purchaser hereunder.
 
Section 11.4 Extension of Facility Termination Date. The Seller may advise any
Managing Agent in writing of its desire to extend the Facility Termination Date
for an additional period not exceeding 364 days, provided such request is made
not more than 90 days prior to, and not less than 60 days prior to, the then
current Facility Termination Date. Each Managing Agent so advised by the Seller
shall promptly notify each Committed Purchaser in its related Purchaser Group of
any such request and each such Committed Purchaser shall notify its related
Managing Agent, the Collateral Agent and the Seller of its decision to accept or
decline the request for such extension no later than 30 days prior to the then
current Facility Termination Date (it being understood that each Committed
Purchaser may accept or decline such request in its sole discretion and on such
terms as it may elect, and the failure to so notify its Managing Agent, the
Collateral Agent and the Seller shall be deemed an election not to extend by
such Committed Purchaser). In the event that at least one Committed Purchaser
agrees to extend the Facility Termination Date, the Seller Parties, the
Collateral Agent, the extending Committed Purchasers and the applicable Managing
Agent or Managing Agents shall enter into such documents as such extending
Committed Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by such Committed
Purchasers, the Managing Agents and the Collateral Agent (including reasonable
attorneys’ fees) shall be paid by the Seller. In the event that any Committed
Purchaser (a) declines the request to extend the Facility Termination Date or
(b) is in a Purchaser Group with respect to which the Seller did not seek an
extension of the Facility Termination Date (each such Committed Purchaser being
referred to herein as a “Non-Renewing Committed Purchaser”), and, in the case of
a Non-Renewing Committed Purchaser described in clause (a), the Commitment of
such Non-Renewing Committed Purchaser is not assigned to another Person in
accordance with the terms of this Article XI prior to the then current Facility
Termination Date, the Purchase Limit shall be reduced by an amount equal to each
such Non-Renewing Committed Purchaser’s Commitment on the then current Facility
Termination Date.
Section 11.5 Terminating Committed Purchasers.
(a) Any Affected Committed Purchaser or Non-Renewing Committed Purchaser which
has not assigned its rights and obligations hereunder if requested pursuant to
this Article XI shall be a “Terminating Committed Purchaser” for purposes of
this Agreement as of the then current Facility Termination Date (or, in the case
of any Affected Committed Purchaser, such earlier date as declared by the
Conduit Purchaser in such Affected Committed Purchaser’s Purchaser Group). If an
Amortization Event has occurred, and the Committed Purchasers in a Purchaser
Group have voted or otherwise determined to declare an Amortization Date, but
the Committed Purchasers in the other Purchaser Groups have voted or otherwise
determined not to declare an Amortization Date, then the Committed Purchasers in
such Purchaser Group (and each Conduit Purchaser in such Purchaser Group that
has any Capital outstanding at such time) may, upon written notice to the
Servicer, the Seller and the Collateral Agent, elect to become, and shall
become, Terminating Committed Purchasers effective on the date specified in
35




--------------------------------------------------------------------------------



such notice, which shall be a date no less than three (3) Business Days after
the date such notice is received by the Servicer, the Seller and the Collateral
Agent.
(b) Each Terminating Committed Purchaser shall be allocated, in accordance with
Section 2.2, a ratable portion of Collections according to its respective
Termination Percentage from the date of its becoming a Terminating Committed
Purchaser (the “Termination Date”) until such Terminating Committed Purchaser’s
Capital shall be paid in full. Each Terminating Committed Purchaser’s
Termination Percentage shall remain constant prior to the Amortization Date. On
and after the Amortization Date, each Termination Percentage shall be
disregarded, and each Terminating Committed Purchaser’s Capital shall be reduced
ratably with all Committed Purchasers in accordance with Section 2.3.
 
(c) On the date any Committed Purchaser becomes a Terminating Committed
Purchaser, the Commitment of such Committed Purchaser shall terminate and the
Purchase Limit shall be reduced by an amount equal to such Committed Purchaser’s
Commitment. Upon reduction to zero of the Capital of all of the Purchaser
Interests of a Terminating Committed Purchaser (after application of Collections
thereto pursuant to Sections 2.2 and 2.4) all rights and obligations of such
terminating Committed Purchaser hereunder shall be terminated and such
terminating Committed Purchaser shall no longer be a “Committed Purchaser”
hereunder; provided, however, that the provisions of Article IX shall continue
in effect for its benefit with respect to Purchaser Interests or the Commitment
held by such Terminating Committed Purchaser prior to its termination as a
Committed Purchaser.
ARTICLE XII
MISCELLANEOUS
Section 12.1 Waivers and Amendments.
(a) No failure or delay on the part of the Collateral Agent, the Managing Agents
or any Purchaser in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 12.1(b). The Conduit Purchasers, Seller, the Servicer, the Managing
Agents and the Collateral Agent, at the direction of the Required Committed
Purchasers, may enter into written modifications or waivers of any provisions of
this Agreement, provided, however, that no such modification or waiver shall:
(i) without the consent of each affected Purchaser, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield (or
any component thereof), (C) reduce any fee payable to the Collateral Agent or
the Managing Agents for the benefit of the Purchasers, (D) except pursuant to
Article XI hereof, change the amount of the Capital of any Purchaser, any
Committed Purchaser’s Pro Rata Share (except as may be required pursuant to a
Conduit Purchaser’s Liquidity Agreement) or any Committed Purchaser’s
Commitment, (E) amend, modify or waive any provision of the definition of
Required Committed Purchasers or this Section 12.1(b), (F) consent to or permit
the assignment or transfer by Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Concentration Limit,” “Defaulted
Receivables,” “Default Proxy Ratio,” “Delinquency
36




--------------------------------------------------------------------------------



Ratio,” “Delinquent Receivable,” “Discount and Servicing Fee Reserve,” “Dilution
Horizon Ratio,” “Dilution Reserve,” “Dilution Reserve Ratio,” “Dilution Ratio,”
“Eligible Receivable,” “Loss Horizon Ratio,” “Loss Reserve,” “Loss Reserve
Ratio,” “Loss-to-Balance Ratio,” or “Receivables Dilution Ratio” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
(ii) without the written consent of any then Collateral Agent or Managing Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Collateral Agent or Managing Agent, as
applicable.
 
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, the Collateral Agent may, with the consent of Seller, amend this
Agreement solely to add additional Persons as Committed Purchasers hereunder and
(ii) the Collateral Agent, the Required Committed Purchasers and the Conduit
Purchasers may enter into amendments to modify any of the terms or provisions of
Article X, Article XI and Section 12.13 or any other provision of this Agreement
without the consent of Seller, provided that such amendment has no negative
impact upon Seller. Any modification or waiver made in accordance with this
Section 12.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers, the Managing Agents and the Collateral Agent.
Section 12.2 Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or facsimile numbers set
forth below:
If to the Seller:
CGSF Funding Corporation
One Post Street
San Francisco, California 94104
If to the Servicer:
McKesson Corporation
One Post Street
San Francisco, California 94104
If to the Collateral Agent:
JPMorgan Chase Bank, N.A.
Asset Backed Securities
10 South Dearborn Street
Suite IL1-0079
Chicago, IL 60670
If to any Managing Agent:
The address set forth on Schedule B hereto
37




--------------------------------------------------------------------------------





If to any Purchaser:
The address of the related Managing Agent set forth on Schedule B hereto
or, in each case, at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 12.2. Seller hereby authorizes the Collateral
Agent to effect purchases and Tranche Period and Discount Rate selections based
on telephonic notices made by any Person whom the Collateral Agent in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the Collateral Agent a written confirmation of each telephonic notice signed by
an authorized officer of Seller; however, the absence of such confirmation shall
not affect the validity of such notice. If the written confirmation differs from
the action taken by the Collateral Agent, the records of the Collateral Agent
shall govern absent manifest error.
Section 12.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 9.2 or
9.3) in a greater proportion than that received by any other Purchaser entitled
to receive a ratable share of such Aggregate Unpaids, such Purchaser agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
Section 12.4 Protection of Ownership Interests of the Purchasers.
(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Collateral Agent may reasonably
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Collateral Agent or the Purchasers to exercise and enforce their
rights and remedies hereunder. At any time following the occurrence of the
Amortization Date resulting from an Amortization Event, the Collateral Agent
may, or the Collateral Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and after the occurrence and
during the continuance of an Amortization Event, may also direct that payments
of all amounts due or that become due under any or all Receivables be made
directly to the Collateral Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
(b) If any Seller Party fails to perform any of its obligations hereunder, the
Collateral Agent or any Purchaser may (but shall not be required to) perform, or
cause performance of, such obligation, and the Collateral Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 9.3. Each Seller Party irrevocably authorizes
the Collateral Agent at any time and from time to time in the sole discretion of
the Collateral Agent, and appoints the Collateral Agent as its attorney-in-fact,
to act on behalf of such Seller Party (i) to execute on behalf of Seller as
debtor and to file financing statements necessary or desirable in the Collateral
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Purchasers in the Receivables (which financing statements
may include a description of collateral consistent with Section 12.14(b) or may
contain an indication or description of collateral that describes such property
in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to
38




--------------------------------------------------------------------------------



ensure that the perfection of the interests of the Collateral Agent therein,
including, without limitation, describing such property as “all assets of the
Debtor whether now owned or hereafter acquired and wheresoever located,
including all accessions thereto and proceeds thereof” or words of similar
effect) and (ii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Collateral Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.
 
Section 12.5 Confidentiality.
(a) Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential proprietary information with respect to the Collateral
Agent, the Managing Agent and the Conduit Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).
(b) The Collateral Agent, each Managing Agent and each Purchaser shall maintain
and shall cause each of its employees and officers to maintain the
confidentiality of any material nonpublic information with respect to the Seller
Parties (the “Information”); provided, that each Seller Party hereby consents to
the disclosure of Information (i) to the Collateral Agent, the Managing Agents,
the Committed Purchasers or the Conduit Purchasers by each other and (ii) by the
Collateral Agent, any Managing Agent or any Purchaser to: (A) any prospective or
actual assignee or participant of any of them, provided, that each such Person
has been informed of the confidential nature of such Information and has agreed,
pursuant to an agreement containing provisions substantially similar to this
Section, to keep such Information confidential, (B) any rating agency then
rating the Commercial Paper of any Conduit Purchaser and any nationally
recognized statistical rating organization in compliance with Rule 17g-5 under
the Securities Exchange Act of 1934, as amended (or to any other rating agency
in compliance with any similar rule or regulation in any relevant jurisdiction,
provided that such other rating agency is bound by confidentiality obligations
no less stringent than those required under such Rule 17g-5), (C) any Commercial
Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Conduit Purchaser or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which any Managing
Agent or one of its Affiliates acts as the administrator, administrative agent
or collateral agent, provided, that each such Person has been informed of the
confidential nature of such Information and has agreed to keep such Information
confidential, (D) any officers, directors, employees, outside accountants and
attorneys of the Collateral Agent, any Managing Agent or any Purchaser (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), or (E) pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law);
provided, that to the extent permitted by applicable law or regulation, each of
the Collateral Agent, each Managing Agent and each Purchaser agrees to notify
the Seller Parties prior to (if reasonably practicable) or concurrently with its
disclosure of such Information pursuant to Section 12.5(b)(i)(A) or
Section 12.5(b)(i)(E) of this Agreement. Each of the Collateral Agent, each
Managing Agent and each Purchaser acknowledges that it has developed compliance
procedures regarding the use of material nonpublic information in accordance
with applicable law, including United States federal and state securities laws.
39




--------------------------------------------------------------------------------





Section 12.6 Bankruptcy Petition. Each of Seller, the Servicer, the Collateral
Agent, the Managing Agents and each Committed Purchaser hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Indebtedness of a Conduit Purchaser, it will not
institute against, or join any other Person in instituting against, such Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.
 
Section 12.7 Limitation of Liability; Limitation of Payment; No Recourse.
(a) Notwithstanding any provisions contained in this Agreement or any other
Transaction Document to the contrary, no Conduit Purchaser shall be obligated to
pay any amount pursuant to this Agreement or any other Transaction Document
unless such Conduit Purchaser has excess cash flow from operations or has
received funds which may be used to make such payment and which funds or excess
cash flow are not required to repay any of such Conduit Purchaser’s Commercial
Paper when due. Any amount which any Conduit Purchaser does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim against
such Conduit Purchaser for any such insufficiency but shall continue to accrue.
Each party hereto agrees that the payment of any claim (as defined in
Section 101 of the Federal Bankruptcy Code) of any such party shall be
subordinated to the payment in full of all obligations of such Conduit Purchaser
in respect of Commercial Paper. The agreements in this section shall survive the
termination of this Agreement and the other Transaction Documents.
(b) Notwithstanding anything in this Agreement or any other Transaction Document
to the contrary, the obligations of each Conduit Purchaser under the Transaction
Documents are solely the corporate obligations of such Conduit Purchaser. No
recourse shall be had for any obligation or claim arising out of or based upon
any Transaction Document against any stockholder, employee, officer, director,
incorporator, trustee, grantor, noteholder, member, manager or agent of such
Conduit Purchaser. The agreements in this section shall survive the termination
of this Agreement and the other Transaction Documents.
(c) Except with respect to any claim arising out of the willful misconduct or
gross negligence of the Conduit Purchasers, the Managing Agents, the Collateral
Agent, or any Committed Purchaser, no claim may be made by any Seller Party or
any other Person against any Conduit Purchaser, the Collateral Agent or any
Committed Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
Section 12.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW
YORK EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE PURCHASERS’ SECURITY
INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW OF ANOTHER STATE, AS
REQUIRED BY THE LAWS OF THE STATE OF NEW YORK.
Section 12.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS
40




--------------------------------------------------------------------------------



AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND
EACH OF SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL
AGENT, THE MANAGING AGENTS OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY TO
REALIZE ON THE INTERESTS OF THE PURCHASERS AND THE COLLATERAL AGENT IN ANY
RECEIVABLES, RELATED SECURITY OR PROCEEDS THEREOF. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE COLLATERAL AGENT, ANY MANAGING AGENT OR ANY
PURCHASER OR ANY AFFILIATE OF ANY SUCH PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 12.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER .
Section 12.11 Integration; Binding Effect; Survival of Terms.
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article IV, (ii) the indemnification and payment provisions of Article IX, and
Sections 12.5 and 12.6 shall be continuing and shall survive any termination of
this Agreement.
Section 12.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
41




--------------------------------------------------------------------------------



Section 12.13 Agent Roles.
(a) JPMorgan Chase Roles. Each of the Committed Purchasers acknowledges that
JPMorgan Chase acts, or may in the future act, (i) as administrative agent or
administrative trustee for one or more of the Conduit Purchasers, (ii) as
Managing Agent for one or more of the Conduit Purchasers, (iii) as issuing and
paying agent for one or more Conduit Purchaser’s Commercial Paper, (iv) to
provide credit or liquidity enhancement for the timely payment for one or more
Conduit Purchaser’s Commercial Paper and (v) to provide other services from time
to time for some or all of the Purchasers (collectively, the “JPMorgan Chase
Roles”). Without limiting the generality of this Section 12.13(a), each
Committed Purchaser hereby acknowledges and consents to any and all JPMorgan
Chase Roles and agrees that in connection with any JPMorgan Chase Role, JPMorgan
Chase may take, or refrain from taking, any action that it, in its discretion,
deems appropriate, including, without limitation, in its role as administrative
agent or administrative trustee for the related Conduit Purchasers, and the
giving of notice of a mandatory purchase pursuant its Liquidity Agreement.
(b) Managing Agent Institution Roles. Each of the Committed Purchasers
acknowledges that each Committed Purchaser that serves as a Managing Agent
hereunder (a “Managing Agent Institution”) acts, or may in the future act,
(i) as Managing Agent for a Conduit Purchaser or Conduit Purchasers, (ii) as
issuing and paying agent for such Conduit Purchaser’s Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for such Conduit
Purchaser’s Commercial Paper and (iv) to provide other services from time to
time for some or all of the Purchasers (collectively, the “Managing Agent
Institution Roles”). Without limiting the generality of this Section 12.13(b),
each Committed Purchaser hereby acknowledges and consents to any and all
Managing Agent Institution Roles and agrees that in connection with any Managing
Agent Institution Role, the applicable Managing Agent Institution may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the
related Conduit Purchasers, if any, and the giving of notice to the Collateral
Agent or any Managing Agent of a mandatory purchase pursuant to its Liquidity
Agreement.
Section 12.14 Characterization.
(a) It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Purchaser Interest. Except as specifically provided in this
Agreement, each sale of a Purchaser Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to each Purchaser
and the Collateral Agent for all representations, warranties and covenants made
by Seller pursuant to the terms of this Agreement, and (ii) such sale does not
constitute and is not intended to result in an assumption by any Purchaser or
the Collateral Agent or any assignee thereof of any obligation of Seller or the
Originator or any other person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or the Originator.
(b) The Seller hereby grants to the Collateral Agent for the ratable benefit of
the Purchasers a valid and perfected security interest in all of Seller’s right,
title and interest in, to and under all Receivables now existing or hereafter
arising, the Collections, each Collection Account, all Related Security, all
other rights and payments relating to such Receivables, all of Seller’s rights
under the Receivables Sale Agreement and all proceeds of any thereof to secure
the prompt and complete payment of the Aggregate Unpaids. After an Amortization
Event, the Collateral Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor after default under the UCC and
other applicable law, which rights and remedies shall be cumulative. The Seller
represents and warrants that each remittance of
42




--------------------------------------------------------------------------------



Collections to the Collateral Agent, any Managing Agent or any Purchaser
hereunder has been (i) in payment of a debt incurred in the ordinary course of
its business or financial affairs and (ii) made in the ordinary course of its
business or financial affairs.
Section 12.15 Amendment and Restatement; Consent to Amendment of Receivables
Sale Agreement. This Agreement amends, restates and supersedes in its entirety
the Original RPA and shall not constitute a novation thereof. It is the intent
of each of the parties hereto that all references to the Original RPA in any
Transaction Document to which such party is a party and which becomes or remains
effective on or after the date hereof shall be deemed to mean and be references
to this Agreement. By its signature hereto, the Collateral Agent and each
Managing Agent consents to the terms of (1) the Third Amended and Restated
Receivables Sale Agreement of even date herewith between McKesson Corporation,
as seller and the Seller, as buyer and (2) the Reaffirmation, Termination and
Assignment Agreement of even date herewith among California Golden State Finance
Company, the Originator and the Seller.
Section 12.16 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller
or the Collateral Agent; provided that no such pledge or grant of a security
interest shall release a Committed Purchaser from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Committed
Purchaser as a party hereto.
Section 12.17 USA PATRIOT Act. Each Committed Purchaser that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Seller Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Seller Party, which
information includes the name and address of each Seller Party and other
information that will allow such Committed Purchaser to identify each Seller
Party in accordance with the Patriot Act.
 
43




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
 
 
CGSF FUNDING CORPORATION,
as the Seller
 
 
By:
 
/s/ Nicholas A. Loiacono
Name:
 
Nicholas L. Loiacono
Title:
 
President
 
McKESSON CORPORATION,
as the Servicer
 
 
By:
 
/s/ Willie C. Bogan
Name:
 
Willie C. Bogan
Title:
 
Secretary

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
JUPITER SECURITIZATION COMPANY LLC
(as successor in interest to JS SILOED TRUST),
as a Conduit Purchaser
 
 
By:
 
JPMorgan Chase Bank, N.A., not in its individual capacity but solely as
administrative trustee
 
 
By:
 
/s/ Corina Mills
Name:
 
Corina Mills
Title:
 
Executive Director
 
JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser, a Managing Agent
and as Collateral Agent
 
 
By:
 
/s/ Corina Mills
Name:
 
Corina Mills
Title:
 
Executive Director

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Nina Austin
Name:
 
Nina Austin
Title:
 
Vice President

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Jill A. Russo
Name:
 
Jill A. Russo
Title:
 
Vice President
 
THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ John Mathews
Name:
 
John Mathews
Title:
 
Director – Corporate Banking

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ Frank B. Bilotta
Name:
 
Frank B. Bilotta
Title:
 
President
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Managing Agent
 
 
By:
 
/s/ Aditya Reddy
Name:
 
Aditya Reddy
Title:
 
Managing Director
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Purchaser
 
 
By:
 
/s/ Thomas Danielson
Name:
 
Thomas Danielson
Title:
 
Authorized Signatory

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
NIEUW AMSTERDAM RECEIVABLES
CORPORATION,
as a Conduit Purchaser
 
 
By:
 
/s/ Damian Perez
Name:
 
Damian Perez
Title:
 
Vice President
 
COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent
 
 
By:
 
/s/ Izumi Fukushima
Name:
 
Izumi Fukushima
Title:
 
Executive Director
 
 
By:
 
/s/ Christopher Lew
Name:
 
Christopher Lew
Title:
 
Vice President

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
MARKET STREET FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Doris J. Hearn
Name:
 
Doris J. Hearn
Title:
 
Vice President
 
PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Dale Stein
Name:
 
Dale Stein
Title:
 
Senior Vice President

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
BRYANT PARK FUNDING LLC,
as a Conduit Purchaser
 
 
By:
 
/s/ Damian Perez
Name:
 
Damian Perez
Title:
 
Vice President
 
HSBC SECURITIES (USA), INC.,
as a Managing Agent
 
 
By:
 
/s/ Robert Wainwright
Name:
 
Robert Wainwright
Title:
 
Vice President
 
HSBC BANK PLC,
as a Committed Purchaser
 
 
By:
 
/s/ P. Florence
Name:
 
P. Florence
Title:
 
Global Relationship Manager

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





 
 
 
FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
 
 
By:
 
/s/ Andrew D. Jones
Name:
 
Andrew D. Jones
Title:
 
Vice President

Signature Page to Fourth Amended and
Restated Receivables Purchase Agreement
 




--------------------------------------------------------------------------------





EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person (other than Permitted Liens).
“Affected Committed Purchaser” has the meaning specified in Section 11.1(c).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Aggregate Capital” means, at any time, the sum of all Capital of all Purchaser
Interests.
“Aggregate Reduction” has the meaning specified in Section 1.3.
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Discount and Servicing Fee Reserve and the Dilution Reserve.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Capital and all other unpaid Obligations (whether due or accrued) at such time.
“Agreement” means this Fourth Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 5.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 8.1(d), (iii) the Business Day specified in a written notice
from the Collateral Agent pursuant to Section 8.2 following the occurrence of
any other Amortization Event, and (iv) the date which is sixty (60) Business
Days after the Collateral Agent’s receipt of written notice from Seller that it
wishes to terminate the facility evidenced by this Agreement.
“Amortization Event” has the meaning specified in Article VIII.
“Applicable Margin” means, on any date and with respect to each funding made at
the LIBO Rate (x) by a Purchaser that is a member of a Bank Funding Purchaser
Group, the rate per annum set forth in the Fee Letter and (y) by a Purchaser
that is a member of a CP Funding Purchaser Group, 2.00% per annum.
“Assignment Agreement” has the meaning set forth in Section 11.1(b).
 
I-1




--------------------------------------------------------------------------------





“Authorized Officer” shall mean, with respect to any Seller Party, its
respective corporate controller, treasurer, assistant treasurer, vice
president-finance or chief financial officer and, in addition, in the case of
the Seller, its president so long as the president retains the duties of a
financial officer of the Seller.
“Bank Funding Purchaser Group” means, each Purchaser Group listed on Schedule A
hereto as a “Bank Funding Purchaser Group”, or in any Assignment Agreement or
Joinder Agreement as a “Bank Funding Purchaser Group”, or which has been
designated in writing to the Seller and the Agent as a “Bank Funding Purchaser
Group” by the Managing Agent thereof with the written approval of the Seller
(which approval shall not be unreasonably withheld).
“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall at all times be equal to the highest of:
(i) the Prime Rate, (ii) the Federal Funds Rate plus 0.50% and (iii) the LIBO
Rate for a Tranche Period of one month.
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by the Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under Article XI or
terminated prior to the date on which it was originally scheduled to end; an
amount equal to the excess, if any, of (A) Yield that would have accrued during
the remainder of the Tranche Periods determined by the Collateral Agent or the
applicable Managing Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction or termination (or in respect of clause
(ii) above, the date such Aggregate Reduction was designated to occur pursuant
to the Reduction Notice) of the Capital of such Purchaser Interest if such
reduction, assignment or termination had not occurred or such Reduction Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such Capital is allocated to another Purchaser Interest, the amount of Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. All Broken Funding Costs shall be
due and payable hereunder upon demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, San Francisco, California or Chicago, Illinois and
The Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Collateral Agent which in each
case has been applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided, that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.
“Change of Control” means, (i) with respect to McKesson, the acquisition by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 51% or more of the outstanding
shares of voting stock of McKesson (other than any such acquisition which occurs
as part of a transaction consisting of (x) McKesson becoming a wholly owned
subsidiary of a holding company and (y) the holders of the voting stock of such
holding company immediately following such transaction are substantially the
same as the holders of McKesson’s voting stock immediately prior to such
transaction) and (ii) with respect the Seller, McKesson’s failure to directly
own 100% of the issued and outstanding capital stock of the Seller.
 
I-2




--------------------------------------------------------------------------------





“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit I to the Fee Letter (as updated from
time to time by written notice to the Collateral Agent pursuant to
Section 6.2(b)).
“Collection Account Agreement” means an agreement in form and substance
acceptable to the Collateral Agent, among the Originator, Seller, the Collateral
Agent and a Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form attached to, or
otherwise conforming the requirements set forth in, the applicable Collection
Account Agreement, from the Collateral Agent to a Collection Bank.
“Collection Period” means each calendar month.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, finance charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of any Conduit Purchaser issued by
such Conduit Purchaser in the commercial paper market.
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase its Pro Rata Share of Purchaser Interests from
(i) Seller and (ii) the Conduit Purchasers, such Pro Rata Share not to exceed,
in the aggregate, the amount set forth opposite such Committed Purchaser’s name
on Schedule A to this Agreement, as such amount may be modified in accordance
with the terms hereof.
“Committed Purchaser” means, as to any Purchaser Group, each of the financial
institutions listed on Schedule A hereto as a “Committed Purchaser” for such
Purchaser Group, or in any Assignment Agreement or Joinder Agreement as a
“Committed Purchaser” for the applicable Purchaser Group, together with its
respective successors and permitted assigns.
“Concentration Limit” means, at any time, for any Obligor, the maximum amount of
Receivables owned by the Seller which may be owing from such Obligor, which at
any time shall be equal to such Obligor’s Standard Concentration Limit or
Special Concentration Limit, as applicable by definition to such Obligor;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor.
“Conduit Purchaser” means, as to any Purchaser Group, each of the Persons listed
on Schedule A hereto as a “Conduit Purchaser” for such Purchaser Group, or in
any Assignment Agreement or Joinder Agreement as a “Conduit Purchaser” for the
applicable Purchaser Group, together with its respective successors and
permitted assigns. For purposes of this Agreement and each other Transaction
Document,
 
I-3




--------------------------------------------------------------------------------





the term “Conduit Purchaser” shall, as the context may require, include and be a
reference to (i) any Person that acquires or maintains, directly or indirectly,
an interest in a Purchaser Interest hereunder and/or (ii) any Person that issues
promissory notes in the commercial paper market to enable a Person described in
clause (i) hereof to acquire and maintain an interest in a Purchaser Interest
hereunder that is administered by the same Managing Agent as a Person described
in clause (i) hereof.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“CP Funding Purchaser Group” means, each Purchaser Group listed on Schedule A
hereto as a “CP Funding Purchaser Group”, or in any Assignment Agreement or
Joinder Agreement as a “CP Funding Purchaser Group”, or which has been
designated in writing to the Seller and the Agent as a “CP Funding Purchaser
Group” by the Managing Agent thereof with the written approval of the Seller
(which approval shall not be unreasonably withheld).
“CP Rate” means, with respect to a Conduit Purchaser for any Tranche Period, the
per annum rate equivalent to the weighted average cost (as determined by the
related Managing Agent and which shall include commissions of placement agents
and dealers, incremental carrying costs incurred with respect to Pooled
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Purchaser, other borrowings by such Conduit
Purchaser (other than under any commercial paper program support agreement) and
any other costs associated with the issuance of Pooled Commercial Paper) of or
related to the issuance of Pooled Commercial Paper that are allocated, in whole
or in part, by such Conduit Purchaser or its Managing Agent to fund or maintain
its Purchaser Interests during such Tranche Period; provided, however, that if
any component of such rate is a discount rate, in calculating the “CP Rate” for
such Conduit Purchaser for such Purchaser Interest for such Tranche Period, such
Conduit Purchaser shall for such component use the rate resulting from
converting such discount rate to an interest-bearing equivalent rate per annum.
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on, and provided to the
Collateral Agent and the Managing Agents on or prior to, the Effective Date, as
modified from time to time in accordance with this Agreement.
“Daily Report” means a report, in form and substance mutually acceptable to the
Seller and the Managing Agents (appropriately completed), furnished by the
Servicer to the Managing Agents on each Business Day pursuant to Section 7.5,
reflecting information for the second Business Day immediately preceding such
Business Day.
“Debt Rating” means, with respect to any Person at any time, the then current
rating by S&P or Moody’s of such Person’s long-term public senior unsecured
unsubordinated non-credit enhanced debt.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
(i) to have received a Collection of a Receivable, to the extent of the
applicable reduction, if at any time the Outstanding Balance of any such
Receivable is either (x) reduced as a result of any defective or rejected goods
or services, any discount or
 
I-4




--------------------------------------------------------------------------------





any adjustment or otherwise by Seller (other than cash Collections on account of
the Receivables) or (y) reduced or canceled as a result of a setoff in respect
of any claim by any Person (whether such claim arises out of the same or a
related transaction or an unrelated transaction) or (ii) to have received a
Collection in full of a Receivable if at any time any of the representations or
warranties in Article IV are no longer true with respect to such Receivable.
“Defaulted Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 8.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, (iii) which has been identified by Seller
as uncollectible in accordance with the Credit and Collection Policy or (iv) as
to which any payment, or part thereof, remains unpaid for ninety one (91) days
or more from the original due date for such payment.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Base Rate.
“Default Proxy Ratio” means, as of the last day of any Collection Period, a
fraction (calculated as a percentage) equal to (i) the aggregate Outstanding
Balance of all Receivables (without duplication) which remain unpaid for more
than sixty (60) but less than ninety-one (91) or more days from the original due
date at any time during the Collection Period then ending plus the aggregate
Outstanding Balance of all Receivables (without duplication) which, consistent
with the Credit and Collection Policy, were or should have been written off the
Seller’s books as uncollectible and are less than ninety (90) days old during
such period plus the aggregate Outstanding Balance of all Receivables (without
duplication) with respect to which the related Obligors are subject to a
proceeding of the type described in Section 8.1(d) but which have not yet been
written off the Seller’s books as uncollectible, divided by (ii) the aggregate
Outstanding Balance of all Receivables generated during the Collection Period
which ended three (3) Collection Periods prior to such last day.
“Delinquency Ratio” means, as of the last day of any Collection Period, a
fraction (calculated as a percentage) equal to (i) the aggregate Outstanding
Balance of all Receivables that were Delinquent Receivables at such time and as
of the last day of the two (2) preceding Collection Periods by (ii) the sum of
the aggregate Outstanding Balance of all Receivables as of the last day of each
of such three (3) Collection Periods.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for sixty one (61) days or more from the original due
date for such payment.
“Designated Obligor” means an Obligor indicated by the Collateral Agent to
Seller in writing.
“Dilution Horizon Ratio” means, as of any date as set forth in the most recent
Monthly Report, a ratio computed by dividing (i) the sum of (x) the aggregate of
all Receivables generated during the most recently ended Collection Period and
(y) the product of 0.5 and the aggregate of all Receivables generated during the
previous Collection Period by (ii) the Net Receivables Balance as of the last
day of the most recently ended Collection Period.
“Dilution Ratio” means, for any Collection Period, the ratio (expressed as a
percentage) computed as of the last day of such Collection Period by dividing
(i) an amount equal to the aggregate reductions in the Outstanding Balance of
any Receivable as a result of any Dilutions during such Collection Period by
(ii) the aggregate Outstanding Balance of all Receivables generated during the
previous Collection Period.
 
I-5




--------------------------------------------------------------------------------





“Dilution Reserve” means, on any date, an amount equal to (x) the greater of
(i) 3% and (ii) the Dilution Reserve Ratio then in effect times (y) the Net
Receivables Balance as of the close of business on the immediately preceding
Business Day.
“Dilution Reserve Ratio” means, as of any date, an amount calculated as follows:
DRR = [(2.25 × ADR) + [(HDR-ADR) × (HDR/ADR)]] × DHR
where:
DRR = the Dilution Reserve Ratio;
ADR = the average of the Dilution Ratios for the past twelve Collection Periods;
HDR = the highest average of the Dilution Ratios for any three consecutive
Collection Periods during the most recent twelve months; and
DHR = the Dilution Horizon Ratio.
The Dilution Reserve Ratio shall be calculated monthly in each Monthly Report
and such Dilution Reserve Ratio shall, absent manifest error, be effective from
the corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”,
other than (a) the aggregate dollar amount of all reductions in the aggregate
Outstanding Balance of all Receivables resulting from discounts earned by
Obligors due to payments made by such Obligors on account of Receivables within
their payment terms and (b) volume rebates.
“Discount and Servicing Fee Reserve” means, on any date, the sum of (i) one and
one-half of one percent (1.5%) times the lower of the Net Receivables Balance
and the Purchase Limit as of the close of business on the immediately preceding
Business Day plus (ii) the average outstanding amount of accrued and unpaid
Yield and fees during the preceding Collection Period, such component to be
calculated in each Monthly Report which component shall, absent manifest error,
become effective from the corresponding Monthly Settlement Date until the next
succeeding Monthly Settlement Date. The Collateral Agent shall estimate the
component of the Discount and Servicing Fee Reserve described in clause (ii)
above for the period from the initial purchase hereunder until the first Monthly
Settlement Date.
“Discount Rate” means the CP Rate, the LIBO Rate or the Base Rate, as
applicable, with respect to each Purchaser Interest.
“Dollars”, “$” or “U.S.$” means United States dollars.
“Earned Discounts” means, as of any date of determination, the sum of (a) the
aggregate dollar amount of all rebate accruals resulting from volume discounts
earned by Obligors for reasons other than payments made by such Obligors on
account of Receivables within their payment terms and (b) an amount equal to the
product of (i) 2.0% and (ii) the aggregate Outstanding Balance of all
Receivables (net of volume rebates).
“Effective Date” means May 18, 2011.
 
I-6




--------------------------------------------------------------------------------





“Eligible Receivable” means, at any time, a Receivable:
(i) the Obligor of which (a) if a corporation or other business organization,
including any sole proprietorship, is organized under the laws of the United
States or any political subdivision thereof and has its chief executive office
in the United States; provided, however, that nothing contained herein shall
preclude any natural person from providing a personal guarantee in favor of a
corporation or other business organization, including any sole proprietorship,
with respect to any Receivable; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a Designated Obligor,
(ii) the Obligor of which is not an Obligor on Defaulted Receivables, the
balance of which exceeds twenty-five percent (25%) or more of such Obligor’s
Receivables,
(iii) which is not a Defaulted Receivable or a Delinquent Receivable,
(iv) which (i) by its terms is due and payable within thirty (30) days of the
original billing date therefor and has not had its payment terms extended or
(ii) is an Extended Term Receivable,
(v) which is an “account” within the meaning of Section 9-105 of the UCC of all
applicable jurisdictions,
(vi) which is denominated and payable only in United States dollars in the
United States,
(vii) which arises under a Contract in substantially the form of one of the form
contracts which has been approved by the Collateral Agent in writing, which,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the related Obligor enforceable against
such Obligor in accordance with its terms subject to no offset, rescission,
counterclaim or other defense,
(viii) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of Seller under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement.
(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator, which goods shall have been sold and delivered
and which services shall have been fully performed,
(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
(xi) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy,
(xii) which was generated in the ordinary course of Originator’s business
pursuant to duly authorized Contracts,
(xiii) which arises solely from the sale of goods or the provision of services,
within the meaning of Section 3(c)(5) of the Investment Company Act of 1940, to
the related Obligor by Originator, and not by any other Person (in whole or in
part),
(xiv) which has been validly transferred by the Originator to the Seller, and
 
I-7




--------------------------------------------------------------------------------





(xv) in which the Collateral Agent has a valid and perfected security interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Extended Term Receivable” means a Receivable which by its terms is due and
payable more than thirty (30) but less than sixty-one (61) days after the
original billing date therefor and has not had its payment terms extended.
“Extended Term Receivables Limit” means, at any time, with respect to all
Extended Term Receivables, an amount equal to the product of (i) 66.67% and
(ii) the product of (A) the Loss Reserve Floor at such time and (B) the Net
Receivables Balance as at the last day of the most recently ended Collection
Period.
“Facility Termination Date” means May 16, 2012, as such date may be extended
from time to time pursuant to, and in accordance with, Section 11.4 of this
Agreement.
“Federal Bankruptcy Code” means Title 11, United States Code (Bankruptcy), as
now and/or hereinafter in effect, or any successor thereto.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period equal to (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Collateral
Agent from three federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain Tenth Amended and Restated Fee Letter dated as
of the Effective Date among the Seller, the Originator, the Managing Agents and
the Collateral Agent, as it may be amended, restated, supplemented or otherwise
modified and in effect from time to time.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Fitch” means Fitch, Inc. and any successor thereto.
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit Purchaser.
“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit Purchaser.
“Government Receivable” means a Receivable, the Obligor of which is a government
or a governmental subdivision or agency.
“Government Receivables Limit” means (a) during a Level 1 Ratings Period, the
Standard Concentration Limit or (b) during a Level 2 Ratings Period or a Level 3
Ratings Period, $0.
 
I-8




--------------------------------------------------------------------------------





“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Capital hereunder.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
“Independent Director” shall mean a member of the Board of Directors of the
Seller who (i) is in fact independent, (ii) does not have any direct financial
interest or any material indirect financial interest in the Seller or any
Affiliate of the Seller and (iii) is not connected as an officer, employee,
promoter, underwriter, trustee, partner, director of person performing similar
functions within the Seller, any Affiliate of the Seller or any Person with a
material direct or indirect financial interest in the Seller.
“Joinder Agreement” has the meaning set forth in Section 11.3.
“JPMorgan Chase” has the meaning set forth in the preamble to this Agreement.
“Level 1 Ratings Period” means any period of time during which McKesson has two
of the following Debt Ratings: (i) BBB- or higher by S&P, (ii) Baa3 or higher by
Moody’s or (iii) BBB- or higher by Fitch.
“Level 2 Ratings Period” means any period of time, other than a Level 1 Ratings
Period, during which McKesson has two of the following Debt Ratings (i) BB or
higher by S&P, (ii) Ba2 or higher by Moody’s or (iii) BB or higher by Fitch.
“Level 3 Ratings Period” means any period of time other than a Level 1 Ratings
Period or a Level 2 Ratings Period.
“LIBO Business Day” means a day of the year on which dealings in U.S. Dollar
deposits are carried on the London interbank market.
“LIBO Rate” means,
(A) with respect to any Committed Purchaser in a CP Funding Purchaser Group, for
any Tranche Period, the rate per annum equal to the sum of (i) (x) a rate of
interest determined by a Managing Agent equal to the offered rate for deposits
in Dollars, with a maturity comparable to such Tranche Period, appearing on
Reuters Screen LIBOR01 (or any such screen as may replace such screen on such
service or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided by such service, as determined
by the related Managing Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) at approximately 11:00 a.m., London time, on the second
Business Day before the first day of such Tranche Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” for such
Tranche Period shall be the rate at which deposits in Dollars in a principal
amount which approximates the portion of the Capital of the Purchaser Interest
to be funded or maintained (but not less than $1,000,000) and for a maturity
comparable to such Tranche Period are offered by the related Reference Bank in
immediately available funds in the London interbank market at
 
I-9




--------------------------------------------------------------------------------





approximately 11:00 a.m., London time, on the second Business Day before (and
for value on) the first day of such Tranche Period, divided by (y) one minus the
reserve percentage applicable two Business Days before the first day of such
Tranche Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or, if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Tranche Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term equal to such Tranche Period plus (ii) the Applicable
Margin, rounded, if necessary, to the next higher 1/16 of 1%; or
(B) with respect to any Committed Purchaser in a Bank Funding Purchaser Group,
on any day during a Tranche Period, the rate per annum equal to the sum of
(i) LMIR for such day plus (ii) the Applicable Margin, rounded, if necessary, to
the next higher 1/16 of 1%.
“Liquidity Agreement” means an agreement entered into by a Conduit Purchaser
with one or more financial institutions in connection herewith for the purpose
of providing liquidity with respect to the Capital funded by such Conduit
Purchaser under this Agreement.
“LMIR” means, for any day, the one-month “Eurodollar Rate” for deposits in
Dollars as reported on Reuters Screen LIBOR01 Page or any other page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars, as of
11:00 a.m. (London time) on such date, or if such day is not a Business Day,
then the immediately preceding Business Day (or if not so reported, then as
determined by the relevant Managing Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes.
“Lock-Box” means a locked postal box maintained by McKesson, in its capacity as
Servicer with respect to which a bank who has executed a Collection Account
Agreement has been granted exclusive access for the purpose of retrieving and
processing payments made on the Receivables and which is listed on Exhibit I to
the Fee Letter (as updated from time to time by written notice to the Collateral
Agent pursuant to Section 6.2(b)).
“Loss Horizon Ratio” means, for any Collection Period, a fraction (calculated as
a percentage) computed by dividing (i) the aggregate Outstanding Balance of all
Receivables generated during the four and one-half most recently ended
Collection Periods by (ii) the Net Receivables Balance as at the last day of the
most recently ended Collection Period.
“Loss Reserve” means, on any date, an amount equal to (x) the greater of (i) the
Loss Reserve Floor at such time and (ii) the Loss Reserve Ratio then in effect
times (y) the Net Receivables Balance as of the close of business on the
immediately preceding Business Day.
“Loss Reserve Floor” means 29%.
“Loss-to-Balance Ratio” means, as of the last day of any Collection Period, a
percentage equal to (i) the aggregate amount of Receivables which were Defaulted
Receivables as of the last day of such Collection Period and as of the last day
of the two (2) preceding Collection Periods plus, without duplication, the
dollar amount of Receivables less than ninety (90) days past due which were
written off as uncollectible during such three Collection Periods, divided by
(ii) the sum of the aggregate Outstanding Balance of all Receivables as of the
last day of such three (3) Collection Periods.
 
I-10




--------------------------------------------------------------------------------





“Loss Reserve Ratio” means, as of any date, an amount calculated as follows:
 
 
 
 
 
 
LRR
 
=
 
2.25 × DPR × LHR
 
where
 
 
 
LRR
 
=
 
the Loss Reserve Ratio;
 
 
 
DPR
 
=
 
the highest average of the Default Proxy Ratios for any three consecutive
Collection Periods during the most recent twelve months; and
 
 
 
LHR
 
=
 
the Loss Horizon Ratio.

The Loss Reserve Ratio shall be calculated monthly in each Monthly Report and
such Loss Reserve Ratio shall, absent manifest error, be effective from the
corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
“Managing Agent” means, as to any Purchaser Group, each of the Persons listed on
Schedule A hereto as a “Managing Agent” for such Purchaser Group, or in any
Assignment Agreement or Joinder Agreement as a “Managing Agent” for the
applicable Purchaser Group, together with its respective successors and
permitted assigns.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Material Subsidiaries
(except as otherwise disclosed to or discussed with the Managing Agents prior to
the date hereof), (ii) the ability of any Seller Party to perform its
obligations under this Agreement, (iii) the legality, validity or enforceability
of this Agreement or any other Transaction Document, (iv) any Purchaser’s
interest in the Receivables generally or in any significant portion of the
Receivables, the Related Security or the Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables; provided, that the insolvency of, or any other event with
respect to, any Obligor or Obligors which results in the Eligible Receivables
from such Obligor or Obligors ceasing to be Eligible Receivables shall not be
deemed to have a “Material Adverse Effect” so long as (x) immediately after
giving effect to such insolvency or event, as applicable, the Net Receivables
Balance less the Aggregate Reserves equals or exceeds the Aggregate Capital, and
(y) such insolvency or event, as applicable, does not materially adversely
affect the ability of the initial Servicer to perform its obligations and duties
under this Agreement.
“Material Subsidiary” means, at any time, any Subsidiary of McKesson having at
such time ten percent (10%) or more of McKesson’s consolidated total (gross)
revenues for the preceding four fiscal quarter period, as of the last day of the
preceding fiscal quarter based upon McKesson’s most recent annual or quarterly
financial statements delivered to the Collateral Agent and the Managing Agents
under Section 6.1(a).
“McKesson” has the meaning set forth in the preamble to this Agreement.
“Monthly Report” means a report, in substantially the form provided to the
Collateral Agent and the Managing Agents on the Effective Date or such other
form as has been approved by the Collateral Agent and the Managing Agents in
writing, appropriately completed and furnished by the Servicer to the Managing
Agents pursuant to Section 7.5.
“Monthly Reporting Date” means the fifteenth (15) day of each month, or, if such
day is not a Business Day, the next succeeding Business Day.
 
I-11




--------------------------------------------------------------------------------





“Monthly Settlement Date” means the twentieth (20th) day of each month, or, if
such date is not a Business Day, the next succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time (net of all Earned Discounts and
quarterly volume rebates then in effect) reduced by (i) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor, (ii) the
aggregate amount by which the Outstanding Balance of all Government Receivables
exceeds the Government Receivables Limit and (iii) the aggregate amount by which
the Outstanding Balance of all Extended Term Receivables exceeds the Extended
Term Receivables Limit.
“Net Worth” means the sum of a capital stock and additional paid in capital plus
retained earnings (or minus accumulated deficits) of the Originator and its
Subsidiaries determined on a consolidated basis in conformity with generally
accepted accounting principles on such date.
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Originator” means McKesson, in its capacity as Seller under the Receivables
Sale Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Patriot Act” shall have the meaning set forth in Section 12.17.
“Permitted Liens” means liens, security interests, charges or encumbrances, or
other rights or claims in, of or on any Person’s assets or properties (i) in
favor of Collateral Agent or any Managing Agent or Purchaser, (ii) for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings, (iii) of
materialmen, mechanics, warehousemen, carriers or employees or other similar
Adverse Claims arising by operation of law and securing obligations either not
delinquent or being contested in good faith by appropriate proceedings,
(iv) consisting of deposits or pledges to secure the performance of bids, trade
contracts, leases, public or statutory obligations, or other obligations of a
like nature incurred in the ordinary course of business (other than for
indebtedness), and (v) on deposit accounts (and the contents thereof), in favor
of the financial institution at which such account is located, arising pursuant
to such financial institution’s standard terms and conditions governing such
account.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit Purchaser
subject to any particular pooling arrangement by such Conduit Purchaser but
excluding Commercial Paper issued by a Conduit Purchaser for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Conduit Purchaser.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
I-12




--------------------------------------------------------------------------------





“Prime Rate” means, with respect to any Purchaser Group, the rate of interest
announced publicly by the related Reference Bank from time to time as its prime
or base rate (such rate not necessarily being the lowest or best rate charged by
such Reference Bank).
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, for each Purchaser, as applicable, a fraction (expressed
as a percentage), the numerator of which is the Capital associated with such
Purchaser and the denominator of which is the Aggregate Capital.
“Purchase Limit” means $1,350,000,000.
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Capital determined as of the date of the most recent
Monthly Report, taking into account such proposed Incremental Purchase.
“Purchaser” means any Conduit Purchaser or Committed Purchaser, as applicable.
“Purchaser Group” means a group consisting of either (x) one or more Conduit
Purchasers, the related Committed Purchasers and the related Managing Agent or
(y) one or more Committed Purchasers and the related Managing Agent.
“Purchaser Group Limit” means, for any Purchaser Group at any time, the
aggregate amount of the Commitments of the Committed Purchasers in such
Purchaser Group at such time.
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, Discount Rate and Tranche Period selected pursuant to the terms and
conditions hereof in (i) each and every Receivable, (ii) all Related Security
with respect to the Receivables, and (iii) all Collections with respect to, and
other proceeds of the Receivables. Each such undivided percentage interest shall
equal:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NRB – AR
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

where:
 
 
C
=    the Capital associated with such Purchaser Interest

 
 
AR
=    Aggregate Reserves

 
 
NRB
=    the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until its Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to its Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding its Amortization Date shall remain constant
at all times after such Amortization Date.
 
I-13




--------------------------------------------------------------------------------





“Rating Agency” means each of S&P and Moody’s.
“Receivable” means any indebtedness or obligations owed to Seller by an Obligor
(without giving effect to any transfer or conveyance hereunder) or in which the
Seller has a security interest or other interest, whether constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of pharmaceutical and other products and related services by the
Originator to retail, chain and hospital pharmacies or drugstores and other
healthcare facilities, and any other entities engaged in the sale or provision
of pharmaceutical products and other products and related services, including,
without limitation, the obligation to pay any Finance Charges with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction.
“Receivables Dilution Ratio” means, as of the last day of any Collection Period,
a percentage equal to (i) the sum of (A) the aggregate amount of Dilutions plus
(B) an amount equal to the product of (x) 2.0% and (y) the aggregate Outstanding
Balance of all Receivables (net of volume rebates) plus (C) the amount of volume
rebates during such Collection Period and the two (2) preceding Collection
Periods, divided by (ii) the sum of the aggregate Outstanding Balance of all
Receivables as of the last day of each of such three (3) Collection Periods.
“Receivables Sale Agreement” means that certain Third Amended and Restated
Receivables Sale Agreement, dated as of May 18, 2011, between the Originator and
the Seller (as amended, restated, supplemented or otherwise modified and in
effect from time to time).
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Reference Bank” means, with respect to any Purchaser Group at any time, the
Committed Purchaser or Managing Agent in such Purchaser Group designated by the
related Managing Agent to be the “Reference Bank” for such Purchaser Group.
“Reinvestment” has the meaning set forth in Section 2.2.
“Related Security” means, with respect to any Receivable:
(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,
 
I-14




--------------------------------------------------------------------------------





(iv) all service contracts and other contracts and agreements associated with
such Receivable,
(v) all Records related to such Receivable,
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable, and
(vii) all proceeds of any of the foregoing.
“Required Capital Amount” means, as of any date of determination, an amount
equal to the Net Receivables Balance multiplied by 3%.
“Required Committed Purchasers” means, at any time, Committed Purchasers with
Commitments in excess of 66-2/3% of the Purchase Limit.
“Required Notice Period” means, with respect to any Incremental Purchase or
Aggregate Reduction, no later than 12:00 noon (Chicago time) on the Business Day
immediately prior to the Business Day on which such Incremental Purchase or
Aggregate Reduction, as applicable, is to occur.
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 8, 2007 among McKesson and McKesson Canada
Corporation, as Borrowers, Bank of America, N.A., as Administrative Agent, Bank
of America, N.A. (acting through its Canada branch), as Canadian Administrative
Agent, JPMorgan Chase and Wachovia Bank, N.A., as Co-Syndication Agents,
Wachovia Bank, N.A., as L/C Issuer, Scotia and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Seattle Branch, as Co-Documentation Agents, the other Lenders party
thereto and Banc of America Securities LLC, as sole Lead Arranger and sole Book
Manager (as amended, restated, supplemented or otherwise modified from time to
time) providing a five year revolving credit facility in favor of McKesson.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Interest” means, at any time, an undivided percentage ownership interest
of Seller in the Receivables, Related Security and all Collections with respect
thereto equal to (i) one, minus (ii) the aggregate of the Purchaser Interests.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Collateral Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicer Default” means any Amortization Event occurring with respect to the
Servicer.
“Servicing Fee” has the meaning set forth in Section 7.6 of this Agreement.
“Settlement Date” means (A) the Monthly Settlement Date and (B) the last day of
the relevant Tranche Period in respect of each Purchaser Interest.
 
“Special Concentration Limit” means, at any time, with respect to any Special
Obligor (together with its Affiliates or subsidiaries), the product of (i) the
applicable percentage set forth below corresponding to Moody’s and S&P
short-term debt ratings for such Special Obligor at such time or such


I-15




--------------------------------------------------------------------------------



percentage as may be otherwise set forth below with respect to such Special
Obligor and (ii) the Net Receivables Balance at such time:
 
 
 
 
 
 
 
 
 
 
 
 
Special Obligors with ratings at or above:
 
S&P Rating
 
 
 
 
Moody’s Rating
 
Percentage
 
A-1+
 
 
and
 
 
P-1
 
 
14.50
%
A-1
 
 
and
 
 
P-1
 
 
9.57
%
A-2 or lower or unrated
 
 
and
 
 
P-2 or lower or unrated
 
 
7.25
%

provided, that notwithstanding the foregoing grid:
(a) (i) for so long as the short-term public debt rating of CVS/Caremark
Corporation from S&P is “A-2” or higher and “P-2” or higher from Moody’s, the
Special Concentration Limit for CVS/Caremark Corporation shall be 14.50%,
(ii) for so long as the short-term public debt rating of CVS/Caremark
Corporation is “A-3” from S&P and “P-3” from Moody’s, the Special Concentration
Limit for CVS/Caremark Corporation shall be 9.57% and (iii) for so long as the
short-term public debt rating of CVS/Caremark Corporation is below “A-3” from
S&P or below “P-3” from Moody’s or for so long as CVS/Caremark Corporation is
unrated by either S&P or Moody’s, the Special Concentration Limit for
CVS/Caremark Corporation shall be 7.25%;
(b) (i) for so long as the short-term public debt rating of Safeway Inc. from
S&P is “A-3” or higher and from Moody’s is “P-3” or higher, the Special
Concentration Limit for Safeway Inc. shall be the product of (x) 9.57% and
(y) the Net Receivables Balance at such time and (ii) for so long as the
short-term public debt rating of Safeway Inc. is below “A-3” from S&P or below
“P-3” from Moody’s, or if the public debt of Safeway Inc. is unrated by either
of Moody’s or S&P, the Standard Concentration Limit shall apply to such Obligor;
(c) for so long as the short-term public debt rating of Wal-Mart Stores, Inc.
from S&P is “A-1+” or higher and from Moody’s is “P-1” or higher, the Special
Concentration Limit for Wal-Mart Stores, Inc. shall be the product of (x) 21.75%
and (y) the Net Receivables Balance at such time; and
provided, further, that any Managing Agent may, upon not less than five
(5) Business Days’ notice to Seller, cancel or reduce any Special Concentration
Limit. In the event that any Special Obligor is or becomes an Affiliate of
another Special Obligor, the Special Concentration Limit for such Special
Obligors shall be calculated as if such Obligors were a single Obligor in the
same manner as contemplated under the definition of “Concentration Limit”.
“Special Obligor” means Wal-Mart Stores, Inc., CVS/Caremark Corporation, Target
Corporation, Walgreen Co., Safeway, Inc. and such other Special Obligors as may
be designated by the Managing Agents from time to time.
“Standard Concentration Limit” means, at any time, with respect to any Obligor
other than a Special Obligor, the product of (i) 4.35% and (ii) the Net
Receivables Balance at such time.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
I-16




--------------------------------------------------------------------------------



Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
 
“Terminating Committed Purchaser” has the meaning set forth in Section 11.5.
“Terminating Tranche” has the meaning set forth in Section 3.3(b).
“Termination Date” has the meaning set forth in Section 11.5.
“Termination Percentage” means, with respect to any Terminating Committed
Purchaser, a percentage equal to (i) the Capital of such Terminating Committed
Purchaser outstanding on its respective Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date.
“Total Capitalization” means, on any date, the sum of (a) Total Debt and (b) the
Net Worth on such date.
“Total Debt” means, on any date, the difference of (i) all “Indebtedness” (as
such term is defined in the Revolving Credit Agreement) of the Originator and
its Subsidiaries determined on a consolidated basis minus (ii) all such
“Indebtedness” comprised of the Indebtedness incurred by the Seller under the
Transaction Documents.
“Tranche Period” means, with respect to any Purchaser Interest held by a
Committed Purchaser:
(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, (x) with respect to a Committed Purchaser in a CP Funding Purchaser Group,
a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Managing Agent and Seller, commencing on a
Business Day selected by Seller or such Managing Agent pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or (y) with respect to a Committed
Purchaser in a Bank Funding Purchaser Group, each Accrual Period; or
(b) if Yield for such Purchaser Interest is calculated on the basis of the Base
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the applicable Managing Agent, provided no such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest of which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent. In no event shall any Tranche Period
extend beyond the Facility Termination Date.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letter, each Liquidity
I-17




--------------------------------------------------------------------------------



Agreement and all other instruments, documents and agreements executed and
delivered in connection herewith.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Weekly Report” means a report, in form and substance mutually acceptable to the
Seller and the Managing Agents (appropriately completed), furnished by the
Servicer to the Managing Agents on each Weekly Reporting Date pursuant to
Section 7.5, reflecting information for the seven (7) day period ending on the
day immediately preceding such Weekly Reporting Date.
“Weekly Reporting Date” means each Wednesday (or if such day is not a Business
Day, the next succeeding Business Day).
“Yield” means for each respective Tranche Period relating to Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York or California, as applicable, and
not specifically defined herein, are used herein as defined in such Article 9.
 
I-18




--------------------------------------------------------------------------------





EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
[Insert Names and Addresses of Managing Agents]
Re: Purchase Notice
Ladies and Gentlemen:
The undersigned refers to the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of May 18, 2011 (the “Receivables Purchase Agreement,” the
terms defined therein being used herein as therein defined), among the
undersigned, as Seller and McKesson Corporation, as initial Servicer, the
“Conduit Purchasers” from time to time party thereto, the “Committed Purchasers”
from time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers,
and hereby gives you notice, irrevocably, pursuant to Section 1.2 of the
Receivables Purchase Agreement, that the undersigned hereby requests an
Incremental Purchase under the Receivables Purchase Agreement, and in that
connection sets forth below the information relating to such Incremental
Purchase (the “Proposed Purchase”) as required by Section 1.2 of the Receivables
Purchase Agreement:
(i) The Business Day of the Proposed Purchase is [insert purchase date], which
date gives effect to the applicable Required Notice Period.[1] 
(ii) The requested Purchase Price in respect of the Proposed Purchase is $___.


(iii) If the Proposed Purchase to be funded by the Committed Purchasers, the
requested Discount Rate is ___ and the requested Tranche Period is ___.
(iv) The requested maturity date for the Tranche Period is ___.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Purchase (before and
after giving effect to the Proposed Purchase):
(i) the representations and warranties of the undersigned set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the date of such Proposed Purchase as though made on and as of such date;
(ii) no event has occurred and is continuing, or would result from such Proposed
Purchase, that will constitute an Amortization Event or a Potential Amortization
Event; and








II-1








_____________________________
[1] “Required Notice Period” means, with respect to any Incremental Purchase or
Aggregate Reduction, no later than 12:00 noon (Chicago time) on the Business Day
immediately prior to the Business Day on which such Incremental Purchase or
Aggregate Reduction, as applicable, is to occur.






--------------------------------------------------------------------------------





(iii) the Facility Termination Date shall not have occurred, the aggregate
Capital of all Purchaser Interests shall not exceed the Purchase Limit and the
aggregate Receivable Interests shall not exceed 100%.
II-2




--------------------------------------------------------------------------------





 
Very truly yours,
 
CGSF FUNDING CORPORATION
 
 
By:
 
 
 
 
Name:
 
 
Title:

 
II-3




--------------------------------------------------------------------------------





EXHIBIT II-A
FORM OF REDUCTION NOTICE
[Date]
[Insert Names of Managing Agents]
 
 
Re:
Reduction Notice

Ladies and Gentlemen:
Reference is hereby made to the Fourth Amended and Restated Receivables Purchase
Agreement, dated as of May 18, 2011, by and among CGSF Funding Corporation (the
“Seller”), McKesson Corporation, as servicer, the Conduit Purchasers from time
to time party thereto, the Committed Purchasers from time to time party thereto,
the Managing Agents from time to time party thereto and JPMorgan Chase Bank,
N.A., as Collateral Agent (the “Receivables Purchase Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Receivables Purchase Agreement.
The Managing Agents are hereby notified of the following Aggregate Reduction:
 
 
 
 
 
 
Aggregate Reduction:
 
$
[
]
Proposed Reduction Date: [2]
 
 
[
]

The Aggregate Reduction will be made in available funds (by 12:00 noon New York
City time) to: [Insert Names and Wiring Instructions for Managing Agents]
After giving effect to such Aggregate Reduction made on the Proposed Reduction
Date, the Aggregate Capital is $[ó].
 
 
 
 
Very truly yours,
 
CGSF FUNDING CORPORATION
 
 
By:
 
 
 
 
Name:
 
 
Title:





















____________________________ 
(2) “Required Notice Period” means, with respect to any Incremental Purchase or
Aggregate Reduction, no later than 12:00 noon (Chicago time) on the Business Day
immediately prior to the Business Day on which such Incremental Purchase or
Aggregate Reduction, as applicable, is to occur.


II-A-1








____________________________ 
(2) “Required Notice Period” means, with respect to any Incremental Purchase or
Aggregate Reduction, no later than 12:00 noon (Chicago time) on the Business Day
immediately prior to the Business Day on which such Incremental Purchase or
Aggregate Reduction, as applicable, is to occur.






--------------------------------------------------------------------------------





EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
 
 
 
 
 
 
 
 
CGSF Funding Corporation
 
McKesson Corporation
Principal Place of Business
 
One Post Street
San Francisco CA 94104
 
One Post Street
San Francisco, CA 94104
Location of Records
 
One Post Street
San Francisco, CA 94104
 
Customer and Financial Services
1220 Senlac Drive
Carrollton, TX 75006
 
One Post Street
San Francisco, CA 94104
 
Customer and Financial Services
1220 Senlac Drive
Carrollton, TX 75006

 


III-1




--------------------------------------------------------------------------------





EXHIBIT IV
[RESERVED.]
 


IV-1




--------------------------------------------------------------------------------





EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To:    [Insert Names of Managing Agents]
This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Receivables Purchase Agreement dated as of May 18, 2011 among CGSF
Funding Corporation (the “Seller”), McKesson Corporation (the “Servicer”), the
“Conduit Purchasers” from time to time party thereto, the “Committed Purchasers”
from time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”).
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected ______ of Seller.
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.
4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
[describe event(s)]
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , _____________.
 
 
 
Name:
Title:

 


V-1




--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE
A. Schedule of Compliance as of ____, ____ with Section ____ of the Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended: _____
 


V-2




--------------------------------------------------------------------------------





EXHIBIT VI
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT is entered into as of the ____ ] day of [____, ____],
by and between ____ (“Seller”) and (“Purchaser”).
PRELIMINARY STATEMENTS
A. This Assignment Agreement is being executed and delivered in accordance with
Section 11.1(b) of that certain Fourth Amended and Restated Receivables Purchase
Agreement dated as of May 18, 2011 by and among CGSF Funding Corporation, as
Seller, McKesson Corporation, as Servicer, the “Conduit Purchasers” from time to
time party thereto, the “Committed Purchasers” from time to time party thereto,
the “Managing Agents” from time to time parties thereto and JPMorgan Chase Bank,
N.A., as Collateral Agent for the Purchasers (as amended, modified or restated
from time to time, the “Purchase Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings set forth or incorporated by
reference in the Purchase Agreement.
B. The Seller is a Committed Purchaser party to the Purchase Agreement, and the
Purchaser wishes to become a Committed Purchaser thereunder; and
C. The Seller is selling and assigning to the Purchaser an undivided     % (the
“Transferred Percentage”) interest in all of Seller’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, the Seller’s Commitment, the Seller’s obligations under [ describe
applicable Liquidity Agreement ] and (if applicable) the Capital of the Seller’s
Purchaser Interests as set forth herein;
The parties hereto hereby agree as follows:
1. This sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Collateral Agent in its sole discretion) following
the date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Collateral Agent
to the Conduit Purchasers, the Seller and the Purchaser. From and after the
Effective Date, the Purchaser shall be a Committed Purchaser party to the
Purchase Agreement for all purposes thereof as if the Purchaser were an original
party thereto and the Purchaser agrees to be bound by all of the terms and
provisions contained therein.
2. If the Seller has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Seller shall be deemed to have hereby transferred and assigned
to the Purchaser, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Purchaser shall be deemed to have hereby
irrevocably taken, received and assumed from the Seller, the Transferred
Percentage of the Seller’s Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement, including, without
limitation, the Transferred Percentage of the Seller’s future funding
obligations under Section 4.1 of the Purchase Agreement.
3. If the Seller has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of the Seller, on the Effective Date the Purchaser
shall pay to the Seller, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of the Seller’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Purchaser’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to the
 


VI-1




--------------------------------------------------------------------------------





Purchaser’s Capital; and (iii) accruing but unpaid fees and other costs and
expenses payable in respect of the Purchaser’s Capital for the period commencing
upon each date such unpaid amounts commence accruing, to and including the
Effective Date (the “Purchaser’s Acquisition Cost”);
whereupon, the Seller shall be deemed to have sold, transferred and assigned to
the Purchaser, without recourse, representation or warranty (except as provided
in paragraph 6 below), and the Purchaser shall be deemed to have hereby
irrevocably taken, received and assumed from the Seller, the Transferred
Percentage of the Seller’s Commitment and the Capital of the Seller’s Purchaser
Interests (if applicable) and all related rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of the Seller’s future funding obligations under
Section 4.1 of the Purchase Agreement.
4. Concurrently with the execution and delivery hereof, the Seller will provide
to the Purchaser copies of all documents requested by the Purchaser which were
delivered to such Seller pursuant to the Purchase Agreement.
5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.
6. By executing and delivering this Assignment Agreement, the Seller and the
Purchaser confirm to and agree with each other, the Collateral Agent and the
Committed Purchasers as follows: (a) other than the representation and warranty
that it has not created any Adverse Claim upon any interest being transferred
hereunder, the Seller makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Purchaser, the Purchase Agreement or
any other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) the Seller
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Seller, any Obligor, any Seller Affiliate or
the performance or observance by the Seller, any Obligor, any Seller Affiliate
of any of their respective obligations under the Transaction Documents or any
other instrument or document furnished pursuant thereto or in connection
therewith; (c) the Purchaser confirms that it has received a copy of the
Transaction Documents, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) the Purchaser will, independently and
without reliance upon the Collateral Agent, the Conduit Purchasers, the Seller
or any other Committed Purchaser or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) the Purchaser appoints and authorizes the
Collateral Agent to take such action as collateral agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (f) the Purchaser appoints and authorizes the
Collateral Agent to take such action as collateral agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (g) the Purchaser agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the Transaction Documents, are required to be performed
by it as a Committed Purchaser or, when applicable, as a Purchaser.
 
VI-2




--------------------------------------------------------------------------------





7. Each party hereto represents and warrants to and agrees with the Collateral
Agent that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Sections 4.1 and 14.6 thereof.
8. Schedule I hereto sets forth the revised Commitment of the Seller and the
Commitment of the Purchaser, as well as administrative information with respect
to the Purchaser.
9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
10. The Purchaser hereby covenants and agrees that, prior to the date which is
one year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduits, it will not institute against, or join any other
Person in instituting against, any Conduit, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
 
 
 
 
[SELLER]
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
[PURCHASER]
 
 
By:
 
 
 
 
Name:
 
 
Title:

 


VI-3




--------------------------------------------------------------------------------





SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date: ______________,_____
Transferred Percentage: ____________%
 
 
A-1
A-2
B-1
B-2
Seller
Commitment
 [existing]
Commitment
 [revised]
Outstanding Capital
 (if any)
Ratable Share
 
 
 
 
 
 
 
A-1
B-1
B-2
Purchaser
 
Commitment
 [initial]
Outstanding Capital
 (if any)
Ratable Share
 
 
 
 
 

The Assignee is a member of a [Bank][CP] Funding Purchaser Group.
Address for Notices
Attention:
Phone:
Fax:
 


VI-4




--------------------------------------------------------------------------------





SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE
 
TO:    __________, Seller
___________________
___________________
___________________


TO:    __________, Purchaser
___________________
___________________
___________________


The undersigned, as Collateral Agent under the Fourth Amended and Restated
Receivables Purchase Agreement dated as of May 18, 2011 by and among CGSF
Funding Corporation, as Seller, McKesson Corporation, as Servicer, the “Conduit
Purchasers” from time to time party thereto, the “Committed Purchasers” from
time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers,
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of _____, ______ between ______, as Seller, and _______, as
Purchaser. Terms defined in such Assignment Agreement are used herein as therein
defined.
1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be _________, ______.
2. The Managing Agent, on behalf of the affected Conduits, hereby consents to
the Assignment Agreement as required by Section 12.1(b) of the Purchase
Agreement.
 


VI-5




--------------------------------------------------------------------------------





[3. Pursuant to such Assignment Agreement, the Purchaser is required to pay
$____ to the Seller at or before 12:00 noon (local time of the Seller) on the
Effective Date in immediately available funds. ]
 
 
 
 
Very truly yours,
 
JPMORGAN CHASE BANK, N.A., individually and as Collateral Agent [and a Managing
Agent]
 
 
By:
 
 
 
 
Title:

 


VI-6




--------------------------------------------------------------------------------





EXHIBIT VII
FORM OF JOINDER AGREEMENT
Reference is made to the Fourth Amended and Restated Receivables Purchase
Agreement dated as of May 18, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
CGSF Funding Corporation (the “Seller”), McKesson Corporation, as initial
Servicer (together with its successors and assigns, the “Servicer”), the
“Conduit Purchasers” from time to time party thereto, the “Committed Purchasers”
from time to time party thereto, the “Managing Agents” from time to time party
thereto and JPMorgan Chase Bank, N.A., as collateral agent (the “Collateral
Agent”). To the extent not defined herein, capitalized terms used herein have
the meanings assigned to such terms in the Agreement.
(the “New Managing Agent”),              (the “New Conduit Purchaser”),
             (the “New Committed Purchaser[s]”; and together with the New
Managing Agent and New Conduit Purchaser , the “New Purchaser Group”), the
Seller, the Servicer and the Collateral Agent agree as follows:
1. Pursuant to Section 12.3 of the Agreement, the Seller has requested that the
New Purchaser Group agree to become a “Purchaser Group” under the Agreement.
2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Collateral Agent and (ii) the date of this Joinder
Agreement.
3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit Purchaser and the New Committed Purchaser[s] confirms to
and agrees with each other party to the Agreement that (i) it has received a
copy of the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Collateral Agent, the other Managing Agents, the other Purchasers or any of
their respective Affiliates, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any Transaction Document;
(iii) it appoints and authorizes the Collateral Agent to take such action as
agent on its behalf and to exercise such powers under the Agreement, the
Transaction Documents and any other instrument or document pursuant thereto as
are delegated to the Collateral Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and to enforce its respective rights
and interests in and under the Agreement, the Transaction Documents, the
Receivables, the Related Security and the Collections; (iv) it will perform all
of the obligations which by the terms of the Agreement and the Transaction
Documents are required to be performed by it as a Managing Agent, a Conduit
Purchaser and a Committed Purchaser, respectively; (v) its address for notices
shall be the office set forth beneath its name on the signature pages of this
Joinder Agreement; and (vi) it is duly authorized to enter into this Joinder
Agreement.
4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit Purchaser and the New Committed Purchaser[s] shall join
in and be a party to the Agreement and, to the extent provided in this Joinder
Agreement, shall have the rights and obligations of a Managing Agent, a Conduit
Purchaser and a Committed Purchaser, respectively, under the Agreement.
5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
 


VII-1




--------------------------------------------------------------------------------





6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution being made on Schedule I hereto.
 


VII-2




--------------------------------------------------------------------------------





Schedule I
to
Joinder Agreement
Dated ___ ___, 20___
Section 1.
The “CP Rate” for any Tranche Period for any Purchaser Interest owned by the New
Conduit Purchaser is [____].
The “LIBO Rate” for any Tranche Period for any Purchaser Interest funded by any
member of the New Purchaser Group is [____].
The “Base Rate” for any Tranche Period for any Purchaser Interest owned by the
New Purchaser Group is [____].
The New Purchaser Group is a [Bank][CP] Funding Purchaser Group.
Section 2.
The “Commitment[s]” with respect to the New Committed Purchaser[s] [is][are]:
 
 
 
 
 
 
[New Committed Purchaser]
 
$
[____
]

 
 
 
 
 
 
 
 
NEW CONDUIT PURCHASER:
 
 
 
[NEW CONDUIT PURCHASER]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Address for notices:
 
 
 
 
[Address]
 
 
 
NEW COMMITTED PURCHASER[S]:
 
 
 
[NEW COMMITTED PURCHASER]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Address for notices:
 
 
 
 
[Address]
 
 
 
NEW MANAGING AGENT:
 
 
 
[NEW MANAGING AGENT]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Address for notices:
 
 
 
 
[Address]
 
 







--------------------------------------------------------------------------------



Consented to this ___ day of _________, 20 ___ by:
 
 
 
 
CGSF FUNDING CORPORATION
as Seller
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
MCKESSON CORPORATION
as Servicer
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
[SIGNATURE BLOCK FOR EACH MANAGING AGENT]
as A Managing Agent

 


VII-4




--------------------------------------------------------------------------------





SCHEDULE A
PURCHASER GROUPS AND COMMITMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Purchaser Group
 
Conduit Purchaser(s)
 
Purchaser Group Type
 
Committed Purchaser(s)
 
Commitment
 
 
Purchaser Group
 Limit
JPMorgan Purchaser Group
 
Jupiter Securitization Company LLC
 
CP Funding Purchaser Group
 
JPMorgan Chase Bank, N.A.
 
$
250,000,000
 
 
$
250,000,000
Scotia Purchaser Group
 
Liberty Street Funding LLC
 
CP Funding Purchaser Group
 
The Bank of Nova Scotia
 
$
200,000,000
 
 
$
200,000,000
Rabobank Purchaser Group
 
Nieuw Amsterdam Receivables Corporation
 
CP Funding Purchaser Group
 
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch
 
$
150,000,000
 
 
$
150,000,000
BTMU Purchaser Group
 
Gotham Funding Corporation
 
CP Funding Purchaser Group
 
The Bank of Tokyo-Mitsubishi UFJ Ltd., New York Branch
 
$
200,000,000
 
 
$
200,000,000
Bank of America Purchaser Group
 
N/A
 
Bank Funding Purchaser Group
 
Bank of America, N.A.
 
$
150,000,000
 
 
$
150,000,000
PNC Purchaser Group
 
Market Street Funding LLC
 
CP Funding Purchaser Group
 
PNC Bank, National Association
 
$
150,000,000
 
 
$
150,000,000
Fifth Third Purchaser Group
 
N/A
 
Bank Funding Purchaser Group
 
Fifth Third Bank
 
$
150,000,000
 
 
$
150,000,000
HSBC Purchaser Group
 
Bryant Park Funding LLC
 
CP Funding Purchaser Group
 
HSBC Bank plc
 
$
100,000,000
 
 
$
100,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 TOTAL
 
$
1,350,000,000
 
 
$
1,350,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


A-1




--------------------------------------------------------------------------------





SCHEDULE B
PURCHASER GROUP NOTICE
 
 
 
 
Purchaser Group
 
Notice Address
JPMorgan Purchaser Group
 
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Suite IL1-0079
Chicago, IL 60670
Attn: Asset Backed Securities
 
 
Scotia Purchaser Group
 
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attn: Darren Ward
 
 
Rabobank Purchaser Group
 
Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank
International”, New York Branch
245 Park Avenue, 37th Floor
New York, New York 10167
Attn: Transaction Management
 
 
BTMU Purchaser Group
 
The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: John Donoghue
 
 
Bank of America Purchaser Group
 
Bank of America, N.A.
214 North Tryon Street
NC1-027-21-04
Charlotte, NC 28202
Attn: Securitization Finance Group





B-1




--------------------------------------------------------------------------------





 
 
 
PNC Purchaser Group
 
PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attn: Tony Stahley
 
 
Fifth Third Purchaser Group
 
Fifth Third Bank
38 Fountain Square Plaza
MD 109046
Cincinnati, OH 45202
Attn: Asset Securitization Group
 
 
HSBC Purchaser Group
 
HSBC Securities (USA), Inc.
452 Fifth Avenue
New York, New York 10018
Attn: Thomas A. Carroll, Director





B-2


